Exhibit 10.1

 

EXECUTION COPY

 

$500,000,000

 

CREDIT AGREEMENT

 

Dated as of May 20, 2005

 

among

 

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.

 

as Borrower

 

TRUMP ENTERTAINMENT RESORTS, INC.

 

as General Partner

 

and

 

THE INITIAL LENDERS, INITIAL ISSUING BANK AND

SWING LINE BANK NAMED HEREIN

 

as Initial Lenders, Initial Issuing Bank and Swing Line Bank

 

and

 

MORGAN STANLEY & CO. INCORPORATED

 

as Collateral Agent

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

as Administrative Agent

 

and

 

UBS SECURITIES LLC

 

as Syndication Agent

 

and

 

MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., and

WELLS FARGO FOOTHILL, INC

 

as Documentation Agents

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC. and UBS SECURITIES LLC

 

as Joint Lead Arrangers and Joint Book-Runners

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

    

SECTION 1.01. Certain Defined Terms

   2

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions

   31

SECTION 1.03. Accounting Terms

   31

SECTION 1.04. Currency Equivalents Generally

   31

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

    

SECTION 2.01. The Advances and the Letters of Credit

   32

SECTION 2.02. Making the Advances

   33

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit

   36

SECTION 2.04. Repayment of Advances

   37

SECTION 2.05. Termination or Reduction of the Commitments

   39

SECTION 2.06. Prepayments

   39

SECTION 2.07. Interest

   41

SECTION 2.08. Fees

   41

SECTION 2.09. Conversion of Advances

   42

SECTION 2.10. Increased Costs, Etc.

   43

SECTION 2.11. Payments and Computations

   44

SECTION 2.12. Taxes

   47

SECTION 2.13. Sharing of Payments, Etc.

   49

SECTION 2.14. Use of Proceeds

   50

SECTION 2.15. Defaulting Lenders

   50

SECTION 2.16. Evidence of Debt

   52

ARTICLE III CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

    

SECTION 3.01. Conditions Precedent to Initial Extension of Credit

   53

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance

   58

SECTION 3.03. Determinations Under Section 3.01

   59

ARTICLE IV REPRESENTATIONS AND WARRANTIES

    

SECTION 4.01. Representations and Warranties of the Loan Parties

   59

ARTICLE V COVENANTS OF THE LOAN PARTIES

    

SECTION 5.01. Affirmative Covenants

   65

SECTION 5.02. Negative Covenants

   69

SECTION 5.03. Reporting Requirements

   82

SECTION 5.04. Financial Covenants

   85

ARTICLE VI EVENTS OF DEFAULT

    

SECTION 6.01. Events of Default

   86

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default

   89

 



--------------------------------------------------------------------------------

ARTICLE VII THE AGENTS

    

SECTION 7.01. Authorization and Action

   89

SECTION 7.02. Agents’ Reliance, Etc.

   90

SECTION 7.03. MSSF, UBSS and Affiliates

   91

SECTION 7.04. Lender Party Credit Decision

   91

SECTION 7.05. Indemnification

   91

SECTION 7.06. Successor Agents

   92

SECTION 7.07. Other Agents; Arrangers and Managers

   93

ARTICLE VIII GUARANTY

    

SECTION 8.01. Guaranty; Limitation of Liability

   93

SECTION 8.02. Guaranty Absolute.

   94

SECTION 8.03. Waivers and Acknowledgments

   95

SECTION 8.04. Subrogation

   96

SECTION 8.05. Guaranty Supplements

   96

SECTION 8.06. Subordination

   97

SECTION 8.07. Continuing Guaranty; Assignments

   97

ARTICLE IX MISCELLANEOUS

    

SECTION 9.01. Amendments, Etc.

   98

SECTION 9.02. Notices, Etc.

   99

SECTION 9.03. No Waiver; Remedies

   100

SECTION 9.04. Costs and Expenses

   100

SECTION 9.05. Right of Set-off

   102

SECTION 9.06. Binding Effect

   102

SECTION 9.07. Assignments and Participations

   102

SECTION 9.08. Execution in Counterparts

   105

SECTION 9.09. No Liability of the Issuing Bank

   106

SECTION 9.10. Non-Consenting Lenders

   106

SECTION 9.11. Confidentiality

   106

SECTION 9.12. Release of Collateral

   106

SECTION 9.13. Patriot Act Notice

   107

SECTION 9.14. Jurisdiction, Etc.

   107

SECTION 9.15. Application of Liquor Laws and Gaming Laws

   107

SECTION 9.16. Governing Law

   108

SECTION 9.17. Waiver of Jury Trial

   108

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

   -   

Commitments and Applicable Lending Offices

Schedule II

   -   

Guarantors

Schedule III

   -   

Pro Forma EBITDA

Schedule 4.01(b)

   -   

Subsidiaries

Schedule 4.01(d)

   -   

Authorizations, Approvals, Actions, Notices and Filings

Schedule 4.01(f)

   -   

Disclosed Litigation

Schedule 4.01(o)

   -   

Plans, Multiemployer Plans and Welfare Plans

Schedule 4.01(q)

   -   

Tax Disclosure

Schedule 4.01(s)

   -   

Existing Debt

Schedule 4.01(t)

   -   

Surviving Debt

Schedule 4.01(u)

   -   

Liens

Schedule 4.01(v)

   -   

Owned Real Property; Leased Real Property (Lessee); Leased Real Property
(Lessor)

Schedule 4.01(w)

   -   

Investments

Schedule 4.01(x)

   -   

Intellectual Property

Schedule 5.01(k)

   -   

Post-Closing Matters

 

EXHIBITS

         

Exhibit A-1

   -   

Form of Revolving Credit Note

Exhibit A-2

   -   

Form of Term B Note

Exhibit B

   -   

Form of Notice of Borrowing

Exhibit C

   -   

Form of Assignment and Acceptance

Exhibit D

   -   

Form of Security Agreement

Exhibit E

   -   

Form of Guaranty Supplement

Exhibit G

   -   

Form of Mortgage

Exhibit H

   -   

Form of Solvency Certificate

Exhibit I-1

   -   

Form of Opinion of Latham & Watkins, counsel to the Loan Parties

Exhibit I-2

   -   

Form of Opinion of Graham, Curtin & Sheridan, P.A., New Jersey counsel to the
Loan Parties

Exhibit I-3

   -   

Form of Opinion of Sterns & Weinroth, P.C., New Jersey gaming counsel to the
Loan Parties

Exhibit I-4

   -   

Form of Opinion of Tabbert Hahn Earnest & Weddle, LLP, Indiana counsel to the
Loan Parties

Exhibit J

   -   

Form of Plan of Reorganization

Exhibit K

   -   

Form of Ship Mortgage

 

iii

 

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of May 20, 2005 among Trump Entertainment Resorts
Holdings, L.P. (as successor in interest to Trump Hotels & Casino Resorts
Holdings, L.P., a Delaware limited partnership), a Delaware limited partnership
(the “Borrower”), as reorganized under Chapter 11 of the United States
Bankruptcy Code (11 U.S.C. § 101 et seq., the “Bankruptcy Code”), Trump
Entertainment Resorts, Inc. (successor in interest to Trump Hotels & Casino
Resorts, Inc., a Delaware corporation (“THCR”)), a Delaware corporation and
general partner of the Borrower (the “General Partner”), as a Guarantor (as
hereinafter defined), the Subsidiary Guarantors (as hereinafter defined), the
Initial Lenders (as hereinafter defined), the Issuing Bank (as hereinafter
defined), the Swing Line Bank (as hereinafter defined), Morgan Stanley & Co.
Incorporated (“MSC”), as collateral agent (together with any successor
collateral agent appointed pursuant to Article VII, the “Collateral Agent”) for
the Secured Parties (as hereinafter defined), Morgan Stanley Senior Funding,
Inc. (“MSSF”), as administrative agent (together with any successor
administrative agent appointed pursuant to Article VII, the “Administrative
Agent”) for the Lender Parties (as hereinafter defined), UBS Securities LLC
(“UBSS”), as syndication agent (the “Syndication Agent”), Merrill Lynch Capital,
a division of Merrill Lynch Business Financial Services Inc., and Wells Fargo
Foothill, Inc., as documentation agents, and MSSF and UBSS, as joint lead
arrangers and joint book-runners (the “Lead Arrangers” and, together with the
Administrative Agent, the Collateral Agent and the Syndication Agent, the
“Agents”).

 

PRELIMINARY STATEMENTS:

 

(1) On April 11, 2005, the Borrower and its debtor affiliates obtained an order
of the Bankruptcy Court (the “Confirmation Order”) confirming the plan of
reorganization (the “Plan of Reorganization”) under the Bankruptcy Code in the
form attached hereto as Exhibit J, and in connection therewith the Borrower
intends to substantially consummate the Plan of Reorganization on or prior to
May 20, 2005.

 

(2) Upon the consummation of the Plan of Reorganization, the Borrower shall
secure the New Notes (as hereinafter defined) on a second priority basis to the
Facilities (as hereinafter defined).

 

(3) The Borrower has requested that the Lender Parties lend to the Borrower up
to $500,000,000 upon and concurrently with the consummation of the Transaction
in order to (i) refinance all amounts outstanding under the DIP Credit
Agreement, (ii) fund the construction of the New Tower, (iii) pay the fees and
expenses incurred in connection with the Transaction and (iv) provide financing
for working capital, letters of credit, capital expenditures and other general
corporate purposes.

 

(4) The Lender Parties are entering into the transactions contemplated hereby in
reliance upon, among other things, the Confirmation Order and substantial
consummation of the Plan of Reorganization described above.

 

(5) The Lender Parties have indicated their willingness to agree to lend such
amounts on the terms and conditions of this Agreement.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lender Parties from time
to time.

 

“Advance” means a Term B Advance, a Revolving Credit Advance, a Swing Line
Advance or a Letter of Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Agents” has the meaning specified in the recital of parties to this Agreement.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to the amount, if any,
that would be payable by any Loan Party or any of its Subsidiaries to its
counterparty to such Hedge Agreement, as if (a) such Hedge Agreement was being
terminated early on such date of determination, (b) such Loan Party or
Subsidiary was the sole “Affected Party,” and (c) the Administrative Agent was
the sole party determining such payment amount (with the Administrative Agent
making such determination pursuant to the provisions of the form of Master
Agreement).

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means (a) in respect of the Term B Facilities, (i) at any
time when the Facilities have debt ratings of at least B1 from Moody’s and BB-
from S&P, in each case with stable outlook, 1.25% per annum for Base Rate
Advances and 2.25% per annum for Eurodollar Rate Advances and (ii) otherwise,
1.50% per annum for Base Rate Advances and 2.50% per annum for Eurodollar Rate
Advances, (b) in respect of the Swing Line Facility, as set forth in clause (c)
below for Base Rate Advances and, (c) in respect of the Revolving Credit
Facility, (i) until delivery of the financial statements for the fiscal quarter
ending June 30, 2005, 1.50% per annum for Base Rate Advances and 2.50% per annum
for Eurodollar Rate Advances and (ii) thereafter, a percentage per annum
determined by reference to the Leverage Ratio as set forth below:

 

Leverage Ratio

--------------------------------------------------------------------------------

  

Eurodollar Rate

Advances

--------------------------------------------------------------------------------

    Base Rate Advances


--------------------------------------------------------------------------------

 

Level I

5.0:1.0 or greater

   2.50 %   1.50 %

Level II

4.5:1.0 or greater, but less than 5.0:1.0

   2.25 %   1.25 %

Level III

4.0:1.0 or greater, but less than 4.5:1.0

   2.00 %   1.00 %

Level IV

less than 4.0:1.0

   1.75 %   0.75 %

 

For purposes of this clause (c), the Applicable Margin for each Base Rate
Advance shall be determined by reference to the Leverage Ratio in effect from
time to time and the Applicable Margin for each Eurodollar Rate Advance shall be
determined by reference to the Leverage Ratio in effect on the first day of each
Interest Period for such Advance; provided, however, that (A) no change in the
Applicable Margin shall be effective until three Business Days after the date on
which the Administrative Agent receives the financial statements required to be
delivered pursuant to Section 5.03(b) or (c), as the case may be, and a
certificate of the Responsible Officer of the General Partner demonstrating such
Leverage Ratio and (B) the Applicable Margin shall be at Level I for so long as
the Borrower has not submitted to the Administrative Agent the information
described in clause (A) of this proviso as and when required under Section
5.03(b) or (c), as the case may be.

 

“Applicable Prepayment Percentage” means the applicable percentage based on the
Leverage Ratio set forth below for each item set forth below:

 

Leverage Ratio

--------------------------------------------------------------------------------

   Debt


--------------------------------------------------------------------------------

    Equity
Interests


--------------------------------------------------------------------------------

    Extraordinary
Receipts


--------------------------------------------------------------------------------

    Excess Cash
Flow


--------------------------------------------------------------------------------

    Asset
Dispositions


--------------------------------------------------------------------------------

 

Level I

4.0:1.0 or greater

   100 %   50 %   100 %   50 %   100 %

Level II

less than 4.0:1.0

   0 %   0 %   0 %   0 %   100 %

 

The Applicable Prepayment Percentage for each item set forth above shall be
determined by reference to the Leverage Ratio in effect from time to time;
provided, however, that (A) no change in the Applicable Prepayment Percentage
shall be effective until three Business Days after the date on which the
Administrative Agent receives the financial statements required to be delivered
pursuant to Section 5.03(b) or (c), as the case may be, and a certificate of the
Responsible Officer of the General Partner demonstrating such Leverage Ratio and
(B) the Applicable Prepayment Percentage shall be at Level I for so long as the
Borrower has not submitted to the Administrative Agent the information described
in clause (A) of this proviso as and when required under Section 5.03(b) or (c),
as the case may be.

 

“Appropriate Lender” means, at any time, with respect to (a) either of the Term
B Facilities or the Revolving Credit Facility, a Lender that has a Commitment
with respect to such

 

3



--------------------------------------------------------------------------------

Facility at such time, (b) the Letter of Credit Facility, (i) the Issuing Bank
and (ii) if the other Revolving Credit Lenders have made Letter of Credit
Advances pursuant to Section 2.03(c) that are outstanding at such time, each
such other Revolving Credit Lender and (c) the Swing Line Facility, (i) the
Swing Line Bank and (ii) if the other Revolving Credit Lenders have made Swing
Line Advances pursuant to Section 2.02(b) that are outstanding at such time,
each such other Revolving Credit Lender.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender
Party, (ii) an Affiliate of a Lender Party or (iii) an entity or an Affiliate of
an entity that administers or manages a Lender Party.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07 or the definition of “Eligible Assignee”),
and accepted by the Administrative Agent, in accordance with Section 9.07 and in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent.

 

“Assignments of Leases and Rents” means those certain assignments of leases and
rents, each dated on the date hereof, corresponding to the real property to
which each of the Mortgages relate.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Bankruptcy Code” has the meaning specified in the recital of parties to this
Agreement.

 

“Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

 

(a) the rate of interest published by the Wall Street Journal, from time to
time, as the “prime rate”; and

 

(b) ½ of 1% per annum above the Federal Funds Rate.

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(i).

 

“Berthing Agreement” means the Trump Berthing Agreement, dated as of April 23,
1996 as amended, by and between Trump Indiana and BHR Joint Venture as in effect
on the Effective Date (and any renewals or replacements thereof or amendments
thereto so long as (i) the terms of such renewals, replacements or amendments
are not less favorable to the Secured Parties in any material respect, taken as
a whole, as compared to the applicable agreement as in effect on the Effective
Date or (ii) the Berthing Agreement, dated as of April 23, 1996 by and between
BHR Joint Venture and Majestic Star, LLC is simultaneously amended in analogous
fashion).

 

“BHR Joint Venture” means Buffington Harbor Riverboats, LLC, a Delaware limited
liability company, in which Trump Indiana owns on the Effective Date a 50%
membership

 

4

 

 



--------------------------------------------------------------------------------

interest, and any other flow-through entity owned solely by the members of the
BHR Joint Venture.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.

 

“Borrowing” means a Term B-1 Borrowing, a Term B-2 Borrowing, a Revolving Credit
Borrowing or a Swing Line Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all cash expenditures made, directly or indirectly, by such
Person or any of its Subsidiaries during such period for equipment, fixed
assets, real property or improvements, or for replacements or substitutions
therefor or additions thereto, that have been or should be, in accordance with
GAAP, reflected as additions to property, plant or equipment on a Consolidated
balance sheet of such Person plus (b) the aggregate principal amount of all Debt
(including Obligations under Capitalized Leases) assumed or incurred in
connection with any such expenditures. For purposes of this definition, the
purchase price of equipment that is purchased simultaneously with the trade in
of existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such equipment for the equipment being
traded in at such time or the amount of such proceeds, as the case may be.

 

“Capital Stock” means (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Carryover Amount” means a Carryover Project Capex Amount or Carryover
Maintenance Capex Amount, each as defined in Section 5.02(o).

 

“Cases” means the cases filed by THCR and its debtor affiliates with the United
States Bankruptcy Court for the District of New Jersey under the Bankruptcy Code
(Case Nos. 04-46898 through 04-046925).

 

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Collateral Documents and having a maturity of not greater than
180 days from the date of acquisition thereof: (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time

 

5

 

 



--------------------------------------------------------------------------------

deposits with any commercial bank that is a Lender Party or a member of the
Federal Reserve System, issues (or the parent of which issues) commercial paper
rated as described in clause (c) below, is organized under the laws of the
United States or any State thereof and has combined capital and surplus of at
least $1 billion or (c) commercial paper in an aggregate amount of no more than
$5,000,000 per issuer outstanding at any time, issued by any corporation
organized under the laws of any State of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P or (d) Investments, classified in accordance with
generally accepted accounting principles as Current Assets of the Borrower or
any of its Subsidiaries, in money market investment programs registered under
the Investment Company Act of 1940, as amended, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

“Casino Property” means, (i) the hotel and complex currently known as the “Trump
Plaza Hotel and Casino” in Atlantic City, New Jersey, (ii) the hotel and complex
currently known as the “Trump Marina Hotel Casino” in Atlantic City, New Jersey,
(iii) the hotel and complex currently known as the “Trump Taj Mahal Casino
Resort” in Atlantic City, New Jersey, (iv) the riverboat and hotel complex
currently known as the “Trump Indiana Casino Hotel” in Gary, Indiana or (v) each
future hotel and complex owned by the Borrower or any of its Subsidiaries (other
than its Unrestricted Subsidiaries).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means an entity that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.

 

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of the General Partner (or other securities convertible into
such Voting Interests) representing 40% or more of the combined voting power of
all Voting Interests of the General Partner; (b) during any period of up to 24
consecutive months, commencing before or after the date of this Agreement,
Continuing Directors shall cease for any reason to constitute a majority of the
board of directors of the General Partner; (c) any Person or two or more Persons
acting in concert shall have acquired by contract or otherwise the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the General Partner (or other securities convertible into such
Voting Interests) representing 40% or more of the combined voting power of all
Voting Interests of the General Partner; (d) the General Partner shall cease to
directly own all of the Equity Interests in TCI 2; or (e) the General Partner
shall cease to be the sole general partner of the Borrower.

 

“Collateral” means all “Collateral” and “Mortgaged Property” referred to in the
Collateral Documents and all other property that is or is intended to be subject
to any Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.

 

“Collateral Account” has the meaning specified in the Security Agreement.

 

6

 

 



--------------------------------------------------------------------------------

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral Agent’s Office” means, with respect to the Collateral Agent or any
successor Collateral Agent, the office of such Agent as such Agent may from time
to time specify to the Borrower and the Administrative Agent.

 

“Collateral Documents” means the Security Agreement, the Mortgages, the
Assignments of Leases and Rents, the Ship Mortgage, each of the collateral
documents, instruments and agreements delivered pursuant to Section 5.01(j), and
each other agreement that creates or purports to create a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties.

 

“Commitment” means a Term B Commitment, a Revolving Credit Commitment or a
Letter of Credit Commitment.

 

“Compensation Committee” means the compensation committee of the board of
directors of General Partner.

 

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender Party in a writing designated as confidential, but does
not include any such information that is or becomes generally available to the
public or that is or becomes available to such Agent or such Lender Party from a
source other than the Loan Parties that is not, to the best of such Agent’s or
such Lender Party’s knowledge, acting in violation of a confidentiality
agreement with a Loan Party.

 

“Confirmation Order” has the meaning specified in the Preliminary Statements.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Continuing Directors” means the directors of the Borrower on the Effective Date
and each other director if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least a
majority of the then Continuing Directors.

 

“Conversion,” “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

 

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.

 

“Current Liabilities” of any Person means all Debt of such Person that by its
terms is payable on demand or matures within one year after the date of
determination (excluding any Debt renewable or extendible, at the option of such
Person, to a date more than one year from such date or arising under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date).

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days incurred in the ordinary course of such Person’s business),
(c) all Obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all Obligations of such Person created or arising

 

7

 

 



--------------------------------------------------------------------------------

under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Obligations of such Person as
lessee under Capitalized Leases, (f) all Obligations of such Person under
acceptance, letter of credit or similar facilities, (g) all Obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such Equity Interests, valued, in the
case of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Guarantee Obligations and Synthetic Debt of
such Person and (j) all indebtedness and other payment Obligations referred to
in clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations.

 

“Debt for Borrowed Money” of any Person means, at any date of determination, the
sum of (i) the balance sheet amount of all items that, in accordance with GAAP,
would be classified as indebtedness for borrowed money or Capitalized Leases on
a Consolidated balance sheet of such Person at such date and (ii) all Synthetic
Debt of such Person at such date.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

 

“Default Interest” has the meaning set forth in Section 2.07(b).

 

“Defaulted Advance” means, with respect to any Lender Party at any time, the
portion of any Advance required to be made by such Lender Party to the Borrower
pursuant to Section 2.01 or 2.02 at or prior to such time that has not been made
by such Lender Party or by the Administrative Agent for the account of such
Lender Party pursuant to Section 2.02(e) as of such time. In the event that a
portion of a Defaulted Advance shall be deemed made pursuant to Section 2.15(a),
the remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

 

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to any Agent or any other Lender
Party hereunder or under any other Loan Document at or prior to such time that
has not been so paid as of such time, including, without limitation, any amount
required to be paid by such Lender Party to (a) the Swing Line Bank pursuant to
Section 2.02(b) to purchase a portion of a Swing Line Advance made by the Swing
Line Bank, (b) the Issuing Bank pursuant to Section 2.03(c) to purchase a
portion of a Letter of Credit Advance made by the Issuing Bank, (c) the
Administrative Agent pursuant to Section 2.02(e) to reimburse the Administrative
Agent for the amount of any Advance made by the Administrative Agent for the
account of such Lender Party, (d) any other Lender Party pursuant to Section
2.13 to purchase any participation in Advances owing to such other Lender Party
and (e) any Agent or any Issuing Bank pursuant to Section 7.05 to reimburse such
Agent or the Issuing Bank for such Lender Party’s ratable share of any amount
required to be paid by the Lender Parties to such Agent or the Issuing Bank as
provided therein. In the event that a portion of a Defaulted Amount shall be
deemed paid pursuant to Section 2.15(b), the remaining portion of such Defaulted
Amount shall be considered a Defaulted Amount originally

 

8

 

 



--------------------------------------------------------------------------------

required to be paid hereunder or under any other Loan Document on the same date
as the Defaulted Amount so deemed paid in part.

 

“Defaulting Lender” means, at any time, any Lender Party that, at such time, (a)
owes a Defaulted Advance or a Defaulted Amount or (b) shall take any action or
be the subject of any action or proceeding of a type described in Section
6.01(f).

 

“DIP Credit Agreement” means the Loan and Security Agreement dated as of
November 22, 2004 among the General Partner, the Borrower, the Subsidiary
Guarantors, Beal Bank, S.S.B., as agent, and the financial institutions named
party thereto.

 

“Disclosed Litigation” has the meaning specified in Section 4.01(f).

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

“EBITDA” means, at any date of determination, the sum, determined on a
Consolidated basis (without duplication), of (a) net income (or net loss), (b)
interest expense, (c) income tax expense, (d) depreciation expense, (e)
amortization expense, (f) any restructuring charges related to the Plan of
Reorganization and consummation of the Plan of Reorganization, (g) any fees,
expenses or charges for the account of the General Partner and its Subsidiaries
related to or arising from the restructuring of the General Partner and its
Subsidiaries and Affiliates in connection with the Cases and the consummation of
the Plan of Reorganization, including, without limitation, all fees, expenses or
charges incurred or reimbursed by the General Partner and its Subsidiaries and
Affiliates (including those of (i) the General Partner and its Subsidiaries and
Affiliates, (ii) the informal committees of holders of the public Debt of the
General Partner and its Subsidiaries and Affiliates, (iii) the committee
appointed to represent the interests of equity holders in the Cases, (iv) DLJ
Merchant Banking Partners III, L.P., (v) the indenture trustees for the
outstanding bonds of the General Partner and its Subsidiaries and Affiliates,
(vi) any witnesses retained by the General Partner and its Subsidiaries and
Affiliates in the Cases and (vii) the respective legal and financial advisors of
the parties set forth in the foregoing clauses (i) to (vi)), to the extent
incurred in connection with the planning, negotiation, structuring or
implementation of the Plan of Reorganization, and to the extent incurred prior
to the petition date of the Cases, during the pendency of the Cases or after the
effective date of the Cases, (h) without duplication, any other non-cash
charges, including any write off or write downs, reducing net income for such
period (excluding any such charge that represents an accrual or reserve for a
cash expenditure for a future period) and (i) non-recurring or extraordinary
items, in each case of the General Partner and its Subsidiaries, determined in
accordance with GAAP for the most recently completed Measurement Period;
provided that, for purposes of determining compliance with the financial
covenants set forth in Section 5.04, EBITDA for each of the three fiscal
quarters ending September 30, 2004, December 31, 2004 and March 31, 2005 shall
be as set forth on Schedule III hereto; provided further that for purposes of
determining EBITDA for any period, references to Subsidiaries of the General
Partner contained in the foregoing definition shall mean Subsidiaries of the
General Partner other than Unrestricted Subsidiaries.

 

“Effective Date” has the meaning specified in Section 3.01.

 

9

 

 



--------------------------------------------------------------------------------

“Eligible Assignee” means with respect to any Facility (other than the Letter of
Credit Facility), (i) a Lender Party; (ii) an Affiliate of a Lender Party; (iii)
an Approved Fund; and (iv) any other Person (other than an individual) approved
by (x) the Administrative Agent (each such approval not to be unreasonably
withheld or delayed), (y) in the case of an assignment of a Revolving Credit
Commitment, the Issuing Bank (each such approval not to be unreasonably withheld
or delayed) and (z) (1) unless an Event of Default has occurred and is
continuing and (2) except in the case of an assignment in connection with the
initial syndication of the Advances, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided, however, that neither any Loan
Party nor any Affiliate of a Loan Party shall qualify as an Eligible Assignee
under this definition.

 

“Eligible Transferee” means and includes a Person that is (A) a commercial bank,
financial institution or other institutional “accredited investor” (as defined
in Regulation D of the Securities Act) and (B) (i) a retirement fund
administered by a public agency for the exclusive benefit of federal, state or
local public employees; (ii) an investment company registered under the
Investment Company Act of 1940 (15 U.S.C. § 80b-1 et seq.); (iii) a collective
investment trust organized by banks under Part Nine of the Rules of the
Comptroller of the Currency; (iv) a closed end investment trust; (v) a chartered
or licensed life insurance company or property and casualty insurance company;
(vi) a banking and other chartered or licensed lending institution; (vii) an
investment adviser registered under the Investment Advisers Act of 1940 (15 U.S.
§ 80b-1 et seq.); or (viii) such other Person as the Gaming Authorities may
determine for reasons in accordance with the policies of Gaming Laws.

 

“Environmental Action” means any action, suit, demand, written demand letter,
claim, written notice of non-compliance or violation, written notice of
liability or potential liability, investigation, proceeding, consent order or
consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation, (a)
by any governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or third party for damages, contribution, indemnification,
cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any applicable Federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or enforceable agency interpretation, legally
enforceable policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

10

 

 



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to Section
4042 of ERISA, or the occurrence of any event or condition described in Section
4042 of ERISA that could reasonably be expected to constitute grounds for the
termination of, or the appointment of a trustee to administer, such Plan.

 

“Escrow Bank” has the meaning specified in Section 2.15(c).

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in U.S. dollars at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period for a period equal to such Interest Period (provided
that, if for any reason such rate is not available, the term “Eurodollar Rate”
shall mean, for any Interest Period for all Eurodollar Rate Advances comprising
part of the same Borrowing, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period); provided, however, if more than
one rate is specified on Reuters Screen LIBO Page, the applicable rate shall be
the arithmetic mean of all such rates) by

 

11

 

 



--------------------------------------------------------------------------------

(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excess Cash Flow” means, for any period,

 

(a) the sum of:

 

(i) Consolidated net income (or loss) of the General Partner and its
Subsidiaries for such period plus

 

(ii) the aggregate amount of all non-cash charges deducted in arriving at such
Consolidated net income (or loss) plus

 

(iii) if there was a net increase in Consolidated Current Liabilities of the
General Partner and its Subsidiaries during such period, the amount of such net
increase plus

 

(iv) if there was a net decrease in Consolidated Current Assets (excluding cash
and Cash Equivalents) of the General Partner and its Subsidiaries during such
period, the amount of such net decrease plus

 

(v) any Carryover Amount permitted to be used for Capital Expenditures during
such period to the extent not so used during such period less

 

(b) the sum of:

 

(i) the aggregate amount of all non-cash credits included in arriving at such
Consolidated net income (or loss) plus

 

(ii) if there was a net decrease in Consolidated Current Liabilities of the
General Partner and its Subsidiaries during such period, the amount of such net
decrease plus

 

12

 

 



--------------------------------------------------------------------------------

(iii) if there was a net increase in Consolidated Current Assets (excluding cash
and Cash Equivalents) of the General Partner and its Subsidiaries during such
period, the amount of such net increase plus

 

(iv) the aggregate amount of Capital Expenditures of the Borrower paid in cash
during such period solely to the extent permitted by this Agreement plus

 

(v) the aggregate amount of all regularly scheduled principal payments of Funded
Debt made during such period plus

 

(vi) the aggregate principal amount of all optional prepayments of Funded Debt
(other than Funded Debt that is revolving in nature) made during such period
pursuant to Section 2.06(a) plus

 

(vii) the aggregate principal amount of all commitment reductions in the
Revolving Credit Facility or any other Funded Debt of a revolving nature made
during such period solely to the extent such commitment reductions were
accompanied by mandatory prepayments of the Revolving Credit Facility pursuant
to Section 2.06(b)(iii) or the applicable provisions of such Funded Debt plus

 

(viii) the aggregate gain realized in connection with transactions occurring
during such period described in clause (a) or (d) of the definition of “Net Cash
Proceeds” to the extent that such gain taken into account in calculating such
Consolidated net income (or loss) for such period plus

 

(ix) the Carryover Amount for such period plus the aggregate amount of cash
applied to Investments permitted pursuant to Section 5.02(f)(vii) or (viii)
during such period plus

 

(x) the Tax Distributions paid with respect to such period plus

 

(xi) cash distributions paid pursuant to Section 5.02(g)(viii) during such
period;

 

provided, however, that for purposes of determining Excess Cash Flow for any
period, references to Subsidiaries of the General Partner contained in the
foregoing definition shall mean Subsidiaries of the General Partner other than
Unrestricted Subsidiaries.

 

“Excluded Properties” shall mean those real estate assets identified as
“Excluded Properties” on Schedule 4.01(v).

 

“Existing Debt” means Debt under the DIP Credit Agreement and other Debt of each
Loan Party and its Subsidiaries outstanding immediately before the occurrence of
the Effective Date.

 

“Existing Notes” means (a) the 11 ¼% First Mortgage Notes due 2006 issued
pursuant to that certain indenture, dated as of April 17, 1996, among Trump
Atlantic City Associates, a New Jersey partnership (“TAC”), Trump Atlantic City
Funding, Inc., a Delaware corporation (“TAC Funding I”), the guarantors named
therein and First Bank National Association, as trustee; (b) the 11 ¼% First
Mortgage Notes due 2006 issued pursuant to that certain indenture dated as of
December 10, 1997, among TAC, Trump Atlantic City Funding II, Inc., a Delaware
corporation,

 

13

 

 



--------------------------------------------------------------------------------

the guarantors named therein and U.S. Bank National Association, as trustee; (c)
11 ¼% First Mortgage Notes due 2006 issued pursuant to that certain indenture
dated as of December 10, 1997, among TAC, Trump Atlantic City Funding III, Inc.,
a Delaware corporation, the guarantors named therein and U.S. Bank National
Association, as trustee; (d) the 11 5/8% First Priority Mortgage Notes due 2010
pursuant to that certain indenture dated as of March 25, 2003 among Trump Casino
Holdings, LLC, a Delaware limited liability company (“TCH”), Trump Casino
Funding, Inc., a Delaware corporation (“TCH Funding”), the guarantors named
therein and U.S. Bank National Association, as trustee; and (e) 17 5/8% Second
Priority Mortgage Notes due 2010, pursuant to that certain indenture dated as of
March 25, 2003 among TCH, TCH Funding, the guarantors named therein and U.S.
Bank National Association, as trustee.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance
(including, without limitation, any key man life insurance but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement; provided, however, that an Extraordinary
Receipt shall not include cash receipts received from proceeds of insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments to the
extent that such proceeds, awards or payments are received by any Person in
respect of any third party claim against such Person and applied to pay (or to
reimburse such Person for its prior payment of) such claim and the costs and
expenses of such Person with respect thereto.

 

“Facility” means the Term B-1 Facility, the Term B-2 Facility, the Revolving
Credit Facility, the Swing Line Facility or the Letter of Credit Facility.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means the fee letter dated February 22, 2005 among General Partner,
MSSF and UBSS, as amended.

 

“First Lien Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Debt for Borrowed Money of the General Partner and its Subsidiaries
(other than Unrestricted Subsidiaries) at such date that is secured by a
first-priority security interest in assets of the General Partner and its
Subsidiaries (other than Unrestricted Subsidiaries) to Consolidated EBITDA of
the General Partner and its Subsidiaries (other than Unrestricted Subsidiaries)
for the most recently completed Measurement Period.

 

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

14

 

 



--------------------------------------------------------------------------------

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

 

“Funded Debt” of any Person means Debt in respect of the Advances, in the case
of the Borrower, and all other Debt of such Person that by its terms matures
more than one year after the date of determination or matures within one year
from such date but is renewable or extendible, at the option of such Person, to
a date more than one year after such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year after such date.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Gaming Authorities” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the United
States Federal government, any foreign government, any state, province or city
or other political subdivision or otherwise, whether now or hereafter existing,
or any officer or official thereof, including, without limitation, the New
Jersey Casino Control Commission, the New Jersey Division of Gaming Enforcement,
the Indiana Gaming Commission and any other agency, in each case, with authority
to regulate any gaming operation (or proposed gaming operation) owned, managed
or operated by the Loan Parties or any of their Subsidiaries.

 

“Gaming Facility” means the casinos owned or operated by the Loan Parties and
all other real property owned by a Loan Party which is directly ancillary
thereto or used in connection therewith, including any hotels, resorts, card
clubs, theaters, parking facilities, recreational vehicle parks, timeshare
operations, retail shops, restaurants, other buildings, land, golf courses and
other recreation and entertainment facilities, marinas, vessels, barges, ships
and related equipment.

 

“Gaming Laws” means all laws and regulations pursuant to which any Gaming
Authority possesses regulatory, licensing or permit authority over gambling,
gaming or casino activities conducted by the Loan Parties.

 

“Gaming Licenses” means every license, franchise or other authorization required
to own, lease, operate or otherwise conduct or manage gambling, gaming or casino
activities in any state or jurisdiction where the Loan Parties conduct business,
and any applicable liquor licenses.

 

“General Partner” has the meaning specified in the Preliminary Statements.

 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

15

 

 



--------------------------------------------------------------------------------

“Guarantee Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor, (b)
the Obligation to make take-or-pay or similar payments, if required, regardless
of nonperformance by any other party or parties to an agreement or (c) any
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Guarantee Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.

 

“Guaranteed Obligations” has the meaning specified in Section 8.01.

 

“Guarantors” means the General Partner and the Subsidiary Guarantors.

 

“Guaranty” means the Parent Guaranty and the Subsidiary Guaranty.

 

“Guaranty Supplement” has the meaning specified in Section 8.05.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Secured Hedge Agreement.

 

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

“Information Memorandum” means the information memorandum dated April 2005, used
by the Lead Arrangers in connection with the syndication of the Commitments.

 

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

 

16

 

 



--------------------------------------------------------------------------------

“Initial Issuing Bank” means the bank or other financial institution listed on
the signature pages hereof as the Initial Issuing Bank.

 

“Initial Lender Parties” means the Initial Issuing Bank, the Initial Lenders and
the Initial Swing Line Bank.

 

“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.

 

“Initial Swing Line Bank” means the bank listed on the signature page hereof as
the Initial Swing Line Bank.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Intellectual Property” has the meaning specified in Section 1(b) of the
Security Agreement.

 

“Intellectual Property Security Agreement” has the meaning specified in Section
3.01(a)(ii)(G).

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of May 20,
2005 among the Borrower, MSC, as first lien collateral agent for the Secured
Parties, and U.S. Bank National Association, as second lien collateral agent for
the holders of the New Notes.

 

“Interest Coverage Ratio” means, at any date of determination, the ratio of (a)
Consolidated EBITDA to (b) cash interest payable on all Debt for Borrowed Money,
in each case, of or by the General Partner and its Subsidiaries (other than
Unrestricted Subsidiaries) for the most recently completed Measurement Period.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

 

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;

 

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

17

 

 



--------------------------------------------------------------------------------

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Inventory” means all Inventory referred to in Section 1(b) of the Security
Agreement.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (i) or (j) of the definition of “Debt” in respect of such Person.

 

“Issuing Bank” means the Initial Issuing Bank and any Eligible Assignee to which
the Letter of Credit Commitment hereunder has been assigned pursuant to Section
9.07 so long as such Eligible Assignee expressly agrees to perform in accordance
with their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Letter of Credit Commitment (which information shall be recorded by the
Administrative Agent in the Register), for so long as such Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.

 

“L/C Disbursement” shall mean a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Related Documents” has the meaning specified in Section 2.04(d)(ii).

 

“Lead Arrangers” means MSSF and UBSS.

 

“Lender Party” means any Lender, any Issuing Bank or any Swing Line Bank.

 

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Letter of Credit Advance” means an advance made by the Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(c).

 

18

 

 



--------------------------------------------------------------------------------

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to the Issuing Bank, the
amount set forth opposite the Issuing Bank’s name on Schedule I hereto under the
caption “Letter of Credit Commitment” or, if the Issuing Bank has entered into
an Assignment and Acceptance, set forth for the Issuing Bank in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as the
Issuing Bank’s “Letter of Credit Commitment” as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the amount of
the Issuing Bank’s Letter of Credit Commitments at such time, as such amount may
be reduced at or prior to such time pursuant to Section 2.05.

 

“Letters of Credit” has the meaning specified in Section 2.01(e).

 

“Leverage Ratio” means, at any date of determination, the ratio of Consolidated
Debt for Borrowed Money of the General Partner and its Subsidiaries (other than
Unrestricted Subsidiaries) at such date to Consolidated EBITDA of the General
Partner and its Subsidiaries (other than Unrestricted Subsidiaries) for the most
recently completed Measurement Period.

 

“License Revocation” shall mean the loss, revocation, failure to renew,
termination or suspension of any Gaming License issued by any Gaming Authority
covering any Gaming Facility.

 

“Lien” means any mortgage, deed of trust, lien, security interest or other
charge or encumbrance of any kind, or any other type of preferential
arrangement, including, without limitation, the lien or retained security title
of a conditional vendor and any easement, right of way or other encumbrance on
title to real property.

 

“Liquor Laws” has the meaning specified in Section 9.15(a).

 

“Loan Documents” means (a) for purposes of this Agreement and the Guaranty, (i)
this Agreement, (ii) the Notes, (iii) the Guaranty, (iv) the Collateral
Documents, (v) the Fee Letter, (vi) the Intercreditor Agreement and (vii) each
Letter of Credit Agreement, in each case as amended, and (b) for purposes of the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letter, (vi) each Letter of Credit
Agreement, (vii) the Intercreditor Agreement and (viii) each Secured Hedge
Agreement, in each case as amended.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Maintenance Capital Expenditures” means Capital Expenditures other than Project
Capital Expenditures.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
General Partner and its Subsidiaries, taken as a whole.

 

19

 

 



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
General Partner and its Subsidiaries, taken as a whole, (b) the ability of the
Loan Parties to perform their Obligations under the Loan Documents or (c) the
rights and remedies of any Agent or any Lender Party under any Loan Document.

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the General Partner ending on or
prior to such date or, if less than four consecutive fiscal quarters of the
General Partner have been completed since the date of the Initial Extension of
Credit, the fiscal quarters of the General Partner that have been completed
since the date of the Initial Extension of Credit; provided that (a) for
purposes of determining the amount referred to in clause (b) of the definition
of “Interest Coverage Ratio” for the fiscal quarter ended June 30, 2005, such
amount for the Measurement Period then ended shall equal to such item for the
fiscal quarter ended June 30, 2005 multiplied by four; (b) for purposes of
determining the amount referred to in clause (b) of the definition of “Interest
Coverage Ratio” for the fiscal quarter ended September 30, 2005, such amount for
the Measurement Period then ended shall equal to such item for the two fiscal
quarters ended September 30, 2005 multiplied by two; and (c) for purposes of
determining the amount referred to in clause (b) of the definition of “Interest
Coverage Ratio” for the fiscal quarter ended December 31, 2005, such amount for
the Measurement Period then ended shall equal to such item for the three fiscal
quarters ended December 31, 2005 multiplied by 4/3.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage Policies” has the meaning specified in Section 3.01(a)(iv)(B).

 

“Mortgages” has the meaning specified in Section 3.01(a)(iv).

 

“MSC” has the meaning specified in the recital of parties to this Agreement.

 

“MSSF” has the meaning specified in the recital of parties to this Agreement.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means, (a) with respect to any sale, lease, transfer or
other disposition of any asset of the Borrower or any of its Subsidiaries (other
than any sale, lease, transfer or other disposition of assets (x) by any
Unrestricted Subsidiary or (y) pursuant to clauses (i) through (xi) of Section
5.02(e)), the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such sale, lease, transfer or other disposition
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal

 

20

 

 



--------------------------------------------------------------------------------

amount of any Debt (other than Debt under the Loan Documents) that (x) is
secured by such asset and that is required to be repaid or (y) is Debt of the
Subsidiary that is the subject of such sale, lease, transfer or disposition and
repaid, in each case in connection with such sale, lease, transfer or other
disposition thereof, (B) the reasonable and customary out-of-pocket costs, fees,
commissions, premiums and expenses incurred by the Borrower or its Subsidiaries,
(C) federal, state, provincial, foreign and local taxes reasonably estimated (on
a Consolidated basis) to be actually payable within the current or the
immediately succeeding tax year as a result of any gain recognized in connection
therewith (including any Tax Distributions required to be paid in connection
therewith), and (D) a reasonable reserve for any purchase price adjustment or
any indemnification payments (fixed and contingent) attributable to the seller’s
obligations to the purchaser undertaken by the Borrower or any of its
Subsidiaries in connection with such sale, lease, transfer or other disposition
(but excluding any purchase price adjustment or any indemnity which, by its
terms, will not under any circumstances be made prior to the Term B Maturity
Date); provided, however, that Net Cash Proceeds shall not include any such
amounts to the extent such amounts are reinvested in the business of the
Borrower and its Subsidiaries within 365 days after the date of receipt thereof;

 

(b) with respect to the incurrence or issuance of any Debt by the Borrower or
any of its Subsidiaries (other than Debt incurred or issued (x) by any
Unrestricted Subsidiary or (y) pursuant to Section 5.02(b), but including Debt
under clause (xi) thereof to the extent such Debt is not used to make (A)
Investments pursuant to Section 5.02(f) within 60 days following the incurrence
thereof or (B) Capital Expenditures pursuant to Section 5.02(o) that are
committed to be made within 365 days following the incurrence of such Debt
pursuant to a plan disclosed to the Lenders in reasonable detail within 60 days
following the incurrence of such Debt and in pro forma compliance with the terms
of this Agreement), an amount equal to the Applicable Prepayment Percentage of
the excess of (i) the sum of the cash and Cash Equivalents received in
connection with such incurrence or issuance over (ii) the underwriting discounts
and commissions or other similar payments, and other out-of-pocket costs, fees,
commissions, premiums and expenses incurred by the Borrower or any of its
Subsidiaries in connection with such incurrence or issuance to the extent such
amounts were not deducted in determining the amount referred to in clause (i);

 

(c) with respect to the sale or issuance of any Equity Interests (including,
without limitation, the receipt of any capital contribution) by the Borrower or
any of its Subsidiaries (other than its Unrestricted Subsidiaries), an amount
equal to the Applicable Prepayment Percentage of the excess of (i) the sum of
the cash and Cash Equivalents received in connection with such sale or issuance
over (ii) the underwriting discounts and commissions or similar payments, and
other out-of-pocket costs, fees, commissions, premiums and expenses, incurred by
the Borrower or any of its Subsidiaries in connection with such sale or issuance
to the extent such amounts were not deducted in determining the amount referred
to in clause (i), such excess amount to exclude any portion thereof that is
utilized to make Investments pursuant to Section 5.02(f)(vii); and

 

(d) with respect to any Extraordinary Receipt received by the Borrower or any of
its Subsidiaries (other than its Unrestricted Subsidiaries) that is not
otherwise included in clauses (a), (b) or (c) above, an amount equal to the
excess, if any, of the Applicable Prepayment Percentage of (i) the sum of the
cash and Cash Equivalents received in connection therewith over (ii) the sum of
(A) premiums and expenses incurred by the Borrower or its Subsidiaries and (B)
federal, state, provincial, foreign and local taxes reasonably estimated (on a
Consolidated basis) to be actually payable within the current or the immediately
succeeding tax year as a result of any gain recognized in connection therewith
(including any Tax Distributions required to be paid in

 

21

 

 



--------------------------------------------------------------------------------

connection therewith); provided, however, that Net Cash Proceeds shall not
include any such amounts to the extent such amounts are reinvested in the
business of the Borrower and its Subsidiaries within 365 days after the date of
receipt thereof.

 

“New Notes” means debt securities issued pursuant to the New Notes Indenture.

 

“New Notes Indenture” means the Indenture dated as of May 20, 2005, by and among
the Borrower and Trump Entertainment Resorts Funding, Inc., a Delaware
corporation, as issuers, the guarantors from time to time party thereto, and
U.S. Bank National Association, a national banking association, as trustee.

 

“New Tower” means a new tower at the Trump Taj Mahal Casino Resort in Atlantic
City, New Jersey.

 

“Non-Consenting Lender” means, in the event that the Required Lenders have
agreed to any consent, waiver or amendment pursuant to Section 9.01 that
requires the consent of one or more Lenders in addition to the Required Lenders,
any Lender who is entitled to agree to such consent, waiver or amendment but who
does not so agree.

 

“Note” means a Term B Note or a Revolving Credit Note.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Renewal” has the meaning specified in Section 2.01(e).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Notice of Termination” has the meaning specified in Section 2.01(e).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Parent Guaranty” means the guaranty of the General Partner set forth in Article
VIII.

 

22

 

 



--------------------------------------------------------------------------------

“Parking Lease” means the Parking Lease, dated as of June 19, 2000, by and
between Buffington Harbor Parking Associates, LLC, as lessor, and Trump Indiana,
as lessee, as the same is in effect on the Effective Date (and any renewals or
replacements thereof or amendments thereto so long as the terms of such
renewals, replacements or amendments are not less favorable to the Secured
Parties in any material respect, taken as a whole, as compared to such agreement
as in effect on the Effective Date).

 

“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership dated as of May 20, 2005, by and among the General Partner,
Donald J. Trump, Trump Casinos, Inc., a New Jersey corporation and TCI 2.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permit” means any license (including, without limitation, any Gaming License),
franchise, authorization, statement of compliance, certificate of operation,
certificate of occupancy and permit required for the lawful ownership,
occupancy, operation and use of all or a material portion of the Gaming
Facilities (which may be temporary or permanent) (including, without limitation,
those required for the use of the Gaming Facilities as a licensed casino
facility).

 

“Permitted Business” means: (a) any line of business conducted by the Borrower,
the General Partner or any Subsidiary on the Effective Date; (b) all businesses
whether or not licensed by a Gaming Authority that are necessary for, incident
to, useful to, arising out of, supportive of or connected to the development,
ownership or operation of a gaming facility; (c) any casino and gaming
activities (including, without limitation, the development, ownership, operation
or management of casinos, casino hotels, riverboat casinos, slot machines, video
lottery terminals, racetracks, internet gaming or related activities); or (d)
any business that is a reasonable extension, development or expansion of any of
the foregoing.

 

“Permitted Encumbrances” has the meaning specified in the Mortgages and the Ship
Mortgage.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(in each case, that is not being contested in good faith and by proper
proceedings or pursuant to this Agreement, is not required to be contested and
such enforcement, collection, execution, levy or foreclosure proceeding could
not, either individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect): (a) Liens for taxes, assessments and governmental
charges or levies to the extent not required to be paid under Section 5.01(b);
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that either (A) (i) are not overdue for
a period of more than 60 days and (ii) individually or together with all other
Permitted Liens outstanding on any date of determination do not materially
adversely affect the use of the property to which they relate or (B) are being
contested in good faith and by proper proceedings, as to which appropriate
reserves are being maintained and no such Lien has (i) attached to such
property, (ii) has become enforceable and (iii) is not subject to a stay; (c)
pledges or deposits in the ordinary course of business to secure obligations
under workers’ compensation laws or

 

23

 

 



--------------------------------------------------------------------------------

similar legislation or to secure public or statutory obligations; (d) deposits
to secure the performance of bids, trade contracts and leases (other than Debt),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (e) Liens securing judgments (or the payment
of money not constituting an Event of Default under Section 6.01(g) or securing
appeal or other surety bonds related to such judgments); (f) easements, zoning
restrictions, rights of way and other encumbrances on title to real property
that do not materially adversely affect the use or value of such property for
its present purposes; (g) operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by any Loan Party or any of their
respective Subsidiaries as a lessor or a similar capacity in the ordinary course
of business that do not materially and adversely affect the use of the
Properties encumbered thereby for its intended purpose; and (h) Permitted
Encumbrances.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Plan of Reorganization” has the meaning specified in the Preliminary
Statements.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Post-Petition Interest” has the meaning specified in Section 8.06(b).

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Project Capital Expenditures” means Capital Expenditures consisting of new
construction (including, without limitation, the construction of the New Tower)
or other capital improvements.

 

“Properties” shall mean those real estate assets listed on Schedule 4.01(v).

 

“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01, such Lender’s Revolving Credit Commitment as in effect immediately prior
to such termination) and the denominator of which is the Revolving Credit
Facility at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the Revolving Credit Facility as in effect
immediately prior to such termination).

 

“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

 

24

 

 



--------------------------------------------------------------------------------

“Refinancing Debt” has the meaning specified in Section 5.02(b)(xiv).

 

“Register” has the meaning specified in Section 9.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Documents” means the Plan of Reorganization, the Restructuring Support
Agreement and the New Notes Indenture.

 

“Replacement Ship” means the replacement, in any manner, of the Ship existing on
the Effective Date including, without limitation, any replacement of such Ship
with a riverboat, vessel, barge or improvement on real property, whether such
riverboat, vessel, barge or improvement is acquired or constructed and whether
or not such riverboat, vessel, barge or improvement is temporarily or
permanently moored or affixed to any real property.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time and (C) the
Unused Revolving Credit Commitment of such Lender at such time. For purposes of
this definition, the aggregate principal amount of Swing Line Advances owing to
any Swing Line Bank and of Letter of Credit Advances owing to any Issuing Bank
and the Available Amount of each Letter of Credit shall be considered to be owed
to the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

 

“Restructuring Support Agreement” means that certain Restructuring Support
Agreement dated as of October 20, 2004 among THCR, Donald J. Trump and certain
holders of the Existing Notes.

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(c).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

 

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “Revolving Credit Commitment” or, if such Lender has
entered into one or more Assignment and Acceptance, set forth for such Lender in
the Register maintained by the

 

25

 

 



--------------------------------------------------------------------------------

Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Revolving
Credit Commitment,” as such amount may be reduced at or prior to such time
pursuant to Section 2.05.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A–1
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances and
Swing Line Advances made by such Lender, as amended.

 

“ROFO Agreement” means the Right of First Offer Agreement, dated as of May 20,
2005, among Trump Organization LLC, the General Partner and the Borrower (and
any renewals or replacements thereof or amendments thereto so long as the terms
of such renewals, replacements or amendments are not less favorable to the
Secured Parties in any material respect, taken as a whole, as compared to such
agreement as in effect on the Effective Date).

 

“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between the Borrower and any Hedge Bank.

 

“Secured Parties” means the Agents, the Lender Parties, and the Hedge Banks.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” has the meaning specified in Section 3.01(a)(ii).

 

“Services Agreement” means the Services Agreement, dated as of May 20, 2005,
among the Borrower, the General Partner and Donald J. Trump (and any renewals or
replacements thereof or amendments thereto so long as the terms of such
renewals, replacements or amendments are not less favorable to the Secured
Parties in any material respect, taken as a whole, as compared to such agreement
as in effect on the Effective Date).

 

“Ship” means the U.S.-flag vessel TRUMP CASINO, Official Number 1039617, which
is documented under and pursuant to the laws of the United States of America,
together with all of its engines, boilers, machinery, covers, masts, bowsprits,
boats, spars, anchors, cables, chains, rigging, tackle, capstans, fittings,
tools, pumps and pumping equipment, gear, apparel, furniture, equipment, spare
parts, supplies, accessions and accessories, and all other appurtenances
thereunto appertaining and belonging, whether now owned or hereafter acquired,
whether on board or not and also any and all additions, improvements and
replacements hereafter made in, for or to such vessel, or any part thereof, or
in or to its equipment and appurtenances aforesaid, and all proceeds of the
foregoing or any Replacement Ship.

 

“Ship Mortgage” has the meaning specified in Section 3.01(a)(iii).

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained during any of the preceding five plan years
and in respect of which any Loan Party or any ERISA Affiliate

 

26

 

 



--------------------------------------------------------------------------------

could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“S&P” means Standard & Poor’s, a division of The Mc-Graw Hill Companies, Inc.

 

“Subordinated Obligations” has the meaning specified in Section 8.06.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries. For purposes of Section 2.06(b)
and Articles IV (other than Section 4.01 (h) thereof), V (other than Section
5.03(b), (c) and (d) thereof) and VI, the term “Subsidiary” shall not include
any Unrestricted Subsidiary, unless specifically referred to therein.

 

“Subsidiary Guarantors” means the Subsidiaries of the General Partner listed on
Schedule II hereto and each other Subsidiary of the General Partner that shall
be required to execute and deliver a guaranty pursuant to Section 5.01(j).

 

“Subsidiary Guaranty” means the guaranty of the Subsidiary Guarantors set forth
in Article VIII, together with each other guaranty and guaranty supplement
delivered pursuant to Section 5.01(j), in each case as amended, amended and
restated, modified or otherwise supplemented.

 

“Supplemental Collateral Agent” has the meaning specified in Section 7.01.

 

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before and after giving effect to the Initial Extension of Credit
and set forth on Schedule 4.01(t).

 

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(d) or (b) any Revolving Credit Lender pursuant to Section
2.02(b).

 

27

 

 



--------------------------------------------------------------------------------

“Swing Line Bank” means the Initial Swing Line Bank and any Eligible Assignee to
which the Swing Line Commitment hereunder has been assigned pursuant to Section
9.07 so long as such Eligible Assignee expressly agrees to perform in accordance
with their terms all obligations that by the terms of this Agreement are
required to be performed by it as a Swing Line Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Swing Line Commitment (which information shall be recorded by the Administrative
Agent in the Register), for so long as such Initial Swing Line Bank or Eligible
Assignee, as the case may be, shall have a Swing Line Commitment.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(d) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

 

“Swing Line Commitment” means, with respect to the Swing Line Bank, the amount
set forth opposite its name on Schedule I hereto under the caption “Swing Line
Commitment” or, if the Swing Line Bank has entered into an Assignment and
Acceptance, set forth for the Swing Line Bank in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as the Swing Line Bank’s “Swing
Line Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05.

 

“Swing Line Facility” means, at any time, an amount equal to the aggregate
amount of the Swing Line Bank’s Swing Line Commitment at such time, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all Obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Debt” or as a liability on the consolidated
balance sheet of such Person and its Subsidiaries in accordance with GAAP.

 

“Tax Distribution” has the meaning specified in Section 5.02(g)(vi).

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“TCI 2” means TCI 2 Holdings, LLC, a Delaware limited liability.

 

“Term B Advance” means a Term B-1 Advance or a Term B-2 Advance.

 

“Term B Commitment” means a Term B-1 Commitment or a Term B-2 Commitment.

 

“Term B Facility” means the Term B-1 Facility or the Term B-2 Facility.

 

“Term B Lender” means any Lender that has a Term B Commitment.

 

“Term B Maturity Date” means May 20, 2012.

 

“Term B Note” means a promissory note of the Borrower payable to the order of
any Term B Lender, in substantially the form of Exhibit A-1 hereto, evidencing
the indebtedness of the Borrower to such Lender resulting from the Term B-1
Advance or Term B-2 Advances made by such Lender, as amended.

 

28

 

 



--------------------------------------------------------------------------------

“Term B-1 Advance” has the meaning specified in Section 2.01(a).

 

“Term B-1 Borrowing” means a borrowing consisting of simultaneous Term B-1
Advances of the same Type made by the Term B-1 Lenders.

 

“Term B-1 Commitment” means, with respect to any Term B-1 Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term B-1 Commitment” or, if such Lender has entered into one of more
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Term
B-1 Commitment,” as such amount may be reduced at or prior to such time pursuant
to Section 2.05.

 

“Term B-1 Facility” means, at any time, the aggregate amount of the Term B-1
Lenders’ Term B-1 Commitments at such time.

 

“Term B-1 Lender” means any Lender that has a Term B-1 Commitment.

 

“Term B-2 Advance” has the meaning specified in Section 2.01(b).

 

“Term B-2 Availability Termination Date” has the meaning specified in Section
2.01(b).

 

“Term B-2 Borrowing” means a borrowing consisting of simultaneous Term B-2
Advances of the same Type made by the Term B-2 Lenders.

 

“Term B-2 Commitment” means, with respect to any Term B-2 Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term B-2 Commitment” or, if such Lender has entered into one of more
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Term
B-2 Commitment,” as such amount may be reduced at or prior to such time pursuant
to Section 2.05.

 

“Term B-2 Facility” means, at any time, the aggregate amount of the Term B-2
Lenders’ Term B-2 Commitments at such time.

 

“Term B-2 Lender” means any Lender that has a Term B-2 Commitment.

 

“Termination Date” means the earlier of (a) the date of termination in whole of
the Revolving Credit Commitments, the Letter of Credit Commitments, the Swing
Line Commitments, pursuant to Sections 2.05 or 6.01 and (b) May 20, 2010.

 

“THCR” has the meaning specified in the recital of parties to this Agreement.

 

“Trademark License Agreement” means the Amended and Restated Trademark License
Agreement, dated as of May 20, 2005, between the Borrower and Donald J. Trump
(and any renewals or replacements thereof or amendments thereto so long as the
terms of such renewals, replacements or amendments are not less favorable to the
Lender Parties in any material respect, taken as a whole, as compared to such
agreement as in effect on the Effective Date).

 

“Trademark Security Agreement” means the Amended and Restated Trademark Security
Agreement, dated as of May 20, 2005, between the Borrower and Donald J. Trump
(and any renewals or replacements thereof or amendments thereto so long as the
terms of such renewals,

 

29

 

 



--------------------------------------------------------------------------------

replacements or amendments are not less favorable to the Lender Parties in any
material respect, taken as a whole, as compared to such agreement as in effect
on the Effective Date).

 

“Transaction” means consummation of the Plan of Reorganization and the other
transactions contemplated by the Transaction Documents.

 

“Transaction Documents” means, collectively, the Loan Documents and the Related
Documents.

 

“Trump Indiana” means Trump Indiana, Inc., a Delaware corporation.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“UBSS” has the meaning specified in the recital of parties to this Agreement.

 

“Unmatured Surviving Obligations” means Obligations under this Agreement and the
other Loan Documents that by their terms survive the termination of this
Agreement or the other Loan Documents but are not, as of the date of
determination, due and payable and for which no outstanding claim has been made.

 

“Unrestricted Subsidiary” means (a) any direct or indirect Subsidiary of the
General Partner that (i) has been designated by the Board of Directors of the
General Partner to be an Unrestricted Subsidiary, (ii) does not own any Equity
Interests or Debt of, or own or hold any Lien or any property of the Borrower or
any Subsidiary Guarantor, (iii) does not create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable with respect to any Debt
pursuant to which the relevant lender has recourse to the Borrower or any
Subsidiary Guarantor or any of their respective assets and (iv) may be
designated as an “Unrestricted Subsidiary” in compliance by the Borrower with
Section 5.02(f) and (b) any Subsidiary of an “Unrestricted Subsidiary”. In no
event shall the Borrower or any Subsidiary of the Borrower existing on the date
hereof be an “Unrestricted Subsidiary” nor shall any Subsidiary of the Borrower
that is not designated as an “Unrestricted Subsidiary” on the date such
Subsidiary is created or acquired be designated as an “Unrestricted Subsidiary”
after the date of creation or acquisition unless (x) all Investments made in
such Unrestricted Subsidiary prior to such designation shall be treated as
Investments in an Unrestricted Subsidiary and subject to the limitations set
forth in Section 5.02(f) and (y) after giving effect to such designation and the
application of the foregoing clause (x), no Default or Event of Default shall
have occurred and be continuing.

 

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, (a) such Lender’s Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Bank pursuant to Section 2.03(c)
and outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Bank pursuant to Section 2.01(d) and
outstanding at such time.

 

“Unused Term B-2 Commitment” means, with respect to any Term B-2 Lender at any
time, (a) such Lender’s B-2 Commitment at such time minus (b) the sum of the
aggregate

 

30

 

 



--------------------------------------------------------------------------------

principal amount of all Term B-2 Advances made by such Lender (in its capacity
as a Lender) and outstanding at such time.

 

“Voting Agreement” means the Voting Agreement, dated as of May 20, 2005, between
the General Partner and Donald J. Trump (and any renewals or replacements
thereof or amendments thereto so long as the terms of such renewals,
replacements or amendments are not less favorable to the Secured Parties in any
material respect, taken as a whole, as compared to such agreement as in effect
on the Effective Date).

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Warrant Agreement” means the Warrant Agreement, dated as of May 20, 2005,
between the General Partner and Donald J. Trump (and any renewals or
replacements thereof or amendments thereto so long as the terms of such
renewals, replacements or amendments are not less favorable to the Secured
Parties in any material respect, taken as a whole, as compared to such agreement
as in effect on the Effective Date).

 

“Weighted Average Life to Maturity” means, when applied to any Debt, or
preferred stock, as the case may be, at any date, the quotient obtained by
dividing: (a) the sum of the products of (x) the number of years from the date
of determination to the date of each successive scheduled principal payment of
such Debt, including remaining sinking fund payments or payments at serial or
final maturity or redemption or similar payment with respect to such preferred
stock multiplied by (y) the amount of such payment, by (b) the sum of all such
payments.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“World’s Fair Site” means the parcels of land and other real property interests
located in Atlantic City, New Jersey constituting the former World’s Fair site,
which is owned by Trump Plaza Associates LLC as of the Effective Date.

 

“World’s Fair Site Proceeds” means the proceeds from the sale of the World’s
Fair Site pursuant to the Plan of Reorganization.

 

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(g) (“GAAP”).

 

SECTION 1.04. Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, VII and IX) or any of the other Loan
Documents to be in U.S. dollars shall also

 

31

 

 



--------------------------------------------------------------------------------

include the equivalent of such amount in any currency other than U.S. dollars,
such equivalent amount to be determined at the rate of exchange quoted by the
Administrative Agent in New York, New York at the close of business on the
Business Day immediately preceding any date of determination thereof, to prime
banks in New York, New York for the spot purchase in the New York foreign
exchange market of such amount in U.S. dollars with such other currency.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

 

SECTION 2.01. The Advances and the Letters of Credit. (a) The Term B-1 Advances.
Each Term B-1 Lender severally agrees, on the terms and conditions hereinafter
set forth, to make a single advance (a “Term B-1 Advance”) to the Borrower on
the Effective Date in an amount not to exceed such Lender’s Term B-1 Commitment
at such time. The Term B-1 Borrowing shall consist of Term B-1 Advances made
simultaneously by the Term B-1 Lenders ratably according to their Term B-1
Commitments. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed.

 

(b) The Term B-2 Advances. Each Term B-2 Lender severally agrees, on the terms
and conditions hereinafter set forth, to make advances (each a “Term B-2
Advance”) to the Borrower from time to time on any Business Day during the
period from the Effective Date until the date that is twelve months following
the Effective Date (the “Term B-2 Availability Termination Date”) in an amount
for each such Advance not to exceed such Lender’s Unused Term B-2 Commitment at
such time. Each Term B-2 Borrowing shall be in an aggregate amount of $5,000,000
or an integral multiple of $500,000 in excess thereof (or the remaining Unused
Term B-2 Commitments, if less) and shall consist of Term B-2 Advances made
simultaneously by the Term B-2 Lenders ratably according to their Term B-2
Commitments. Amounts borrowed under this Section 2.01(b) and repaid or prepaid
may not be reborrowed.

 

(c) The Revolving Credit Advances. Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make advances
(each a “Revolving Credit Advance”) to the Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date in an amount for each such Advance not to exceed such Lender’s Unused
Revolving Credit Commitment at such time. Each Revolving Credit Borrowing shall
be in an aggregate amount of $2,000,000 or an integral multiple of $500,000 in
excess thereof (other than a Borrowing the proceeds of which shall be used
solely to repay or prepay in full outstanding Swing Line Advances or outstanding
Letter of Credit Advances) and shall consist of Revolving Credit Advances made
simultaneously by the Revolving Credit Lenders ratably according to their
Revolving Credit Commitments. Within the limits of each Revolving Credit
Lender’s Unused Revolving Credit Commitment in effect from time to time, the
Borrower may borrow under this Section 2.01(c), prepay pursuant to Section
2.06(a) and reborrow under this Section 2.01(c).

 

(d) The Swing Line Advances. The Swing Line Bank severally agrees on the terms
and conditions hereinafter set forth, to make Swing Line Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount owing to the
Swing Line Bank not to exceed at any time outstanding the lesser of (i) the
Swing Line Facility at such time and (ii) the Swing Line Bank’s Swing Line
Commitment at such time; provided, however, that no Swing Line Borrowing shall
exceed the aggregate of the Unused Revolving Credit Commitments of the Revolving
Credit Lenders at such time. No Swing Line Advance shall be

 

32

 

 



--------------------------------------------------------------------------------

used for the purpose of funding the payment of principal of any other Swing Line
Advance. Each Swing Line Borrowing shall be in an amount of $500,000 or an
integral multiple of $100,000 in excess thereof. Within the limits of the Swing
Line Facility and within the limits referred to in the first sentence of this
subsection (d), the Borrower may borrow under this Section 2.01(d), repay
pursuant to Section 2.04(d) or prepay pursuant to Section 2.06(a) and reborrow
under this Section 2.01(d). Immediately upon the making of a Swing Line Advance,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Bank a risk
participation in such Swing Line Advance in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Advance.

 

(e) The Letters of Credit. The Issuing Bank severally agrees, on the terms and
conditions hereinafter set forth, to issue (or cause its Affiliate or other
financial institution with which the Issuing Bank shall have entered into an
agreement regarding the issuance of letters of credit hereunder, to issue on its
behalf) letters of credit (the “Letters of Credit”) in U.S. Dollars for the
account of the Borrower from time to time on any Business Day during the period
from the Effective Date until five Business Days before the Termination Date in
an aggregate Available Amount (i) for all Letters of Credit issued by the
Issuing Bank not to exceed at any time the Letter of Credit Facility at such
time and (ii) for each such Letter of Credit not to exceed an amount equal to
the Unused Revolving Credit Commitments of the Revolving Credit Lenders at such
time. No Letter of Credit shall have an expiration date (including all rights of
the Borrower or the beneficiary to require renewal) later than the earlier of
five Business Days before the Termination Date, but may by its terms be
renewable annually upon notice (a “Notice of Renewal”) given to the Issuing Bank
and the Administrative Agent on or prior to any date for notice of renewal set
forth in such Letter of Credit but in any event at least three Business Days (or
such lesser period as the Issuing Bank shall agree) prior to the date of the
proposed renewal of such Letter of Credit and upon fulfillment of the applicable
conditions set forth in Article III unless the Issuing Bank has notified the
Borrower (with a copy to the Administrative Agent) on or prior to the date for
notice of termination set forth in the Letter of Credit but in any event at
least 30 Business Days prior to the date of automatic renewal of its election
not to renew such Letter of Credit (a “Notice of Termination”); provided that
the terms of each Letter of Credit that is automatically renewable annually
shall (x) require the Issuing Bank to give the beneficiary named in the Letter
of Credit notice of any Notice of Termination, (y) permit such beneficiary, upon
receipt of such notice, to draw under the Letter of Credit prior to the date the
Letter of Credit otherwise would have been automatically renewed and (z) not
permit the expiration date (after giving effect to any renewal) of the Letter of
Credit in any event to be extended to a date later than five Business Days
before the Termination Date. If either a Notice of Renewal is not given by the
Borrower or a Notice of Termination is given by the Issuing Bank pursuant to the
immediately preceding sentence, the Letter of Credit shall expire on the date on
which it otherwise would have been automatically renewed; provided, however,
that even in the absence of receipt of a Notice of Renewal the Issuing Bank may
in its discretion, unless instructed to the contrary by the Administrative Agent
or the Borrower, deem that a Notice of Renewal had been timely delivered and in
such case, a Notice of Renewal shall be deemed to have been so delivered for all
purposes under this Agreement (except that the Borrower shall not be deemed to
have made any representations or warranties in connection therewith). Within the
limits of the Letter of Credit Facility, and subject to the limits referred to
above, the Borrower may request the issuance of Letters of Credit under this
Section 2.01(e), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.03(c) and request the issuance of additional
Letters of Credit under this Section 2.01(e).

 

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in Section
2.02(b) or 2.03, each Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Borrowing in the case of a Borrowing consisting of Eurodollar Rate
Advances, or the first Business Day prior to the date of the proposed Borrowing
in the case of a Borrowing consisting of Base Rate Advances, by the Borrower to
the Administrative Agent,

 

33

 

 



--------------------------------------------------------------------------------

which shall give to each Appropriate Lender prompt notice (but in any event by
no later than 3:00 P.M. on the date it receives such notice from the Borrower)
thereof by telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or telecopier, in
substantially the form of Exhibit B hereto, specifying therein the requested (i)
date of such Borrowing, (ii) Facility under which such Borrowing is to be made,
(iii) Type of Advances comprising such Borrowing, (iv) aggregate amount of such
Borrowing and (v) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Appropriate Lender
shall, before 1:00 P.M. (New York City time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing in accordance with the respective Commitments
under the applicable Facility of such Lender and the other Appropriate Lenders.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower by crediting the Borrower’s
Account; provided, however, that, in the case of any Revolving Credit Borrowing,
the Administrative Agent shall first apply such funds to prepay ratably the
aggregate principal amount of any Swing Line Advances and Letter of Credit
Advances outstanding at such time, together with interest accrued and unpaid
thereon to and as of such date.

 

(b) (i) Each Swing Line Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative Agent.
Each such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”)
shall be by telephone, confirmed immediately in writing, or telecopier,
specifying therein the requested (i) date of such Borrowing, (ii) amount of such
Borrowing and (iii) maturity of such Borrowing (which maturity shall be no later
than the seventh day after the requested date of such Borrowing). The Swing Line
Bank will make the amount of the requested Swing Line Advances available to the
Administrative Agent at the Administrative Agent’s Account, in same day funds.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower by crediting the Borrower’s
Account.

 

(ii) The Swing Line Bank may, at any time in its sole and absolute discretion,
request on behalf of the Borrower (and the Borrower hereby irrevocably
authorizes the Swing Line Bank to so request on its behalf) that each Revolving
Credit Lender make a Base Rate Advance in an amount equal to such Lender’s Pro
Rata Share of the amount of Swing Line Advances then outstanding. Such request
shall be deemed to be a Notice of Borrowing for purposes hereof and shall be
made in accordance with the provisions of Section 2.02(a) without regard solely
to the minimum amounts specified therein but subject to the satisfaction of the
conditions set forth in Section 3.02 (except that the Borrower shall not be
deemed to have made any representations and warranties). The Swing Line Bank
shall furnish the Borrower with a copy of the Notice of Borrowing promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Pro Rata Share of the amount specified in such
Notice of Borrowing available for the account of its Applicable Lending Office
to the Administrative Agent for the account of such Swing Line Bank, by deposit
to the Administrative Agent’s Account, in same date funds, not later than 3:00
P.M. on the day specified in such Notice of Borrowing.

 

(iii) If for any reason any Swing Line Advance cannot be refinanced by a
Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the Swing Line Bank as set forth in Section
2.02(b)(ii) shall be deemed to be a request by such Swing Line Bank that each of
the Revolving Credit Lenders fund its risk participation in the relevant Swing
Line Advance and each Revolving Credit Lender’s payment to

 

34

 

 



--------------------------------------------------------------------------------

the Administrative Agent for the account of the Swing Line Bank pursuant to
Section 2.02(b)(ii) shall be deemed payment in respect of such participation.

 

(iv) If and to the extent that any Revolving Credit Lender shall not have made
the amount of its Pro Rata Share of such Swing Line Advance available to the
Administrative Agent in accordance with the provisions of Section 2.02(b)(ii),
such Revolving Credit Lender agrees to pay to the Administrative Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of the applicable Notice of Borrowing delivered by such Swing Line Bank until
the date such amount is paid to the Administrative Agent, at the Federal Funds
Rate.

 

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Advances
or to purchase and fund risk participations in a Swing Line Advance pursuant to
this Section 2.02(b) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Bank, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Advances
pursuant to this Section 2.02(b) is subject to satisfaction of the conditions
set forth in Section 3.02. No funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Advances,
together with interest as provided herein.

 

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances having an Interest Period of
more than one month for the initial Borrowing hereunder and for the first 30
days following the Effective Date (or such earlier date as shall be specified in
its sole discretion by the Administrative Agent in a written notice to the
Borrower and the Lenders) or for any Borrowing if the aggregate amount of such
Borrowing is less than $5,000,000 or if the obligation of the Appropriate
Lenders to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.09 or 2.10 and (ii) the Term B Advances may not be outstanding as part
of more than ten separate Borrowings and the Revolving Credit Advances may not
be outstanding as part of more than ten separate Borrowings.

 

(d) Each Notice of Borrowing and each Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Appropriate Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date, so long as such Lender shall have provided prompt notice and a detailed
calculation thereof.

 

(e) Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally

 

35

 

 



--------------------------------------------------------------------------------

agree to repay or pay to the Administrative Agent forthwith on demand such
corresponding amount and to pay interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid or paid to the Administrative Agent, at (i) in the case of the Borrower,
the interest rate applicable at such time under Section 2.07 to Advances
comprising such Borrowing and (ii) in the case of such Lender, the Federal Funds
Rate. If such Lender shall pay to the Administrative Agent such corresponding
amount, such amount so paid shall constitute such Lender’s Advance as part of
such Borrowing for all purposes.

 

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the tenth
Business Day (or such shorter period as agreed by the Issuing Bank) prior to the
date of the proposed issuance of such Letter of Credit, by the Borrower to the
Issuing Bank, which shall give to the Administrative Agent and each Revolving
Credit Lender prompt notice thereof by telecopier. Each such notice of issuance
of a Letter of Credit (a “Notice of Issuance”) shall be by telephone, confirmed
immediately in writing, or telecopier, specifying therein the requested (A) date
of such issuance (which shall be a Business Day), (B) Available Amount of such
Letter of Credit, (C) expiration date of such Letter of Credit, (D) name and
address of the beneficiary of such Letter of Credit and (E) form of such Letter
of Credit, and shall be accompanied by such application and agreement for letter
of credit as the Issuing Bank may specify to the Borrower for use in connection
with such requested Letter of Credit (a “Letter of Credit Agreement”). If (x)
the requested form of such Letter of Credit is acceptable to the Issuing Bank in
its sole discretion and (y) it has not received notice of objection to such
issuance from the Required Lenders, the Issuing Bank will, upon fulfillment of
the applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at its office referred to in Section 9.02 or as
otherwise agreed with the Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.

 

(b) Letter of Credit Reports. The Issuing Bank shall furnish (A) to the
Administrative Agent on the first Business Day of each week a written report
summarizing issuance and expiration dates of Letters of Credit issued by the
Issuing Bank during the previous week and drawings during such week under all
Letters of Credit issued by the Issuing Bank, (B) to each Revolving Credit
Lender on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit issued by the Issuing Bank
during the preceding month and drawings during such month under all Letters of
Credit issued by the Issuing Bank and (C) to the Administrative Agent and each
Revolving Credit Lender on the first Business Day of each calendar quarter a
written report setting forth the average daily aggregate Available Amount during
the preceding calendar quarter of all Letters of Credit issued by the Issuing
Bank.

 

(c) Participations in Letters of Credit. Upon the issuance of a Letter of Credit
by the Issuing Bank under Section 2.03(a), the Issuing Bank shall be deemed,
without further action by any party hereto, to have sold to each Revolving
Credit Lender, and each such Revolving Credit Lender shall be deemed, without
further action by any party hereto, to have purchased from the Issuing Bank, a
participation in such Letter of Credit in an amount for each Revolving Credit
Lender equal to such Lender’s Pro Rata Share of the Available Amount of such
Letter of Credit, effective upon the issuance of such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay such Lender’s Pro Rata Share
of each L/C

 

36

 

 



--------------------------------------------------------------------------------

Disbursement made by the Issuing Bank and not reimbursed by the Borrower
forthwith on the date due as provided in Section 2.04(d)(i) by making available
for the account of its Applicable Lending Office to the Administrative Agent for
the account of the Issuing Bank by deposit to the Administrative Agent’s
Account, in same day funds, an amount equal to such Lender’s Pro Rata Share of
such L/C Disbursement. Each Revolving Credit Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this Section 2.03(c) in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or the termination of the Commitments, and that each
such payment shall be made without any off-set, abatement, withholding or
reduction whatsoever. If and to the extent that any Revolving Credit Lender
shall not have so made the amount of such L/C Disbursement available to the
Administrative Agent for the account of the Issuing Bank, such Revolving Credit
Lender agrees to pay to the Administrative Agent for the account of the Issuing
Bank forthwith on demand such amount together with interest thereon, for each
day from the date such L/C Disbursement is due pursuant to Section 2.04(d) until
the date such amount is paid to the Administrative Agent, at the Federal Funds
Rate for its account or the account of the Issuing Bank, as applicable. If such
Lender shall pay to the Administrative Agent such amount for the account of the
Issuing Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Letter of Credit Advance made by such Lender on such Business
Day for purposes of this Agreement, and the outstanding principal amount of the
Letter of Credit Advance made by the Issuing Bank shall be reduced by such
amount on such Business Day.

 

(d) Drawing and Reimbursement. The payment by the Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by the Issuing Bank of a Letter of Credit Advance, which shall be a
Base Rate Advance, in the amount of such draft; provided, however, that if a
Letter of Credit Advance is not repaid in full on the Business Day following the
making of such Letter of Credit Advance, then the Administrative Agent shall
request on behalf of the Borrower that each Revolving Credit Lender make a Base
Rate Advance in an amount equal to such Lender’s Pro Rata Share of the amount of
such Letter of Credit Advance. Such request shall be deemed to be a Notice of
Borrowing for purposes hereof and shall be made in accordance with the
provisions of Section 2.02(a) without regard to the minimum amounts specified
therein but subject to the satisfaction of the conditions set forth in Section
3.02 (except that the Borrower shall not be deemed to have made any
representations and warranties). Each Revolving Credit Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Notice of
Borrowing available for the account of its Applicable Lending Office to the
Administrative Agent for the account of the Issuing Bank, by deposit to the
Administrative Agent’s Account, in same date funds, not later than 11:00 A.M.
(New York City time) on the day specified in such Notice of Borrowing.

 

(e) Failure to Make Letter of Credit Advances. The failure of any Lender to make
the Letter of Credit Advance to be made by it on the date specified in Section
2.03(c) shall not relieve any other Lender of its obligation hereunder to make
its Letter of Credit Advance on such date, but no Lender shall be responsible
for the failure of any other Lender to make the Letter of Credit Advance to be
made by such other Lender on such date.

 

SECTION 2.04. Repayment of Advances. (a) Term B Advances. The Borrower shall
repay to the Administrative Agent for the ratable account of the Term B Lenders
the aggregate outstanding principal amount of the Term B Advances in quarterly
installments payable on the last Business Day of each March, June, September and
December, commencing on September 30, 2005, in an amount equal to (x) on each
such date occurring prior to the sixth anniversary of the Effective Date, 0.25%
and (y) thereafter, 23.50%, in each case of the sum of (i) the original
principal amount of the Term B-1 Advance made on the Effective Date plus (ii)
the amount of each Term B-2 Commitment as of the Effective Date (which amount
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.06 and reduced pro rata for
each reduction or termination of Term B-2

 

37

 

 



--------------------------------------------------------------------------------

Commitments without funding Term B-2 Loans); provided, however, that the final
principal installment shall be repaid on the Term B Maturity Date and in any
event shall be in an amount equal to the aggregate principal amount of the Term
B Advances outstanding on such date.

 

(b) Revolving Credit Advances. The Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the Termination
Date the aggregate principal amount of the Revolving Credit Advances then
outstanding.

 

(c) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of the Swing Line Bank and each other Revolving Credit Lender
that has made a Swing Line Advance the outstanding principal amount of each
Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than the seventh day after the requested date of such Borrowing) and
the Termination Date.

 

(d) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of the Issuing Bank and each other
Revolving Credit Lender that has made a Letter of Credit Advance on the earlier
of (A) demand and (B) the Termination Date, the outstanding principal amount of
each Letter of Credit Advance made by each of them.

 

(ii) The Obligations of the Borrower under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Issuing Bank of any draft or the reimbursement by the Borrower thereof):

 

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

 

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

 

(C) the existence of any claim, set–off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(E) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft, certificate or other document that does not strictly comply with the
terms of such Letter of Credit;

 

38

 

 



--------------------------------------------------------------------------------

(F) any exchange, release or non–perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or

 

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a Guarantor.

 

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the Swing
Line Facility and the Letter of Credit Facility, the Unused Term B-2 Commitments
and the Unused Revolving Credit Commitments; provided, however, that each
partial reduction of a Facility (i) shall be in an aggregate amount of
$5,000,000 or an integral multiple of $500,000 in excess thereof and (ii) shall
be made ratably among the Appropriate Lenders in accordance with their
Commitments with respect to such Facility.

 

(b) Mandatory. (i) The Letter of Credit Facility shall be permanently reduced
from time to time on the date of each reduction in the Revolving Credit Facility
by the amount, if any, by which the amount of the Letter of Credit Facility
exceeds the Revolving Credit Facility after giving effect to such reduction of
the Revolving Credit Facility.

 

(ii) The Swing Line Facility shall be permanently reduced from time to time on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Facility exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit Facility.

 

(iii) The Unused Term B-2 Commitment of each Term B-2 Lender shall be terminated
in full on the Term B-2 Availability Termination Date.

 

SECTION 2.06. Prepayments. (a) Optional. The Borrower may, upon at least one
Business Day’s notice in the case of Base Rate Advances and three Business Days’
notice in the case of Eurodollar Rate Advances, in each case to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid; provided,
however, that (x) each partial prepayment shall be in an aggregate principal
amount of $5,000,000 for Term B Advances or $2,000,000 for Revolving Credit
Advances or, in each case, an integral multiple of $500,000 in excess thereof
and (y) if any prepayment of a Eurodollar Rate Advance is made on a date other
than the last day of an Interest Period for such Advance, the Borrower shall
also pay any amounts owing pursuant to Section 9.04(c); provided, however, that,
in the case of any such notice of an optional prepayment made in connection with
a proposed refinancing in full of the Facilities, the Borrower shall be
permitted to revoke such notice in the event that such refinancing is not
consummated subject to payment of all costs of the Lenders under Section 9.04(c)
incurred by such Lenders as a result of such notice of prepayment. Each such
prepayment of any Term B Advances shall be applied ratably to each of the Term B
Facilities and to the remaining installments thereof on a pro rata basis.

 

(b) Mandatory. (i) The Borrower shall, on the 90th day following the end of each
Fiscal Year beginning with the first full Fiscal Year following the Effective
Date, prepay an aggregate principal amount of the Advances or deposit an amount
in the Collateral Account in an amount equal to

 

39

 

 



--------------------------------------------------------------------------------

the Applicable Prepayment Percentage of Excess Cash Flow for such Fiscal Year.
Each such prepayment shall be applied first ratably to each of the Term B
Facilities on a pro rata basis and to the remaining installments of each Term B
Facility on a pro rata basis and second to the Revolving Credit Facility as set
forth in clause (v) below.

 

(ii) The Borrower shall, on the date of receipt of any Net Cash Proceeds by any
Loan Party or any of its Subsidiaries prepay an aggregate principal amount of
the Advances or deposit an amount in the Collateral Account in an amount equal
to the Applicable Prepayment Percentage of the amount of such Net Cash Proceeds.
Each such prepayment shall be applied first ratably to each of the Term B
Facilities on a pro rata basis and to the remaining installments of each Term B
Facility on a pro rata basis and second to the Revolving Credit Facility as set
forth in clause (v) below.

 

(iii) The Borrower shall, on each Business Day, prepay an aggregate principal
amount of the Revolving Credit Advances, the Letter of Credit Advances or the
Swing Line Advances or deposit an amount in the Collateral Account in an amount
equal to the amount by which (A) the sum of the aggregate principal amount of
(x) the Revolving Credit Advances, (y) the Letter of Credit Advances and (z) the
Swing Line Advances then outstanding plus the aggregate Available Amount of all
Letters of Credit then outstanding exceeds (B) the Revolving Credit Facility on
such Business Day.

 

(iv) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the Collateral Account to equal the amount by
which the aggregate Available Amount of all Letters of Credit then outstanding
exceeds the Letter of Credit Facility on such Business Day.

 

(v) Prepayments of the Revolving Credit Facility made pursuant to clauses (i),
(ii) or (iii) above or clause (vi) below shall be first applied to prepay Letter
of Credit Advances then outstanding until such Advances are paid in full, second
applied to prepay Swing Line Advances then outstanding until such Advances are
paid in full and third applied to prepay Revolving Credit Advances then
outstanding until such Advances are paid in full and no such prepayment shall
result in a reduction of any Commitments.

 

(vi) Notwithstanding anything to the contrary contained in subsection (b)(ii) of
this Section 2.06, so long as no Event of Default shall have occurred and be
continuing, if, on any date on which a prepayment of Advances would otherwise be
required pursuant to subsection (b)(ii) of this Section 2.06, the aggregate
amount of Net Cash Proceeds or other amounts otherwise required by such
subsections to be applied to prepay Advances on such date are less than or equal
to $5,000,000, the Borrower may defer such prepayment until the date on which
the aggregate amount of Net Cash Proceeds or other amounts otherwise required by
such subsections to be applied to prepay Advances exceeds $10,000,000, at which
time the aggregate amount of all Net Cash Proceeds received and not applied to
prepay Advances shall be required to prepay Advances in accordance with Section
2.06(b)(ii). Upon the occurrence of a Event of Default and upon demand from the
Administrative Agent, the Borrower shall immediately prepay Advances in the
amount of all Net Cash Proceeds received by the Borrower and other amounts, as
applicable, that are required to be applied to prepay Advances by this Section
2.06 (without giving effect to the first and second sentences of this subsection
(b)(vi)) but which have not previously been so applied.

 

(vii) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
together with any amounts owing pursuant to Section 9.04(c).

 

40

 

 



--------------------------------------------------------------------------------

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last Business Day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

 

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Eurodollar Rate
Advance shall be Converted or paid in full.

 

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may, and upon the request of the Required
Lenders shall, require that the Borrower pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Advance owing to each Lender Party,
payable in arrears on the dates referred to in clause (i) or (ii) of Section
2.07(a), as applicable, and on demand, at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on such Advance
pursuant to clause (i) or (ii) of Section 2.07(a), as applicable, and (ii) to
the fullest extent permitted by applicable law, the amount of any interest, fee
or other amount payable under this Agreement or any other Loan Document to any
Agent or any Lender Party that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid, in
the case of interest, on the Type of Advance on which such interest has accrued
pursuant to clause (i) or (ii) of Section 2.07(a), as applicable, and, in all
other cases, on Base Rate Advances pursuant to clause (i) of Section 2.07(a);
provided, however, that following the acceleration of the Advances, or the
giving of notice by the Agent to accelerate the Advances, pursuant to Section
6.01, Default Interest shall accrue and be payable hereunder whether or not
previously required by the Administrative Agent.

 

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period,” the Administrative Agent shall
give notice to the Borrower and each Appropriate Lender of the applicable
Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or (a)(ii) above.

 

SECTION 2.08. Fees. (a) Revolving Credit Commitment Fee. The Borrower shall pay
to the Administrative Agent for the account of the Revolving Credit Lenders a
commitment fee, from the date hereof in the case of each such Initial Lender and
from the effective date specified in the Assignment and Acceptance pursuant to
which it became a Lender in the case of each other such Lender until the
Termination Date, payable in arrears on the Effective Date, thereafter quarterly
on the last Business Day of each March, June, September and December and on the
Termination Date, at a rate of 1/2 of 1% per annum on the average daily Unused
Revolving Credit Commitment of such Lender plus its Pro Rata Share of the
average daily outstanding Swing Line Advances during such quarter; provided,
however, that any commitment fee accrued with respect to the Revolving Credit
Commitments of a Defaulting Lender

 

41

 

 



--------------------------------------------------------------------------------

during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no commitment fee shall accrue on any of the Revolving
Credit Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

 

(b) Term B-2 Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of the Term B-2 Lenders a commitment fee, from the date hereof
in the case of each such Initial Lender and from the effective date specified in
the Assignment and Acceptance pursuant to which it became a Lender in the case
of each other such Lender until the Term B-2 Availability Termination Date,
payable in arrears on the Effective Date, thereafter quarterly on the last
Business Day of each March, June, September and December and on the Term B-2
Availability Termination Date, at the rate of 1% per annum on the average daily
unused portion of each Appropriate Lender’s Unused Term B-2 Commitment of such
Lender; provided, however, that any commitment fee accrued with respect to the
Term B-2 Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such commitment fee shall otherwise have been due and
payable by the Borrower prior to such time; and provided further that no
commitment fee shall accrue on the Term B-2 Commitment of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender.

 

(c) Letter of Credit Fees, Etc. (i) The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender a commission, payable in
arrears on the last Business Day of each March, June, September and December and
on the Termination Date, on such Lender’s Pro Rata Share of the average daily
aggregate Available Amount during such quarter of all Letters of Credit
outstanding from time to time at a rate of per annum equal to the Applicable
Margin for Eurodollar Rate Advances under the Revolving Credit Facility.

 

(ii) The Borrower shall pay to the Issuing Bank, for its own account on the last
Business Day of each March, June, September and December and on the Termination
Date a fronting fee for each Letter of Credit issued by the Issuing Bank in an
amount equal to 1/4 of 1% per annum of the Available Amount of such Letter of
Credit on the date of such payment.

 

(d) Agents’ Fees. The Borrower shall pay to each Agent for its own account such
fees as may from time to time be agreed between the Borrower and such Agent.

 

SECTION 2.09. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing under any Facility shall be made ratably among the
Appropriate Lenders in accordance with their Commitments under such Facility.
Each such notice of Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

42

 

 



--------------------------------------------------------------------------------

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Appropriate Lenders, whereupon
each such Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance.

 

(iii) Upon the occurrence and during the continuance of any Default, (x) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

 

SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or (ii)
the compliance with any guideline or request issued after the Effective Date
from any central bank or other governmental authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender Party of
agreeing to make or of making, funding or maintaining Eurodollar Rate Advances
or of agreeing to issue or of issuing or maintaining or participating in Letters
of Credit or of agreeing to make or of making or maintaining Letter of Credit
Advances (excluding, for purposes of this Section 2.10, any such increased costs
resulting from (x) Taxes or Other Taxes (as to which Section 2.12 shall govern)
and (y) changes in the basis or rate of taxation of overall net income or
overall gross income by the United States or by the foreign jurisdiction or
state under the laws of which such Lender Party is organized or has its
Applicable Lending Office or any political subdivision thereof), then the
Borrower shall from time to time, upon demand by such Lender Party and a
certificate setting forth the calculation of such amount (with a copy of such
demand and such certificate to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender Party additional amounts
sufficient to compensate such Lender Party for such increased cost; provided,
however, that the Borrower shall not be responsible for costs under this Section
2.10(a) arising more than 180 days prior to receipt by the Borrower of the
demand from the affected Lender Party pursuant to this Section 2.10(a). A
certificate as to the amount of such increased cost, submitted to the Borrower
by such Lender Party, shall be conclusive and binding for all purposes, absent
manifest error.

 

(b) If any Lender Party determines that (i) the introduction of or any change in
or in the interpretation of any law or regulation or (ii) compliance with any
law or regulation or any guideline or request issued after the Effective Date
from any central bank or other governmental authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender Party or any corporation controlling such Lender
Party and that the amount of such capital is increased by or based upon the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder and other commitments of such type or the
issuance or maintenance of or participation in the Letters of Credit (or similar
contingent obligations), then, upon demand by such Lender Party or such
corporation and a certificate setting forth the calculation of such amount (with
a copy of such demand and such certificate to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party in the light of such circumstances,
to the extent that such Lender Party reasonably determines such increase in
capital to be allocable to the existence of such Lender Party’s commitment to
lend or to issue or participate in Letters of Credit hereunder or to the
issuance or maintenance of or participation in any Letters of Credit; provided,
however, that the Borrower shall not be responsible for costs under this Section
2.10(b) arising more than 180 days prior to receipt by the Borrower of the
demand from the affected Lender Party

 

43

 

 



--------------------------------------------------------------------------------

pursuant to this Section 2.10(b). A certificate as to such amounts submitted to
the Borrower by such Lender Party shall be conclusive and binding for all
purposes, absent manifest error.

 

(c) If, with respect to any Eurodollar Rate Advances under any Facility, Lenders
owed at least 51% of the then aggregate unpaid principal amount thereof shall
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Appropriate Lenders, whereupon (i) each such Eurodollar Rate Advance under such
Facility will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist.

 

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances hereunder, then, on notice thereof and
demand therefor by such Lender to the Borrower through the Administrative Agent,
(i) each Eurodollar Rate Advance under each Facility under which such Lender has
a Commitment will automatically, upon such demand, Convert into a Base Rate
Advance and (ii) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

(e) In the event that any Lender Party demands payment of costs or additional
amounts pursuant to Section 2.10 or Section 2.12 or asserts, pursuant to Section
2.10(d), that it is unlawful for such Lender Party to make Eurodollar Rate
Advances or becomes a Defaulting Lender then (subject to such Lender Party’s
right to rescind such demand or assertion within 10 days after the notice from
the Borrower referred to below) the Borrower may, at its sole cost and expense,
upon 20 days’ prior written notice to such Lender Party and the Administrative
Agent, elect to cause such Lender Party to assign its Advances and Commitments
in full to one or more Persons selected by the Borrower so long as (a) each such
Person satisfies the criteria of an Eligible Assignee and is reasonably
satisfactory to the Administrative Agent, (b) such Lender Party receives payment
in full in cash of the outstanding principal amount of all Advances made by it
and all accrued and unpaid interest thereon and all other amounts due and
payable to such Lender Party as of the date of such assignment (including,
without limitation, amounts owing pursuant to Sections 2.10, 2.12 and 9.04) and
(c) each such Lender Party assignee agrees to accept such assignment and to
assume all obligations of such Lender Party hereunder in accordance with Section
9.07.

 

SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the other Loan Documents, irrespective of any right
of counterclaim or set-off (except as otherwise provided in Section 2.15), not
later than 11:00 A.M. (New York City time) on the day when due in U.S. dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds, with payments being received by the Administrative Agent after such time
being deemed to

 

44

 

 



--------------------------------------------------------------------------------

have been received on the next succeeding Business Day. The Administrative Agent
will promptly thereafter cause like funds to be distributed (i) if such payment
by the Borrower is in respect of principal, interest, commitment fees or any
other Obligation then payable hereunder and under the other Loan Documents to
more than one Lender Party, to such Lender Parties for the account of their
respective Applicable Lending Offices ratably in accordance with the amounts of
such respective Obligations then payable to such Lender Parties and (ii) if such
payment by the Borrower is in respect of any Obligation then payable hereunder
to one Lender Party, to such Lender Party for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 9.07(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the other Loan
Documents in respect of the interest assigned thereby to the Lender Party
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

 

(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or under the other Loan Documents to charge from time to time, to the
fullest extent permitted by law, against any or all of the Borrower’s accounts
with such Lender Party or such Affiliate any amount so due.

 

(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees and Letter of Credit commissions shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment or
letter of credit fee or commission, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Agents and the Lender Parties under or in respect
of this Agreement and the other Loan Documents

 

45

 

 



--------------------------------------------------------------------------------

on any date, such payment shall be distributed by the Administrative Agent and
applied by the Agents and the Lender Parties in the following order of priority:

 

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

 

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Bank and the Swing Line
Bank (solely in their respective capacities as such) under or in respect of this
Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Issuing Bank and the Swing Line Bank on such date;

 

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Sections 9.04 hereof,
Section 22 of the Security Agreement and any similar section of any of the other
Loan Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Lenders on
such date;

 

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof on such date, ratably based upon the respective aggregate amounts thereof
owing to the Administrative Agent and Lender Parties on such date;

 

(v) fifth, to the payment of all of the fees that are due and payable to the
Appropriate Lenders under Section 2.08(a) on such date, ratably based upon the
respective undrawn aggregate Commitments of such Lenders under the Facilities on
such date;

 

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Agents and the Lender Parties under Section 2.07(b) on
such date, ratably based upon the respective aggregate amounts of all such
interest owing to the Agents and the Lender Parties on such date;

 

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Lender Parties under Section 2.07(a) on
such date, ratably based upon the respective aggregate amounts of all such
interest owing to the Lender Parties on such date;

 

(viii) eighth, to the payment of the principal amount of all of the outstanding
Advances that is due and payable to the Lender Parties on such date, ratably
based upon the respective aggregate amounts of all such principal owing to the
Administrative Agent and the Lender Parties on such date; and

 

(ix) ninth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the Agents
and the other Secured Parties on such date, ratably based upon the respective
aggregate amounts of all such Obligations owing to the Agents and the other
Secured Parties on such date.

 

46

 

 



--------------------------------------------------------------------------------

If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Advances or the Facility to
which, or the manner in which, such funds are to be applied, the Administrative
Agent shall distribute such funds to each of the Lender Parties in accordance
with such Lender Party’s Pro Rata Share of the sum of (A) the aggregate
principal amount of all Advances outstanding at such time and (b) the aggregate
Available Amount of all Letters of Credit outstanding at such time, in repayment
or prepayment of such of the outstanding Advances or other Obligations then
owing to such Lender Party, and, in the case of the Term B Facility, for
application to the principal repayment installments thereof in inverse order of
maturity.

 

SECTION 2.12. Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Lender Party or any Agent hereunder or under any other Loan
Document shall be made, in accordance with Section 2.11 or the applicable
provisions of such other Loan Document, if any, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto imposed by the
United States or any political subdivision thereof or any other jurisdiction or
any political subdivision thereof from or through which such payments are made,
excluding, in the case of each Lender Party and each Agent, taxes that are
imposed on its overall net income by the United States and taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or foreign jurisdiction under the laws of which such Lender Party
or such Agent, as the case may be, is organized or any political subdivision
thereof and, in the case of each Lender Party, taxes that are imposed on its
overall net income (and franchise taxes imposed in lieu thereof) by the state or
foreign jurisdiction of such Lender Party’s Applicable Lending Office or any
political subdivision thereof and branch profits taxes imposed by the United
States or similar tax imposed by the jurisdiction of such Lender Party’s
Applicable Lending Office or any political subdivision thereof (all such
non–excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the other Loan Documents
being hereinafter referred to as “Taxes”). If any Loan Party shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder or
under any other Loan Document to any Lender Party or any Agent, (i) the sum
payable by such Loan Party shall be increased as may be necessary so that after
such Loan Party and the Administrative Agent have made all required deductions
(including deductions applicable to additional sums payable under this Section
2.12) such Lender Party or such Agent, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
such Loan Party shall make all such deductions and (iii) such Loan Party shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

 

(b) In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, the other Loan Documents (hereinafter referred to as “Other Taxes”).

 

(c) The Loan Parties shall indemnify each Lender Party and each Agent for and
hold them harmless against the full amount of Taxes and Other Taxes, and for the
full amount of Taxes and Other Taxes imposed or asserted on amounts payable
under this Section 2.12, imposed on or paid by such Lender Party or such Agent
(as the case may be) and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Lender Party or
such Agent (as the case may be) makes written demand therefor.

 

(d) Within 30 days after the date of any payment of Taxes, the appropriate Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a

 

47

 

 



--------------------------------------------------------------------------------

 

certified copy of a receipt evidencing such payment, to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent. In the case of any payment
hereunder or under the other Loan Documents by or on behalf of a Loan Party
through an account or branch outside the United States or by or on behalf of a
Loan Party by a payor that is not a United States person, if such Loan Party
determines that no Taxes are payable in respect thereof, such Loan Party shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel acceptable to the Administrative Agent
stating that such payment is exempt from Taxes. For purposes of subsections (d)
and (e) of this Section 2.12, the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.

 

(e) Each Lender Party that is not a United States person shall, on or prior to
the date of its execution and delivery of this Agreement in the case of each
Initial Lender Party and on the date of the Assignment and Acceptance pursuant
to which it becomes a Lender Party in the case of each other Lender Party, and
from time to time thereafter as reasonably requested in writing by the Loan
Party (but only so long thereafter as such Lender Party remains lawfully able to
do so), provide each of the Administrative Agent and such Loan Party with two
original Internal Revenue Service Forms W-8BEN and/or Form W-8IMY, as applicable
(in each case, certifying that it is entitled to benefits under an income tax
treaty to which the United States is a party) or W-8ECI, or in the case of a
Lender Party that has certified in writing to the Administrative Agent that it
is not (i) a “bank” as defined in Section 881(c)(3)(A) of the Internal Revenue
Code, (ii) a 10-percent shareholder (within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code) of any Loan Party or (iii) a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Internal Revenue Code), Internal Revenue Service Form W-8BEN or Form W-8IMY,
as appropriate, or any successor or other form prescribed by the Internal
Revenue Service, certifying that such Lender Party is exempt from or entitled to
a reduced rate of United States withholding tax on payments pursuant to this
Agreement or the other Loan Documents. If the forms provided by a Lender Party
at the time such Lender Party first becomes a party to this Agreement indicate a
United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from Taxes unless and until such
Lender Party provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such forms; provided, however, that
if, at the effective date of the Assignment and Acceptance pursuant to which a
Lender Party becomes a party to this Agreement, the Lender Party assignor was
entitled to payments under subsection (a) of this Section 2.12 in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender Party assignee on such date. To the extent required by applicable law,
each Lender Party that is a United States person shall, on the date of its
execution and delivery of this Agreement in the case of each Initial Lender
Party and on the date of the Assignment and Acceptance pursuant to which it
becomes a Lender Party in the case of each other Lender Party, upon expiration
or obsolescence of any form previously submitted under this Section 2.12(e), and
from time to time thereafter as reasonably requested in writing by the Loan
Party (but only so long thereafter as such Lender Party remains lawfully able to
do so), provide each of the Administrative Agent and such Loan Party with two
original Internal Revenue Service Forms W-9 (or successor forms) establishing
that such Lender Party is not subject to U.S. backup withholding tax. If any
form or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8EC1 or the related certificate described above, that the applicable Lender
Party reasonably considers to be confidential, such Lender Party shall give
notice thereof to the Borrower and shall not be obligated to include in such
form or document such confidential information.

 

48

 

 



--------------------------------------------------------------------------------

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form, certificate or other document described
in subsection (e) above (other than if such failure is due to a change in law,
or in the interpretation or application thereof, occurring after the date on
which a form, certificate or other document originally was required to be
provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
payments of additional amounts or indemnification under subsection (a) or (c) of
this Section 2.12 with respect to Taxes imposed by the United States by reason
of such failure; provided, however, that should a Lender Party become subject to
Taxes because of its failure to deliver a form, certificate or other document
required hereunder, the Loan Parties shall take such steps as such Lender Party
shall reasonably request to assist such Lender Party to recover such Taxes.

 

(g) If a Lender Party determines, in its sole discretion, that it has received a
refund from a taxing authority of Taxes as to which it has been indemnified or
paid additional amounts by a Loan Party pursuant to this Section 2.12, it shall
pay to such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.12 with respect to the Taxes giving rise to such refund), net of
all out of pocket expenses of the Lender Party, and without interest (other than
any interest paid by the relevant taxing authority with respect to such refund),
within 60 days after receipt of such refund. Notwithstanding the foregoing, (i)
no Loan Party shall be entitled to review the tax records or financial
information of any Lender Party, (ii) no Lender Party shall have any obligation
to pursue (and no Loan Party shall have any right to assert) any refund of Taxes
that may be paid by a Loan Party, and (iii) a Loan Party receiving any such
refund from a Lender Party pursuant to this Section 2.12(g) shall promptly pay
over to the Lender Party any portion of such refund that subsequently is
disallowed by the relevant taxing authority (plus any interest, penalties or
other charges imposed by the relevant taxing authority).

 

SECTION 2.13. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 9.07) (a) on account of Obligations due and payable to such Lender
Party hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender Party at such time to (ii) the aggregate amount
of the Obligations due and payable to all Lender Parties hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lender Parties hereunder and under the other Loan Documents
at such time obtained by all the Lender Parties at such time or (b) on account
of Obligations owing (but not due and payable) to such Lender Party hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time to (ii) the aggregate amount of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the other
Loan Documents at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the other
Loan Documents at such time obtained by all of the Lender Parties at such time,
such Lender Party shall forthwith purchase from the other Lender Parties such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
Lender Party to share the excess payment ratably with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender Party, such purchase from each other
Lender Party shall be rescinded and such other Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such Lender Party’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender Party to (ii) the aggregate purchase price paid to all Lender
Parties) of such recovery together with an amount equal to such Lender Party’s
ratable share (according to the proportion of (i) the amount of such other
Lender Party’s required repayment to (ii) the total amount so recovered from the
purchasing Lender Party) of any interest or other amount paid

 

49

 

 



--------------------------------------------------------------------------------

or payable by the purchasing Lender Party in respect of the total amount so
recovered; provided further that, so long as the Obligations under the Loan
Documents shall not have been accelerated, any excess payment received by any
Appropriate Lender shall be shared on a pro rata basis only with other
Appropriate Lenders. The Borrower agrees that any Lender Party so purchasing an
interest or participating interest from another Lender Party pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.

 

SECTION 2.14. Use of Proceeds. The proceeds of (a) Term B Advances shall only be
utilized solely to (i) refinance all amounts outstanding under the DIP Credit
Agreement, (ii) fund the construction of the New Tower, (iii) pay the fees and
expenses incurred in connection with the Transaction and (iv) provide for the
ongoing working capital and general corporate needs (including Capital
Expenditures to the extent permitted by Section 5.02(o)) of the Borrower and its
Subsidiaries, provided that $150,000,000 of the Term B Advances shall be
restricted in use to, and the Borrower agrees to use such amount solely for, the
construction of the New Tower, and (b) Revolving Credit Advances, Letters of
Credit and Swing Line Advances shall be utilized solely for the Borrower’s and
its Subsidiaries’ working capital requirements and other general corporate
purposes.

 

SECTION 2.15. Defaulting Lenders. (a) In the event that, at any one time, (i)
any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender shall
owe a Defaulted Advance to the Borrower, (iii) the Borrower shall receive a
notice from any applicable Governmental Authority that any Lender is no longer
qualified or suitable to make Advances to the Borrower under the applicable
Gaming Laws (and such Lender is notified by the Borrower and the Administrative
Agent in writing of such disqualification), including because such Lender has
been denied a license, qualification or finding of suitability or has failed to
deliver information required under the applicable Gaming Laws and (iv) the
Borrower shall be required to make any payment hereunder or under any other Loan
Document to or for the account of such Defaulting Lender, then the Borrower may,
so long as no Default shall occur or be continuing at such time and to the
fullest extent permitted by applicable law, set off and otherwise apply the
Obligation of the Borrower to make such payment to or for the account of such
Defaulting Lender against the obligation of such Defaulting Lender to make such
Defaulted Advance. In the event that, on any date, the Borrower shall so set off
and otherwise apply its obligation to make any such payment against the
obligation of such Defaulting Lender to make any such Defaulted Advance on or
prior to such date, the amount so set off and otherwise applied by the Borrower
shall constitute for all purposes of this Agreement and the other Loan Documents
an Advance by such Defaulting Lender made on the date of such setoff under the
Facility pursuant to which such Defaulted Advance was originally required to
have been made pursuant to Section 2.01. Such Advance shall be considered, for
all purposes of this Agreement, to comprise part of the Borrowing in connection
with which such Defaulted Advance was originally required to have been made
pursuant to Section 2.01, even if the other Advances comprising such Borrowing
shall be Eurodollar Rate Advances on the date such Advance is deemed to be made
pursuant to this subsection (a). The Borrower shall notify the Administrative
Agent at any time the Borrower exercises its right of set-off pursuant to this
subsection (a) and shall set forth in such notice (A) the name of the Defaulting
Lender and the Defaulted Advance required to be made by such Defaulting Lender
and (B) the amount set off and otherwise applied in respect of such Defaulted
Advance pursuant to this subsection (a). Any portion of such payment otherwise
required to be made by the Borrower to or for the account of such Defaulting
Lender which is paid by the Borrower, after giving effect to the amount set off
and otherwise applied by the Borrower pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.15.

 

(b) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
any Agent or any of the other

 

50

 

 



--------------------------------------------------------------------------------

 

Lender Parties and (iii) the Borrower shall make any payment hereunder or under
any other Loan Document to the Administrative Agent for the account of such
Defaulting Lender, then the Administrative Agent may, on its behalf or on behalf
of such other Agents or such other Lender Parties and to the fullest extent
permitted by applicable law, apply at such time the amount so paid by the
Borrower to or for the account of such Defaulting Lender to the payment of each
such Defaulted Amount to the extent required to pay such Defaulted Amount. In
the event that the Administrative Agent shall so apply any such amount to the
payment of any such Defaulted Amount on any date, the amount so applied by the
Administrative Agent shall constitute for all purposes of this Agreement and the
other Loan Documents payment, to such extent, of such Defaulted Amount on such
date. Any such amount so applied by the Administrative Agent shall be retained
by the Administrative Agent or distributed by the Administrative Agent to such
other Agents or such other Lender Parties, ratably in accordance with the
respective portions of such Defaulted Amounts payable at such time to the
Administrative Agent, such other Agents and such other Lender Parties and, if
the amount of such payment made by the Borrower shall at such time be
insufficient to pay all Defaulted Amounts owing at such time to the
Administrative Agent, such other Agents and such other Lender Parties, in the
following order of priority:

 

(i) first, to the Agents for any Defaulted Amounts then owing to them, in their
capacities as such, ratably in accordance with such respective Defaulted Amounts
then owing to the Agents;

 

(ii) second, to the Issuing Bank and the Swing Line Bank for any Defaulted
Amounts then owing to them, in their capacities as such, ratably in accordance
with such respective Defaulted Amounts then owing to the Issuing Bank and the
Swing Line Bank; and

 

(iii) third, to any other Lender Parties for any Defaulted Amounts then owing to
such other Lender Parties, ratably in accordance with such respective Defaulted
Amounts then owing to such other Lender Parties.

 

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

 

(c) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance
or a Defaulted Amount and (iii) the Borrower, any Agent or any other Lender
Party shall be required to pay or distribute any amount hereunder or under any
other Loan Document to or for the account of such Defaulting Lender, then the
Borrower or such Agent or such other Lender Party shall pay such amount to the
Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it. Any funds held by the Administrative Agent in escrow under
this subsection (c) shall be deposited by the Administrative Agent in an account
with a bank (the “Escrow Bank”) selected by the Administrative Agent, in the
name and under the control of the Administrative Agent, but subject to the
provisions of this subsection (c). The terms applicable to such account,
including the rate of interest payable with respect to the credit balance of
such account from time to time, shall be the Escrow Bank’s standard terms
applicable to escrow accounts maintained with it. Any interest credited to such
account from time to time shall be held by the Administrative Agent in escrow
under, and applied by the Administrative Agent from time to time in accordance
with the provisions of, this subsection (c). The Administrative Agent shall, to
the fullest extent permitted by applicable law, apply all funds so held in
escrow from time to time to the extent necessary to make any Advances required
to be made by such Defaulting Lender and to pay any amount payable by such
Defaulting Lender hereunder and under the other Loan Documents to the
Administrative Agent or any other Lender Party, as and when such

 

51

 

 



--------------------------------------------------------------------------------

 

Advances or amounts are required to be made or paid and, if the amount so held
in escrow shall at any time be insufficient to make and pay all such Advances
and amounts required to be made or paid at such time, in the following order of
priority:

 

(i) first, to the Agents for any amounts then due and payable by such Defaulting
Lender to them hereunder, in their capacities as such, ratably in accordance
with such respective amounts then due and payable to the Agents;

 

(ii) second, to the Issuing Bank and the Swing Line Bank for any amounts then
due and payable to them hereunder, in their capacities as such, by such
Defaulting Lender, ratably in accordance with such respective amounts then due
and payable to the Issuing Bank and the Swing Line Bank;

 

(iii) third, to any other Lender Parties for any amount then due and payable by
such Defaulting Lender to such other Lender Parties hereunder, ratably in
accordance with such respective amounts then due and payable to such other
Lender Parties; and

 

(iv) fourth, to the Borrower for any Advance then required to be made by such
Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

 

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

 

(d) The rights and remedies against a Defaulting Lender under this Section 2.15
are in addition to other rights and remedies that the Borrower may have against
such Defaulting Lender with respect to any Defaulted Advance and that any Agent
or any Lender Party may have against such Defaulting Lender with respect to any
Defaulted Amount.

 

SECTION 2.16. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender Party from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Revolving Credit Note and a Term B Note, as
applicable, in substantially the form of Exhibits A-1 and A-2 hereto,
respectively, payable to the order of such Lender Party in a principal amount
equal to the Revolving Credit Commitment and the Term B Commitment,
respectively, of such Lender Party. All references to Notes in the Loan
Documents shall mean Notes, if any, to the extent issued hereunder.

 

(b) The Register maintained by the Administrative Agent pursuant to Section
9.07(d) shall include a control account, and a subsidiary account for each
Lender Party, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto, (ii)
the terms of each Assignment and Acceptance delivered to and accepted by it,
(iii) the amount of any

 

52

 

 



--------------------------------------------------------------------------------

 

principal or interest due and payable or to become due and payable from the
Borrower to each Lender Party hereunder, and (iv) the amount of any sum received
by the Administrative Agent from the Borrower hereunder and each Lender Party’s
share thereof.

 

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

 

ARTICLE III

 

CONDITIONS OF LENDING AND

ISSUANCES OF LETTERS OF CREDIT

 

SECTION 3.01. Conditions Precedent to Initial Extension of Credit. Section 2.01
of this Agreement shall become effective on and as of the first date (the
“Effective Date”) on which the following conditions have been satisfied or
waived and the obligation of each Lender to make an Advance or of the Issuing
Bank to issue a Letter of Credit on the Effective Date is subject to the
satisfaction or waiver of such conditions precedent before or concurrently with
the Effective Date:

 

(a) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day (unless otherwise specified), in form and
substance reasonably satisfactory to the Administrative Agent (unless otherwise
specified) and (except for the Notes) in sufficient copies for each Lender
Party:

 

(i) The Notes payable to the order of the Lenders to the extent requested by the
Lenders pursuant to the terms of Section 2.16.

 

(ii) A security agreement in substantially the form of Exhibit D hereto
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 5.01(j), in each case as amended, the “Security
Agreement”), duly executed by each Loan Party, together with:

 

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

 

(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Security Agreement,
covering the Collateral described in the Security Agreement,

 

(C) completed requests for information, dated on or before the Effective Date,
listing all effective financing statements filed in the jurisdictions

 

53

 

 



--------------------------------------------------------------------------------

referred to in clause (B) above that name any Loan Party as debtor, together
with copies of such other financing statements,

 

(D) evidence of the completion of all other recordings and filings of or with
respect to the Security Agreement that the Administrative Agent may reasonably
deem necessary or desirable in order to perfect and protect the security
interest created thereunder,

 

(E) evidence of the insurance required by the terms of the Security Agreement,

 

(F) copies of the Trademark License Agreement, together with a consent to the
assignment of such agreement in substantially the form of Exhibit B to the
Security Agreement, duly executed by each party to such assignment other than
the Loan Parties,

 

(G) the Intellectual Property Security Agreement referred to in the Security
Agreement (the “Intellectual Property Security Agreement”) in form appropriate
for filing with the U.S. Copyright Office and/or U.S. Patent and Trademark
Office, as applicable, duly executed by each Loan Party,

 

(H) the Account Control Agreements referred to in the Security Agreement, duly
executed by each Pledged Account Bank referred to in the Security Agreement,

 

(I) the Securities Account Control Agreements referred to in the Security
Agreement, duly executed by the Collateral Agent, the applicable Loan Party and
the applicable securities intermediary, and

 

(J) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to perfect and protect the first priority
liens and security interests created under the Security Agreement has been taken
(including, without limitation, receipt of duly executed payoff letters, UCC-3
termination statements and landlords’ and bailees’ waiver and consent
agreements).

 

(iii) A mortgage in substantially the form of Exhibit K hereto (the “Ship
Mortgage”), duly executed and delivered by Trump Indiana and the Collateral
Agent, together with each other document required to be delivered in connection
therewith.

 

(iv) Deeds of trust, trust deeds, mortgages, leasehold mortgages and leasehold
deeds of trust in substantially the form of Exhibit G hereto (with such changes
as may be reasonably satisfactory to the Administrative Agent and its counsel to
account for local law matters) and otherwise in form and substance reasonably
satisfactory to the Administrative Agent and covering the Properties (other than
Excluded Properties) (together with Assignments of Leases and Rents and each
other mortgage delivered pursuant to Section 5.01(j), in each case as amended,
the “Mortgages”), duly executed by the appropriate Loan Party, together with:

 

(A) evidence that counterparts of the Mortgages have been either (x) duly
recorded on or before the day of the Initial Extension of Credit or (y) duly

 

54

 

 



--------------------------------------------------------------------------------

executed, acknowledged and delivered in form suitable for filing or recording,
in all filing or recording offices that the Administrative Agent may reasonably
deem necessary or desirable in order to create a valid first and subsisting Lien
on the property described therein in favor of the Collateral Agent for the
benefit of the Secured Parties and that all filing and recording taxes and fees
have been paid,

 

(B) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”) in form and substance, with
endorsements and in amount reasonably acceptable to the Administrative Agent,
issued, coinsured and reinsured by title insurers acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Liens and Permitted Encumbrances, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents and for mechanics’ and materialmen’s
Liens) and such coinsurance and direct access reinsurance as the Administrative
Agent may deem necessary or desirable,

 

(C) American Land Title Association/American Congress on Surveying and Mapping
form surveys, for which all necessary fees (where applicable) have been paid,
and dated no more than 30 days before the day of the Initial Extension of
Credit, certified to the Administrative Agent and the issuer of the Mortgage
Policies in a manner satisfactory to the Administrative Agent by a land surveyor
duly registered and licensed in the States in which the property described in
such surveys is located and acceptable to the Administrative Agent, showing all
buildings and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects acceptable to the Administrative Agent,

 

(D) estoppel and consent agreements, in form and substance reasonably
satisfactory to the Administrative Agent, executed by each of the lessors of the
leased real properties listed on Part B of Schedule 4.01(v) hereto, along with
(x) a memorandum of lease in recordable form with respect to such leasehold
interest, executed and acknowledged by the owner of the affected real property,
as lessor, or (y) evidence that the applicable lease with respect to such
leasehold interest or a memorandum thereof has been recorded in all places
necessary or desirable, in the Administrative Agent’s reasonable judgment, to
give constructive notice to third-party purchasers of such leasehold interest,
or (z) if such leasehold interest was acquired or subleased from the holder of a
recorded leasehold interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Administrative Agent,

 

(E) evidence of the insurance required by the terms of the Mortgages,

 

55

 

 



--------------------------------------------------------------------------------

(F) certified copies of all management agreements, duly executed by each of the
parties thereto, relating to each of the Properties,

 

(G) duly executed management subordination agreements, each in a form
satisfactory to the Administrative Agent, corresponding to each of the
management agreements, and

 

(H) such other consents, agreements and confirmations of lessors and third
parties as the Administrative Agent may reasonably deem necessary or desirable
and evidence that all other actions that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken.

 

(v) Certified copies of the resolutions of the board of directors (or similar
governing body) of each Loan Party approving the Transaction and each
Transaction Document to which it is or is to be a party, and of all documents
evidencing other necessary corporate (or limited liability company) action and
governmental and other third party approvals and consents, if any, with respect
to the Transaction and each Transaction Document to which it is or is to be a
party.

 

(vi) A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation or formation, as applicable, of each Loan Party, dated reasonably
near the date of the Initial Extension of Credit, certifying (A) as to a true
and correct copy of the charter of such Loan Party and each amendment thereto on
file in such Secretary’s office and (B) that (1) such amendments are the only
amendments to such Loan Party’s charter on file in such Secretary’s office, (2)
such Loan Party has paid all franchise taxes to the date of such certificate and
(3) such Loan Party is duly incorporated or formed, as applicable, and in good
standing or presently subsisting under the laws of the State of the jurisdiction
of its incorporation or formation, as applicable.

 

(vii) A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary,
dated the date of the Initial Extension of Credit (the statements made in which
certificate shall be true on and as of the date of the Initial Extension of
Credit), certifying as to (A) the absence of any amendments to the charter of
such Loan Party since the date of the Secretary of State’s certificate referred
to in Section 3.01(a)(vi), (B) a true and correct copy of the bylaws (or other
applicable formation documents) of such Loan Party as in effect on the date on
which the resolutions referred to in Section 3.01(a)(v) were adopted and on the
date of the Initial Extension of Credit, (C) the due incorporation (or
formation) and good standing or valid existence of such Loan Party as a
corporation organized (or, in the case of a limited liability company, formed)
under the laws of the jurisdiction of its incorporation (or formation) and the
absence of any proceeding for the dissolution or liquidation of such Loan Party,
(D) the truth in all material respects of the representations and warranties
contained in the Loan Documents as though made on and as of the date of the
Initial Extension of Credit and (E) the absence of any event occurring and
continuing, or resulting from the Initial Extension of Credit, that constitutes
a Default.

 

(viii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Transaction Document to which it is or is to be a
party and the other documents to be delivered hereunder and thereunder.

 

56

 

 



--------------------------------------------------------------------------------

(ix) Certified copies of each of the Related Documents, duly executed by the
parties thereto and in form and substance reasonably satisfactory to the
Administrative Agent, together with all agreements, instruments and other
documents delivered in connection therewith as the Administrative Agent shall
reasonably request.

 

(x) Certified copy of the Confirmation Order entered by the Bankruptcy Court
approving the Plan of Reorganization.

 

(xi) Certificates, in substantially the form of Exhibit H hereto, attesting to
the Solvency of each Loan Party before and after giving effect to the
Transaction, from the Borrower’s Responsible Officer.

 

(xii) Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lender Parties shall have reasonably requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans and
Multiemployer Plans, collective bargaining agreements and other arrangements
with employees, audited annual financial statements dated December 31, 2004,
interim financial statements dated the end of the most recent fiscal quarter for
which financial statements are available (or, in the event the Lender Parties’
due diligence review reveals material changes since such financial statements,
as of a later date within 45 days of the day of the Initial Extension of
Credit), pro forma financial statements as to the Borrower and forecasts
prepared by management of the Borrower, in form and substance reasonably
satisfactory to the Lender Parties, of balance sheets, income statements and
cash flow statements on a quarterly basis for each year following the Effective
Date until the Term B Maturity Date.

 

(xiii) Evidence reasonably satisfactory to the Lender Parties that the Borrower
shall have ordered Phase I environmental assessment reports, to be generated in
accordance with standards promulgated by the American Society for Testing and
Materials for Phase I Assessments, from an environmental consulting firm
reasonably acceptable to the Administrative Agent, as to any hazards, costs or
liabilities under Environmental Laws to which any Loan Party or any of its
Subsidiaries may be subject.

 

(xiv) A Notice of Borrowing or Notice of Issuance, as applicable, relating to
the Initial Extension of Credit.

 

(xv) A favorable opinion of Latham & Watkins LLP, counsel for the Loan Parties,
in substantially the form of Exhibit I-1 hereto and as to such other matters as
any Lender Party through the Administrative Agent may reasonably request.

 

(xvi) A favorable opinion of Graham, Curtin & Sheridan, P.A., local counsel for
the Loan Parties in New Jersey, in substantially the form of Exhibit I-2 hereto
and as to such other matters as any Lender Party through the Administrative
Agent may reasonably request.

 

(xvii) A favorable opinion of Sterns & Weinroth, P.C., gaming counsel for the
Loan Parties in New Jersey, in substantially the form of Exhibit I-3 hereto and
as to such other matters as any Lender Party through the Administrative Agent
may reasonably request.

 

57

 

 



--------------------------------------------------------------------------------

(xviii) A favorable opinion of Tabbert Hahn Earnest & Weddle, LLP, local counsel
for the Loan Parties in Indiana, in substantially the form of Exhibit I-4 hereto
and as to such other matters as any Lender Party through the Administrative
Agent may reasonably request.

 

(xix) The Intercreditor Agreement, duly executed by the Borrower, the General
Partner, the Collateral Agent and U.S. Bank National Association, as second lien
collateral agent for the holders of the New Notes.

 

(b) The Administrative Agent shall be reasonably satisfied with the corporate
and legal structure and capitalization of each Loan Party and each of its
Subsidiaries the Equity Interests in which Subsidiaries is being pledged
pursuant to the Loan Documents, including the terms and conditions of the
charter, bylaws and each class of Equity Interest in each Loan Party and each
such Subsidiary and of each agreement or instrument relating to such structure
or capitalization.

 

(c) The Administrative Agent shall be satisfied that all Existing Debt, other
than Surviving Debt, has been prepaid, redeemed or defeased in full or otherwise
satisfied and extinguished and all commitments relating thereto terminated and
that all Surviving Debt shall be on terms and conditions described in the
Disclosure Statement.

 

(d) (i) The United States Bankruptcy Court for the District of New Jersey shall
have entered the Confirmation Order confirming the Plan of Reorganization and
approving the Loan Documents and the Related Documents, such order and Plan of
Reorganization to be in form and substance reasonably satisfactory to the
Administrative Agent, (ii) the Confirmation Order shall be in full force and
effect and not be subject to any appeal or stay, (iii) the “Effective Date”
under and as defined in the Plan of Reorganization shall have occurred (or shall
be simultaneously occurring) and the Plan of Reorganization shall have been
consummated (or be simultaneously consummating) in accordance with the terms
thereof, (iv) the Administrative Agent shall have received evidence in form and
substance reasonably satisfactory to it demonstrating each of the foregoing and
(v) the Administrative Agent shall be reasonably satisfied with all agreements,
instruments and documents relating to the Transaction.

 

(e) The Borrower shall have paid all accrued fees of the Agents and the Lender
Parties and all expenses of the Agents (including the accrued fees and expenses
of counsel to the Administrative Agent and local counsel to the Lender Parties)
due and payable on or prior to the Effective Date.

 

(f) The Borrower shall have received a debt rating for the Facilities from each
of Moody’s and S&P.

 

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance. The
obligation of each Appropriate Lender to make an Advance (other than as set
forth in Section 2.03(c) with respect to Letter of Credit Advances made by the
Issuing Bank or a Revolving Credit Lender and as set forth in Section 2.03(b)
with respect to Swing Line Advances made by a Revolving Credit Lender) on the
occasion of each Borrowing (including the initial Borrowing), and the obligation
of the Issuing Bank to issue a Letter of Credit (including the initial issuance)
and the right of the Borrower to request a Swing Line Borrowing, shall be
subject to the further conditions precedent that on the date of such Borrowing
or issuance the following statements shall be true and the Administrative Agent
shall have received for the account of such Lender or the Issuing Bank a
certificate signed by a duly authorized officer of the Borrower, dated the date
of such Borrowing or issuance, stating that:

 

(a) the representations and warranties contained in each Loan Document are true
and correct in all material respects on and as of such date, before and after
giving effect to such Borrowing or issuance or renewal and to the application of
the proceeds therefrom, as though made on and as of such date, other than any
such representations or warranties that, by their terms, refer to a specific
date other than the date of such Borrowing or issuance, in which case as of such
specific date; and

 

58

 

 



--------------------------------------------------------------------------------

(b) no Default has occurred and is continuing, or would result from such
Borrowing or issuance or from the application of the proceeds therefrom
(including, without limitation, under Section 2.14).

 

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Effective Date specifying its objection thereto and, if the
Initial Extension of Credit consists of a Borrowing, such Lender Party shall not
have made available to the Administrative Agent such Lender Party’s ratable
portion of such Borrowing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

 

(a) Each Loan Party and each of its Subsidiaries (i) is a corporation, limited
liability company or limited partnership duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation, (ii) is duly
qualified and in good standing as a foreign corporation or company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed, except where the failure to
so qualify or be licensed could not be reasonably expected to have a Material
Adverse Effect and (iii) has all requisite corporate limited liability company
or partnership (as applicable) power and authority (including, without
limitation, all Governmental Authorizations to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable.

 

(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party, showing as of the date hereof (as to each such
Subsidiary) the jurisdiction of its formation, the number of shares, membership
interests or partnership interests (as applicable) of each class of its Equity
Interests authorized, and the number outstanding, on the date hereof and the
percentage of each such class of its Equity Interests owned (directly or
indirectly) by such Loan Party and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the date hereof. All of the outstanding Equity Interests in each Loan
Party’s Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Persons set forth in Schedule 4.01(b) and, to the extent
owned by a Loan Party, are free and clear of all Liens, except those created
under the Collateral Documents and, subject to the Intercreditor Agreement,
Liens permitted under Section 5.02(a)(ii).

 

59

 

 



--------------------------------------------------------------------------------

(c) The execution, delivery and performance by each Loan Party of each
Transaction Document to which it is or is to be a party, and the consummation of
the Transaction, are within such Loan Party’s corporate, limited liability
company or limited partnership (as applicable) powers, have been duly authorized
by all necessary corporate, limited liability company or limited partnership (as
applicable) action, and do not (i) contravene such Loan Party’s charter, bylaws,
limited liability company agreement, partnership agreement or other constituent
documents, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve System
and Gaming Laws), order, writ, judgment, injunction, decree, determination or
award, except for any such violation which could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (iii)
conflict with or result in the breach of, or constitute a default or require any
payment to be made under, any contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting any Loan Party,
any of its Subsidiaries or any of their properties, except for any such
conflict, breach, default or required payment which could not, either
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect or (iv) except for the Liens created under the Loan Documents,
result in or require the creation or imposition of any Lien upon or with respect
to any of the properties of any Loan Party or any of its Subsidiaries. No Loan
Party or any of its Subsidiaries is in violation of any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award or
in breach of any such contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument, the violation or breach of which could be
reasonably likely to have a Material Adverse Effect.

 

(d) No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Transaction Document to which it is or is to be a party, or for the consummation
of the Transaction, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (iii) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof) or (iv) the exercise by any Agent or any Lender Party of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for the authorizations, approvals,
actions, notices and filings specifically contemplated in the Collateral
Documents or listed on Schedule 4.01(d) hereto, all of which (other than those
specifically contemplated by the Collateral Documents) have been duly obtained,
taken, given or made and are in full force and effect. All applicable waiting
periods in connection with the Transaction have expired without any action
having been taken by any competent authority restraining, preventing or imposing
materially adverse conditions upon the Transaction or the rights of the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.

 

(e) This Agreement has been, and each other Transaction Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Transaction Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms.

 

(f) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or threatened before any Governmental Authority or arbitrator that (i)
could be reasonably likely to have a Material Adverse Effect (other than the
Cases and matters described in Schedule 4.01(f) hereto (the “Disclosed
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of any Transaction Document or the consummation of the Transaction, and there
has been no adverse

 

60

 

 



--------------------------------------------------------------------------------

change in the status, or financial effect on any Loan Party or any of its
Subsidiaries, of the Disclosed Litigation from that described on Schedule
4.01(f) hereto.

 

(g) The Consolidated balance sheet of the General Partner and its Subsidiaries
as at December 31, 2004, and the related Consolidated statements of income and
Consolidated statement of cash flows of the General Partner and its Subsidiaries
for the fiscal year then ended, accompanied by an opinion of Ernst & Young LLP,
independent public accountants, duly certified by the Responsible Officer of the
General Partner, copies of which have been furnished to each Lender Party,
fairly present the Consolidated financial condition of the General Partner and
its Subsidiaries as at such dates and the Consolidated results of operations of
the General Partner and its Subsidiaries for the periods ended on such dates,
all in accordance with generally accepted accounting principles applied on a
consistent basis, and since December 31, 2004, there has been no Material
Adverse Change, other than (x) any change disclosed in publicly filed documents
filed by the General Partner or any of its Subsidiaries not less than five
Business Days prior to the Effective Date or (y) any change of the type that
customarily occurs as a result of events leading up to and following the
commencement of a proceeding under Chapter 11 and the commencement of Chapter 11
cases before the Bankruptcy Court.

 

(h) The Consolidated forecasted balance sheet, statements of income and
statements of cash flows of the General Partner and its Subsidiaries delivered
to the Lender Parties pursuant to Section 3.01(a)(xii) or 5.03 were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the General Partner’s
reasonable estimate of its future financial performance.

 

(i) Neither the Information Memorandum nor any other information, exhibit or
report furnished by or on behalf of any Loan Party to any Agent or any Lender
Party in connection with the negotiation and syndication of the Loan Documents
or pursuant to the terms of the Loan Documents contained any untrue statement of
a material fact or omitted to state a material fact necessary to make the
statements made therein not misleading.

 

(j) All Gaming Licenses have been duly obtained and are in full force and effect
without any known conflict with the rights of others and free from any unduly
burdensome restrictions, except where any such failure to obtain such Gaming
Licenses or any such conflict or restriction could not reasonably be expected to
have a Material Adverse Effect. None of the Loan Parties has received any
written notice or other written communications from any Gaming Authority
regarding (A) any revocation, withdrawal, suspension, termination or
modification of, or the imposition of any material conditions with respect to,
any Gaming License, or (B) any other limitations on the conduct of business by
any Loan Party, except where any such revocation, withdrawal, suspension,
termination, modification, imposition or limitation could not reasonably be
expected to have a Material Adverse Effect.

 

(k) No Loan Party is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Advance or
drawings under any Letter of Credit will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock.

 

(l) Neither any Loan Party nor any of its Subsidiaries is an “investment
company,” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended. Neither any Loan Party nor any of its
Subsidiaries is a “holding company,” or a “subsidiary company” of a

 

61

 

 



--------------------------------------------------------------------------------

“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” as such terms are defined in the Public Utility
Holding Company Act of 1935, as amended. Neither the making of any Advances, nor
the issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Transaction Documents, will violate any
provision of any such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

 

(m) All filings and other actions necessary or desirable to perfect and protect
the security interest in the Collateral created under the Collateral Documents
have been duly made or taken and are in full force and effect, and the
Collateral Documents create in favor of the Collateral Agent for the benefit of
the Secured Parties a valid and, together with such filings and other actions,
perfected first priority security interest in the Collateral (subject solely to
Permitted Liens), securing the payment of the Secured Obligations, and all
filings and other actions necessary or desirable to perfect and protect such
security interest have been duly taken. The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for the
liens and security interests created or permitted under the Loan Documents and
Permitted Liens. Each Mortgage creates, as security for the obligations
purported to be secured thereby, a valid and enforceable first mortgage Lien on
the respective Property in favor of the Administrative Agent (or such other
trustee as may be required or desired under local law) for the benefit of the
Secured Parties, superior and prior to the rights of all third Persons, subject
to Permitted Liens.

 

(n) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.

 

(o) (i) Set forth on Schedule 4.01(o) hereto is a complete and accurate list of
all Plans and Multiemployer Plans.

 

(i) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that could reasonably be expected to result in a material liability
to a Loan Party or any ERISA Affiliate.

 

(ii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lender Parties, is complete and accurate in
all material respects and fairly presents in all material respects the funding
status of such Plan, and since the date of such Schedule B there has been no
material adverse change in such funding status.

 

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

 

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 

(p) (i) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without ongoing material
obligations or costs, and no circumstances exist that

 

62

 

 



--------------------------------------------------------------------------------

could be reasonably likely to (A) form the basis of an Environmental Action
against any Loan Party or any of its Subsidiaries or any of their properties
that could reasonably be expected to have a Material Adverse Effect or (B) cause
any such property to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law.

 

(ii) Except for matters that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, none of the properties
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
there are no and to its knowledge never have been any underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of its knowledge, on any property formerly owned or
operated by any Loan Party or any of its Subsidiaries; there is no friable
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; Hazardous Materials have
not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries; neither
any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries at the time owned
or operated by said entity have been disposed of in a manner not reasonably
expected to result in liability to any Loan Party or any of its Subsidiaries.

 

(q) (i) Except as set forth on Part I of Schedule 4.01(q), neither any Loan
Party nor any of its Subsidiaries is party to any tax sharing agreement.

 

(ii) Each Loan Party and each of its Subsidiaries and Affiliates has filed, has
caused to be filed or has been included in all material tax returns (Federal,
state, local and foreign) required to be filed and has paid all taxes shown
thereon to be due, together with applicable interest and penalties.

 

(iii) Except as set forth in Part II of Schedule 4.01(q), no issues have been
raised by any Federal, state, local or foreign tax authorities in respect of tax
periods for which the applicable statute of limitations for assessment or
collection has not expired that, individually or in the aggregate, could be
reasonably likely to have a Material Adverse Effect.

 

(r) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
would be reasonably likely to have a Material Adverse Effect.

 

(s) Set forth on Schedule 4.01(s) hereto is a complete and accurate list of all
Existing Debt (other than Surviving Debt), showing as of the date set forth
therein the obligor and the principal amount outstanding thereunder.

 

63

 

 



--------------------------------------------------------------------------------

(t) Set forth on Schedule 4.01(t) hereto is a complete and accurate list of all
Surviving Debt, showing as of the date set forth therein the obligor and the
principal amount outstanding thereunder, the maturity date thereof and the
amortization schedule therefor.

 

(u) Set forth on Schedule 4.01(u) hereto is a complete and accurate list of all
Liens on the property or assets of any Loan Party or any of its Subsidiaries as
of the date set forth therein, showing the lienholder thereof, the principal
amount of the obligations secured thereby and the property or assets of such
Loan Party or such Subsidiary subject thereto as of the date set forth therein.

 

(v) (i) Set forth on Part A of Schedule 4.01(v) hereto is a complete and
accurate list of all real property owned by any Loan Party or any of its
Subsidiaries, as of the date hereof, showing the street address, county or other
relevant jurisdiction, state, record owner and book value thereof as of the date
set forth therein. Each Loan Party or such Subsidiary has good, marketable and
insurable fee simple title to such real property, free and clear of all Liens,
other than Liens created or permitted by the Loan Documents.

 

(ii) Set forth on Part B of Schedule 4.01(v) is a complete and accurate list, as
of the date hereof, of all leases of the real property under which any Loan
Party is the lessee, showing as of the date hereof the material terms thereof
(including the street address, county or other relevant jurisdiction, state,
lessor, lessee, expiration date and annual rental cost thereof) to the
reasonable satisfaction of the Administrative Agent. To the knowledge of the
Borrower, each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms.

 

(iii) Set forth on Part C of Schedule 4.01(v) hereto is a complete and accurate
list, as of the date hereof, of all leases of real property under which any Loan
Party is the lessor, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, lessor, lessee, expiration date and annual
rental cost thereof. To the knowledge of the Borrower, each such lease is the
legal, valid and binding obligation of the lessee thereof, enforceable in
accordance with its terms.

 

(w) Set forth on Schedule 4.01(w) hereto is a complete and accurate list of all
Investments held by any Loan Party or any of its Subsidiaries on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

 

(x) Set forth on Schedule 4.01(x) hereto is a complete and accurate list of all
patents, trademarks, trade names, service marks and copyrights, and all
applications therefor and licenses thereof on the date hereof, of each Loan
Party or any of its Subsidiaries, showing as of the date hereof the jurisdiction
in which registered, the registration number, the date of registration and the
expiration date.

 

(y) To the knowledge of each Loan Party, no action has been taken to perfect or
protect the Liens and security interests of the holders of the New Notes by or
for the benefit of such holders (or any agent for such holders) in the
Collateral without a substantially similar action having been taken in respect
of the Liens and security interests created under the Collateral Documents.

 

(z) Each of the Loan Parties represents and warrants that, as of the Closing
Date, it is not a party to any management, franchise agreement or other similar
agreement with any Person (other than a Loan Party) relating to the management
or operation of any Casino Property; and

 

64

 

 



--------------------------------------------------------------------------------

each of the Loan Parties agrees that it shall not enter into any such agreement
with any Person (other than a Loan Party) if, (i) in the case of a management
agreement, such agreement relates to the day-to-day management of substantially
all of the hotel operations of any Casino Property or (ii) in the case of a
franchise agreement or similar agreement, such agreement relates to the
management and operation of substantially all of the hotel operations of any
Casino Property, unless, in each case, it causes such Person to enter into,
contemporaneously therewith, a subordination agreement, in the case of a
management agreement, or a comfort letter, in the case of a franchise agreement
or similar agreement, in either case in form and substance reasonably
satisfactory to Administrative Agent.

 

ARTICLE V

 

COVENANTS OF THE LOAN PARTIES

 

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation (other than Unmatured Surviving Obligations) of any Loan Party under
any Loan Document shall remain unpaid, any Letter of Credit shall be outstanding
or any Lender Party shall have any Commitment hereunder, each Loan Party will:

 

(a) Compliance with Laws; Maintenance of Gaming Licenses, Etc. (i) Comply, and
cause each of its Subsidiaries to comply, in all material respects, with all
applicable laws, rules, regulations and orders, such compliance to include,
without limitation, compliance with ERISA, the Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970 and Gaming
Laws.

 

(ii) Maintain, and cause each of its Subsidiaries to maintain, (A) such valid
Gaming Licenses in all jurisdictions as may be necessary to operate each of its
Gaming Facilities, the absence of which could reasonably be expected to have a
Material Adverse Effect, and (B) all liquor licenses and registrations as may be
necessary to sell alcoholic beverages from and in its Gaming Facilities.

 

(iii) Except in the case of any License Revocation or a revocation or
non-renewal of a liquor license or registration that could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, notify, and cause each of its Subsidiaries to notify, the
Administrative Agent promptly upon a License Revocation or a revocation or
non-renewal of a liquor license or registration.

 

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its property and (ii) all material lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither any Loan Party
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors and is not subject to a stay.

 

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew,

 

65

 

 



--------------------------------------------------------------------------------

and cause each of its Subsidiaries to obtain and renew, all Environmental
Permits necessary for its operations and properties; and conduct, and cause each
of its Subsidiaries to conduct, any investigation, study, sampling and testing,
and undertake any cleanup, removal, remedial or other action necessary to remove
and clean up Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither any
Loan Party nor any of its Subsidiaries shall be required to undertake any such
investigation, cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such
circumstances.

 

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiary operates.

 

(e) Preservation of Legal Existence, Etc. Preserve and maintain, and cause each
of its Subsidiaries to preserve and maintain, its existence, legal structure,
legal name, rights (charter and statutory), permits, licenses, approvals,
privileges and franchises, other than those, in each case, which could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that such Loan Party and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(d).

 

(f) Visitation Rights. At any reasonable time during normal business hours and
from time to time upon reasonable notice, permit any of the Agents or any of the
Lender Parties, or any agents or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, such Loan Party and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of such Loan Party and any of its Subsidiaries
with any of their officers, directors or members and with their independent
certified public accountants at the Borrower’s expense; provided that only one
such visit of each Agent and Lender Party per Fiscal Year shall be at the
expense of the Borrower.

 

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with generally accepted accounting principles
in effect from time to time.

 

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

 

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to such Loan Party or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate; provided that the
foregoing provision shall not apply to: (i) the payment of (x) reasonable and
customary fees paid to, and (y) indemnities in the ordinary course of business
provided on behalf of, officers, directors, employees or consultants of the
Borrower, the General Partner or any of their respective Subsidiaries; (ii) the
BHR Joint Venture and the Parking Lease; (iii) the Trademark License Agreement;
(iv) the Trademark Security Agreement; (v) the ROFO

 

66

 

 



--------------------------------------------------------------------------------

 

Agreement; (vi) the Services Agreement; (vii) the Voting Agreement; and (viii)
the Warrant Agreement.

 

(j) Covenant to Guarantee Obligations and Give Security. Upon (x) the request of
the Collateral Agent following the occurrence and during the continuance of an
Event of Default, (y) the formation or acquisition of any new direct or indirect
Subsidiary (other than a CFC or a Subsidiary that is held directly or indirectly
by a CFC) by any Loan Party (each, a “New Subsidiary”) or (z) the acquisition of
any property by any Loan Party, and such property, in the judgment of the
Collateral Agent, shall not already be subject to a perfected first priority
security interest in favor of the Collateral Agent for the benefit of the
Secured Parties, then in each case at the Borrower’s expense:

 

(i) in connection with the formation or acquisition of a New Subsidiary, within
10 days after such formation or acquisition, cause each such New Subsidiary, and
cause each direct and indirect parent of such New Subsidiary (if it has not
already done so), to duly execute and deliver to the Collateral Agent a guaranty
or guaranty supplement, in form and substance reasonably satisfactory to the
Collateral Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,

 

(ii) within 10 days after (A) such request furnish to the Collateral Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail reasonably satisfactory to the Collateral
Agent and (B) such formation or acquisition, furnish to the Collateral Agent a
description of the real and personal properties of such New Subsidiary or the
real and personal properties so acquired, in each case in detail reasonably
satisfactory to the Collateral Agent,

 

(iii) within 15 days after (A) such request or acquisition by any Loan Party of
a parcel of real property with a value greater than $5,000,000, duly execute and
deliver, and cause each Loan Party to duly execute and deliver, to the
Collateral Agent such additional mortgages, pledges, assignments, security
agreement supplements, intellectual property security agreement supplements and
other security agreements as specified by, and in form and substance reasonably
satisfactory to the Collateral Agent, securing payment of all the Obligations of
such Loan Party under the Loan Documents and constituting Liens on all such
properties and (B) such formation or acquisition of any New Subsidiary, duly
execute and deliver and cause each New Subsidiary to duly execute and deliver to
the Collateral Agent mortgages, pledges, assignments, security agreement
supplements and other security agreements as specified by, and in form and
substance satisfactory to the Collateral Agent, securing payment of all of the
obligations of such New Subsidiary under the Loan Documents; provided that if
such new property is Equity Interests in a CFC, only 66% of such Equity
Interests shall be pledged in favor of the Secured Parties,

 

(iv) within 30 days after such request, formation or acquisition, take, and
cause each Loan Party and each such New Subsidiary to take, whatever action
(including, without limitation, the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
reasonable opinion of the Collateral Agent to vest in the Collateral Agent (or
in any representative of the Collateral Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the mortgages,
pledges, assignments, security agreement supplements and security

 

67

 

 



--------------------------------------------------------------------------------

agreements delivered pursuant to this Section 5.01(j), enforceable against all
third parties in accordance with their terms,

 

(v) within 60 days after such request, formation or acquisition, deliver to the
Collateral Agent, upon the reasonable request of the Collateral Agent, a signed
copy of a favorable opinion, addressed to the Collateral Agent and the other
Lender Parties, of counsel for the Loan Parties acceptable to the Collateral
Agent as to (1) such guaranties, guaranty supplements, mortgages, pledges,
assignments, security agreement supplements and security agreements being legal,
valid and binding obligations of each Loan Party party thereto enforceable in
accordance with their terms, as to the matters contained in clause (iv) above,
(2) such recordings, filings, notices, endorsements and other actions being
sufficient to create valid perfected Liens on such properties, and (3) such
other matters as the Collateral Agent may reasonably request,

 

(vi) as promptly as practicable after such request, formation or acquisition,
deliver, upon the reasonable request of the Collateral Agent, to the Collateral
Agent with respect to each parcel of real property with a value greater than
$5,000,000 owned or held by each Loan Party and each New Subsidiary, title
reports, surveys and engineering, soils and other reports, environmental
assessment reports, tenant estoppels and each of the other items, mutatis
mutandis, set forth in Section 3.01(a)(iv) as may be applicable, each in scope,
form and substance reasonably satisfactory to the Collateral Agent, provided,
however, that to the extent that any Loan Party or any of its Subsidiaries shall
have otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Collateral Agent, and

 

(vii) at any time and from time to time, promptly execute and deliver, and cause
to execute and deliver, each Loan Party and each New Subsidiary, any and all
further instruments and documents and take, and cause each Loan Party and each
New Subsidiary to take, all such other action as the Collateral Agent may
reasonably deem necessary or desirable in perfecting and preserving the Liens
of, such guaranties, mortgages, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and security
agreements.

 

(k) Further Assurances. (i) Promptly upon request by any Agent, or any Lender
Party through the Administrative Agent, correct, and cause each of its
Subsidiaries promptly to correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof,

 

(ii) promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender Party through the Administrative Agent,
may reasonably require from time to time in order to (A) carry out more
effectively the provisions of the Loan Documents, (B) to the fullest extent
permitted by applicable law and agreements with third parties, subject any Loan
Party’s or any of its Subsidiaries’ properties, assets, rights or interests to
the Liens now or hereafter covered by any of the Collateral Documents, (C)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter granted to the

 

68

 

 



--------------------------------------------------------------------------------

Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so, and

 

(iii) take each action set forth on Schedule 5.01(k) hereto within the time
period set forth on such Schedule for the taking of such action.

 

(l) Performance of Related Documents. Perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms and provisions of each
Related Document to be performed or observed by it, maintain each such Related
Document in full force and effect, enforce such Related Document in accordance
with its terms, take all such action to such end as may be from time to time
requested by the Administrative Agent and, upon request of the Administrative
Agent, make to each other party to each such Related Document such demands and
requests for information and reports or for action as any Loan Party or any of
its Subsidiaries is entitled to make under such Related Document, other than, in
each case, where the failure to take such action could not reasonably be
expected to have a Material Adverse Effect.

 

(m) Preparation of Environmental Reports. Upon and during the continuance of an
Event of Default, permit the Administrative Agent on five days’ prior written
notice to the Borrower to retain an environmental consulting firm to prepare an
environmental site assessment report at the expense of the Borrower or such Loan
Party, and each Loan Party hereby grants and agrees to cause any Subsidiary that
owns any property described in such request to grant at the time of such request
to the Agents, the Lender Parties, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants
and customary access terms, to enter onto their respective properties to
undertake such an assessment.

 

(n) Compliance with Terms of Leaseholds. Make all material payments and
otherwise perform in all material respects all obligations in respect of all
material leases of real property to which each Loan Party or any of its
Subsidiaries is a party, keep such leases in full force and effect and not allow
such leases to lapse or be terminated prior to the end of their term or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any material default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(o) Cash Concentration Accounts. Maintain, and cause each of its Subsidiaries to
maintain, main cash concentration accounts with depositories reasonably
acceptable to the Administrative Agent that have complied with the requirements
set forth in the Security Agreement for Pledged Banks (as defined in the
Security Agreement) with respect to each such account.

 

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
(other than an Unmatured Surviving Obligation) of any Loan Party under any Loan
Document shall remain unpaid, any Letter of Credit shall be outstanding or any
Lender Party shall have any Commitment hereunder, no Loan Party will at any
time:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist,

 

69

 

 



--------------------------------------------------------------------------------

under the Uniform Commercial Code of any jurisdiction, a financing statement
that names such Loan Party or any of its Subsidiaries as debtor, or sign or
suffer to exist, or permit any of its Subsidiaries to sign or suffer to exist,
any security agreement authorizing any secured party thereunder to file such
financing statement, or assign, or permit any of its Subsidiaries to assign, any
accounts or other right to receive income, except:

 

(i) Liens created under the Loan Documents;

 

(ii) Liens on the Collateral securing Debt permitted under Section 5.02(b)(ii)
on a second-priority basis to the Facilities and subject to the terms of the
Intercreditor Agreement;

 

(iii) Permitted Liens;

 

(iv) Liens relating to any custom duties imposed in the ordinary course of
business;

 

(v) Liens existing on the date hereof and described on Schedule 4.01(u) hereto;

 

(vi) purchase money Liens upon or in property acquired or held by such Loan
Party or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such property or to secure Debt incurred solely for the
purpose of financing the acquisition, construction or improvement of any such
property to be subject to such Liens, or Liens existing on any such property at
the time of acquisition (other than any such Liens created in contemplation of
such acquisition that do not secure the purchase price), or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount;
provided, however, that no such Lien shall extend to or cover any property other
than the property being acquired, constructed or improved, and no such
extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced; and
provided further that the aggregate principal amount of the Debt secured by
Liens permitted by this clause (vi) shall not exceed the amount permitted under
Section 5.02(b)(iii) at any time outstanding;

 

(vii) Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iv); provided that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capitalized Leases;

 

(viii) Liens arising under applicable Gaming Laws; provided that no such Lien
constitutes a Lien securing repayment of Debt;

 

(ix) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower, the General Partner or any of their respective
Subsidiaries, in each case granted in the ordinary course of business in favor
of the financial institutions with which such accounts are maintained, securing
amounts owing to such financial institutions with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements, so long as, in no event, shall any such Lien secure
(either directly or indirectly) the repayment of any Debt;

 

70

 

 



--------------------------------------------------------------------------------

(x) licenses of Intellectual Property granted by the Borrower or any of their
respective Subsidiaries in the ordinary course of business and not interfering
in any material respect with the ordinary conduct of the business of the
Borrower and any of their respective Subsidiaries;

 

(xi) Leases with respect to the properties of the Borrower or any Subsidiary, in
each case entered into in the ordinary course of the Borrower or any
Subsidiary’s business, so long as such leases do not, individually or in the
aggregate, (x) interfere in any material respect with the ordinary conduct of
the business of any of the Gaming Facilities and (y) materially impair the use
(for its intended purposes) or the value of the property subject thereto;

 

(xii) Liens on property of a Person existing at the time such Person is acquired
or merged with or into or consolidated with the Borrower, the General Partner or
any of their respective Subsidiaries (and not created in anticipation or
contemplation thereof) in accordance with Section 5.02(f); provided that such
Liens were in existence prior to the contemplation of the acquisition, merger or
consolidation and do not extend to property not subject to such Liens at the
time of acquisition (other than improvements thereon) and are no more favorable
to the lienholders than the existing Lien;

 

(xiii) Liens on Equity Interests in any Unrestricted Subsidiary solely to secure
Debt of such Unrestricted Subsidiary;

 

(xiv) other Liens securing Debt outstanding in an aggregate principal amount not
to exceed $15,000,000.

 

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

 

(i) Debt under the Loan Documents;

 

(ii) Debt under the New Notes in an principal aggregate amount not to exceed
$1,250,000,000;

 

(iii) Debt secured by Liens permitted by Section 5.02(a)(vi) not to exceed,
together with Debt permitted under clause (iv) below, in an aggregate principal
amount of $20,000,000 per Casino Property at any time outstanding;

 

(iv) Capitalized Leases not to exceed in an aggregate principal amount, together
with Debt permitted pursuant to clause (iii) above, $20,000,000 per Casino
Property at any time outstanding, and in the case of Capitalized Leases to which
any Subsidiary of any Loan Party is a party, Debt of such Loan Party of the type
described in clause (i) of the definition of “Debt” guaranteeing the Obligations
of such Subsidiary under such Capitalized Leases;

 

(v) the Surviving Debt;

 

(vi) Debt in respect of Hedge Agreements designed to hedge against fluctuations
in interest rates and foreign currencies incurred in the ordinary course of
business and consistent with prudent business practice;

 

71

 

 



--------------------------------------------------------------------------------

(vii) Debt owed to the Borrower or a wholly-owned Subsidiary of the Borrower,
which Debt shall (x) in the case of Debt owed to a Loan Party, constitute
Pledged Debt, (y) be on terms reasonably acceptable to the Administrative Agent
and (z) be otherwise permitted under the provisions of Section 5.02(f);

 

(viii) to the extent such incurrence does not result in the incurrence by the
Borrower or any of its Subsidiaries of any obligation for the payment of Debt
for Borrowed Money of others, Debt by the Borrower or any of its Subsidiaries
owed to any Person in connection with the termination of employment of or
severance obligations owed to such Person and not to exceed $5,000,000 in the
aggregate;

 

(ix) Debt arising from agreements of the Borrower or a Subsidiary Guarantor
providing for indemnifications and adjustments of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees
Obligations in respect of Debt incurred by any Person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition; provided, however, that:

 

(A) such Debt is not reflected on the balance sheet of the Borrower or any
Subsidiary (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet will not be deemed
to be reflected on such balance sheet for purposes of this clause (ix)(A)); and

 

(B) the maximum assumable liability in respect of all such Debt shall at no time
exceeds the gross proceeds including noncash proceeds (the fair market value of
such noncash proceeds being measured at the time received and without giving
effect to any subsequent changes in value) actually received by the Borrower and
any Subsidiary in connection with such disposition; or

 

(x) Debt that constitutes an Investment of the type described in clause (i) or
(j) of the definition thereof solely to the extent permitted by Section 5.02(f);

 

(xi) unsecured Debt of the Borrower, subject to pro forma compliance with
Section 5.04 after giving effect to the incurrence of such Debt, subordinated to
the Obligations under the Loan Documents on terms reasonably acceptable to the
Administrative Agent and having a maturity date of not less than six months
following the Term B Maturity Date and having no amortization prior to the Term
B Maturity Date;

 

(xii) unsecured Debt in an aggregate principal amount not to exceed $30,000,000,
subject to pro forma compliance with Section 5.04 after giving effect to the
incurrence of such Debt, subordinated to the Obligations under the Loan
Documents on terms reasonably acceptable to the Administrative Agent, and having
a maturity date of not less than six months following the Term B Maturity Date
and having no amortization prior to the Term B Maturity Date;

 

(xiii) Debt secured by Liens permitted by Section 5.02(a)(xii) in an aggregate
principal amount not to exceed $10,000,000; and

 

72

 

 



--------------------------------------------------------------------------------

(xiv) Debt representing a refinancing, replacement or refunding of Debt
permitted by clauses (b)(ii) through (b)(v) and (b)(xiii) above (the
“Refinancing Debt”); provided that

 

(A) such Refinancing Debt has a Weighted Average Life to Maturity at the time
such Refinancing Debt is incurred which is not less than the remaining Weighted
Average Life to Maturity of the Debt being extended, refunded, refinanced,
defeased, renewed or replaced,

 

(B) the terms relating to principal amount, amortization, maturity and
subordination (if any) and other material terms, taken as a whole, of any such
Refinancing Debt, and of any agreement entered into and of any instrument issued
in connection therewith, are no less favorable in any material respect to the
Loan Parties or the Lender Parties than the terms of any agreement or instrument
governing the Debt being extended, refunded or refinanced and the interest rate
applicable to any such Refinancing Debt does not exceed the then applicable
market interest rate,

 

(C) the principal amount (or accreted value, if applicable) of such Refinancing
Debt does not exceed the sum of the outstanding principal amount (or accreted
value, if applicable) of the Debt so extended, refunded, refinanced, defeased,
renewed or replaced (plus all accrued interest thereon and the amount of all
premiums and reasonable expenses incurred in connection therewith),

 

(D) the Debt is incurred either by the Borrower or the Subsidiary that is the
obligor of the Debt being extended, refunded, refinanced, defeased, renewed or
replaced,

 

(E) the Debt shall be secured only by the property or assets (if any) securing
the Debt to be so extended, refunded, refinanced, defeased, renewed or replaced,
and

 

(F) such Refinancing Debt shall not include: (i) Debt of a Subsidiary that
extends, refunds, refinances, defeases, renews or replaces Debt or preferred
stock of the Borrower, or (ii) Debt of the Borrower or a Subsidiary that
extends, refunds, refinances, defeases, renews or replaces Debt or preferred
stock of an Unrestricted Subsidiary;

 

(c) Change in Nature of Business. Engage in, or permit any of its Subsidiaries
to engage in, any business, other than Permitted Businesses;

 

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

 

(i) any Subsidiary of the Borrower may merge into or consolidate with the
Borrower or any other Subsidiary of the Borrower; provided that, in the case of
any such merger or consolidation, the Person formed by such merger or
consolidation shall be the Borrower or a wholly-owned Subsidiary of the
Borrower; provided, further that, in the case of any such merger or
consolidation to which a Guarantor is a party, the Person formed by such merger
or consolidation shall be a Guarantor; provided, further, that, in the case of
any such merger or consolidation to which the Borrower is a party, the surviving
entity in such merger or consolidation shall be the Borrower; and

 

(ii) in connection with any acquisition permitted under Section 5.02(f), the
Borrower or any Subsidiary of the Borrower may merge into or consolidate with
any

 

73

 

 



--------------------------------------------------------------------------------

other Person or permit any other Person to merge into or consolidate with it;
provided that the Person surviving such merger shall be the Borrower or a
wholly-owned Subsidiary of the Borrower; provided, further that, in the case of
any merger or consolidation to which a Guarantor is a party, the Person formed
by such merger or consolidation shall be a Guarantor; provided, further, that,
in the case of any such merger or consolidation to which the Borrower is a
party, the surviving entity in such merger or consolidation shall be the
Borrower;

 

(iii) in connection with any sale or other disposition permitted under Section
5.02(e) (other than clause (viii) thereof), any Subsidiary of the Borrower may
merge into or consolidate with any other Person or permit any other Person to
merge into or consolidate with it;

 

provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing and, in the case of
any such merger to which the Borrower is a party, the Borrower is the surviving
corporation.

 

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except:

 

(i) sales, transfers or other dispositions of obsolete assets;

 

(ii) the lease or sublease of real property or equipment in the ordinary course
of business;

 

(iii) the license or sublicense of Intellectual Property in the ordinary course
of business and on ordinary business terms;

 

(iv) sales, transfers or other dispositions of cash and Cash Equivalents or
other property sold or disposed of in the ordinary course of business and on
ordinary business terms, including sales of delinquent accounts receivables in
connection with the compromise or collection thereof;

 

(v) transfers resulting from or made directly in connection with any casualty,
condemnation of property or assets;

 

(vi) transfers in connection with any Investment permitted by Section 5.02(f);

 

(vii) sales of Inventory in the ordinary course of its business and the granting
of any option or other right to purchase, lease or otherwise acquire Inventory
in the ordinary course of business;

 

(viii) in a transaction authorized by Section 5.02(d) (other than subsection
(iii) thereof);

 

(ix) sales, transfers or other dispositions of assets among Loan Parties; and

 

(x) the sale of the World’s Fair Site pursuant to the Plan of Reorganization;

 

74

 

 



--------------------------------------------------------------------------------

(xi) so long as no Default shall have occurred and be continuing or would result
from such sale, sales, transfers or other dispositions of assets for at least
85% cash consideration and for fair value in an aggregate amount not to exceed
$10,000,000 in a single transaction or a series of related transactions;
provided that the aggregate amount of all assets disposed under this clause (xi)
shall not exceed $75,000,000; and

 

(xii) so long as no Default shall have occurred and be continuing or would
result from such sale, sales, transfers or other dispositions of assets for at
least 85% cash consideration and for fair value in an aggregate amount not to
exceed $150,000,000;

 

provided that in the case of sales of assets pursuant to clause (xii) above, the
Borrower shall, on the date of receipt by any Loan Party or any of its
Subsidiaries of the Net Cash Proceeds from such sale, prepay the Advances
pursuant to, and in the amount and order of priority set forth in, Section
2.06(b)(ii), as specified therein.

 

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

 

(i) (A) Investments by the Borrower and its Subsidiaries in their Subsidiaries
outstanding on the date hereof, (B) additional Investments by the Borrower and
its Subsidiaries in Loan Parties, (C) additional Investments by Subsidiaries of
the Borrower that are not Loan Parties in other Subsidiaries that are not Loan
Parties and (D) so long as no Default has occurred and is continuing or would
result from such Investment, additional Investments by the Loan Parties in
wholly-owned Subsidiaries that are not Loan Parties in an aggregate amount
invested from the date hereof not to exceed $15,000,000;

 

(ii) loans and advances to employees in the ordinary course of the business of
the Borrower and its Subsidiaries as presently conducted in an aggregate
principal amount not to exceed $500,000 at any time outstanding;

 

(iii) Investments by the Borrower and its Subsidiaries in Cash Equivalents;

 

(iv) Investments existing on the date hereof and described on Schedule 4.01(w)
hereto;

 

(v) Investments in Hedge Agreements permitted under Article V;

 

(vi) Investments consisting of intercompany Debt permitted under Section
5.02(b);

 

(vii) the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property and assets of, any Person that, upon
the consummation thereof, will be wholly-owned directly by the Borrower or one
or more of its wholly-owned Subsidiaries (including, without limitation, as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this clause (vii):

 

(A) any such newly created or acquired Subsidiary shall comply with the
requirements of Section 5.01(j);

 

75

 

 



--------------------------------------------------------------------------------

(B) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be Permitted
Businesses;

 

(C) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by the Responsible Officer;

 

(D) (1) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing
and (2) immediately after giving effect to such purchase or other acquisition,
the Borrower and its Subsidiaries shall be in pro forma compliance with all of
the covenants set forth in Section 5.04, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lender Parties pursuant to Section 5.03 as though such purchase or
other acquisition had been consummated as of the first day of the fiscal period
covered thereby; and

 

(E) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lender Parties, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (vii) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and

 

(viii) Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 5.02(f) in an aggregate amount (together with the aggregate
amount of Investments made pursuant to clause (ix)(B) below) not to exceed
$50,000,000; provided, however, that, with respect to each Investment made
pursuant to this clause (viii):

 

(A) such Investment shall not include or result in any contingent liabilities
that could reasonably be expected to be material to the business, financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole
(as determined in good faith by the board of directors (or persons performing
similar functions) of the Borrower or such Subsidiary if the board of directors
is otherwise approving such transaction and, in each other case, by a
Responsible Officer);

 

(B) such Investment shall be in property and assets which are part of, or in
lines of business which are Permitted Businesses;

 

(C) any determination of the amount of such Investment shall include all cash
and noncash consideration (including, without limitation, the fair market value
of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other

 

76

 

 



--------------------------------------------------------------------------------

affiliated agreements with, the sellers thereof, all write-downs of property and
assets and reserves for liabilities with respect thereto and all assumptions of
debt, liabilities and other obligations in connection therewith) paid by or on
behalf of the Borrower and its Subsidiaries in connection with such Investment;

 

(D) (1) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing
and (2) immediately after giving effect to such purchase or other acquisition,
the Borrower and its Subsidiaries shall be in pro forma compliance with all of
the covenants set forth in Section 5.04, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lender Parties pursuant to Section 5.03 most recently delivered to
the Administrative Agent and the Lender Parties as though such Investment had
been consummated as of the first day of the fiscal period covered thereby;

 

(ix) Investments in Unrestricted Subsidiaries (A) with proceeds from the sale or
issuance of Equity Interests not required to prepay the Facilities under Section
2.06(b)(ii) and (B) otherwise, in an aggregate amount for such Investments
(together with the aggregate amount of Investments made pursuant to clause
(viii) above) not to exceed $50,000,000;

 

(x) Investments consisting of trade payables of the Borrower or any of its
Subsidiaries created in the ordinary course of business;

 

(xi) Investments acquired by the Borrower or any of its Subsidiaries in exchange
for settlements and collections;

 

(xii) Investments that constitute redemptions, retirements or defeasances of
Equity Interests otherwise permitted under Section 5.02(g);

 

(xiii) Investments in securities or other assets not constituting cash or Cash
Equivalents and received in connection with any transaction permitted under
Section 5.02(e);

 

(xiv) Investments consisting of Capital Expenditures permitted under Section
5.02(o);

 

(xv) Investments required to be made in order to comply with the rules,
regulations and requirements of Gaming Authorities and/or Gaming Laws;

 

(xiv) Investments made pursuant to the Berthing Agreement and the Parking Lease;
and

 

(xvii) any Investment consisting of the extension of gaming credit to gaming
patrons consistent with industry practice in the ordinary course of business.

 

(g) Restricted Payments. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its Equity Interests now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or

 

77

 

 



--------------------------------------------------------------------------------

members (or the equivalent Persons thereof) as such or (except in the case of
the General Partner) issue or sell any Equity Interests or accept any capital
contributions, or, in each case, permit any of its Subsidiaries to do any of the
foregoing, or permit any of its Subsidiaries to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Interests in the General
Partner or to issue or sell any Equity Interests therein, except that, so long
as no Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(i) the Borrower may declare and pay distributions or dividends to the General
Partner in amounts required by the General Partner for ordinary course costs and
expenses in an aggregate amount not to exceed $1,500,000 in any Fiscal Year;

 

(ii) the Borrower may declare and pay distributions or dividends for the
redemption, repurchase or other acquisition or retirement of, or any
distribution or dividends to the General Partner to, and the General Partner
may, effect the redemption, repurchase or acquisition or retirement of, any
Equity Interests or Debt of the Borrower or the General Partner to the extent
required by any Gaming Authority;

 

(iii) the Borrower may declare and pay distributions or dividends for the
repurchase, retirement or other acquisition or retirement of common Equity
Interests of the General Partner held by any future, present or former employee,
director or consultant of the General Partner, the Borrower or any of their
respective Subsidiaries pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement; provided,
however, that the aggregate payments made under this clause (iii) shall be in an
aggregate amount not to exceed $1,000,000 in any calendar year;

 

(iv) the General Partner may repurchase Equity Interests deemed to occur upon
the exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options;

 

(v) the Borrower and the General Partner may (A) declare and pay dividends and
distributions payable only in Equity Interests of the Borrower or the General
Partner, as applicable, and (B) except to the extent the Net Cash Proceeds
thereof are required to be applied to the prepayment of the Advances pursuant to
Section 2.06(b), purchase, redeem, retire, defease or otherwise acquire shares
of its Capital Stock with the proceeds received contemporaneously from the issue
of new Capital Stock with equal or inferior voting powers, designations,
preferences and rights;

 

(vi) the Borrower may make cash distributions pursuant to the tax distribution
provisions of Section 6.2 of the Partnership Agreement and payments under the
indemnification provisions of Section 6.3 the Partnership Agreement (such
distributions, the “Tax Distributions”), provided that the amount of any such
Tax Distributions attributable to Unrestricted Subsidiaries of the General
Partner, as determined by the Borrower in a manner reasonably acceptable to the
Administrative Agent, which is in excess of the amount of cash distributions
made by Unrestricted Subsidiaries to the Borrower and its Subsidiaries (other
than Unrestricted Subsidiaries), shall be deemed to be an Investment under
Section 5.02(f)(ix);

 

(vii) any Subsidiary of the Borrower may (A) declare and pay cash dividends to
the Borrower, (B) declare and pay cash dividends to its equity owners so long as
such

 

78

 

 



--------------------------------------------------------------------------------

dividends are made ratably among its equity owners and (C) accept capital
contributions from its parent to the extent permitted under Section 5.02(f)(i);
and

 

(viii) the Loan Parties may make distributions of the World’s Fair Site Proceeds
pursuant to the Plan of Reorganization.

 

(h) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents other than amendments that could not be reasonably
expected to have a Material Adverse Effect.

 

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

 

(j) Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt, except (i) the
prepayment of the Advances in accordance with the terms of this Agreement, (ii)
regularly scheduled or required repayments or regularly scheduled or required
redemptions of Debt incurred in accordance with the provisions of this Agreement
or (iii) any prepayment, redemption or repayment of Debt arising in connection
with any Refinancing Debt incurred in accordance with the terms hereof, or
amend, modify or change in any manner any term or condition of any Debt in a
manner materially adverse to the Loan Parties or the Lender Parties, or permit
any of its Subsidiaries to do any of the foregoing other than to prepay any Debt
payable to a Loan Party.

 

(k) Amendment, Etc., of Related Documents. Cancel or terminate any Related
Document then in effect or consent to or accept any cancellation or termination
thereof, amend, modify or change in any manner any term or condition of any
Related Document or give any consent, waiver or approval thereunder, waive any
default under or any breach of any term or condition of any Related Document,
agree in any manner to any other amendment, modification or change of any term
or condition of any Related Document or take any other action in connection with
any Related Document that would materially and adversely impair the value of the
interest or rights of any Loan Party thereunder or that would materially and
adversely impair the rights or interests of any Agent or any Lender Party, or
permit any of its Subsidiaries to do any of the foregoing.

 

(l) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of the Secured Parties or (ii) in connection with (A)
any Surviving Debt, (B) any purchase money Debt permitted by Section
5.02(b)(iii) solely to the extent that the agreement or instrument governing
such Debt prohibits a Lien on the property acquired with the proceeds of such
Debt, (C) any Capitalized Lease permitted by Section 5.02(b)(iv) solely to the
extent that such Capitalized Lease prohibits a Lien on the property subject
thereto, (D) any Debt outstanding on the date any Subsidiary of such Loan Party
becomes such a Subsidiary (so long as such agreement was not entered into solely
in contemplation of such Subsidiary becoming a Subsidiary of such Loan Party),
(E) restrictions imposed by Gaming Authorities on the payment of dividends by
entities holding Gaming Licenses, (F) contracts for the sale of assets,
including customary restrictions with respect to a Subsidiary pursuant to an
agreement that has been entered into for the sale or disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary, provided
that such restrictions or encumbrances relate only to the assets (or Capital
Stock of an entity directly or indirectly

 

79

 

 



--------------------------------------------------------------------------------

owning such assets) being sold pursuant to these contracts and such sale is
permitted pursuant to Section 5.02(e), (G) customary provisions in joint venture
agreements and other similar agreements so long as the related joint venture or
Investment is permitted pursuant to Section 5.02(f), (H) customary provisions
contained in leases and other agreements entered into in the ordinary course of
business, and (I) customary restrictions in connection with Debt permitted under
Section 5.02(b) so long as the Liens in favor of the Secured Parties are
specifically permitted.

 

(m) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so, other
than any Subsidiary the sole assets of which consist of its interest in such
partnership or joint venture.

 

(n) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

 

(o) Capital Expenditures. Make, or permit any of its Subsidiaries to make, any
Capital Expenditures other than:

 

(i) Project Capital Expenditures made by the Borrower and its Subsidiaries;
provided, however, that the aggregate amount of such Project Capital
Expenditures shall not exceed (A) during the period commencing on the Effective
Date through December 31, 2006, $200,000,000 in the aggregate, (B) during the
period commencing on the Effective Date through December 31, 2008, $410,000,000
in the aggregate (inclusive of amounts covered by the foregoing clause (A)) and
(C) during any Fiscal Year commencing with the Fiscal Year ending December 31,
2009, $50,000,000 in the aggregate, provided that if, for any such Fiscal Year
under this clause (C), the amount of Project Capital Expenditures permitted to
be made in such Fiscal Year exceeds the aggregate amount of Project Capital
Expenditures made by the Borrower and its Subsidiaries during such Fiscal Year
(the amount of such excess being the “Excess Project Capex Amount”), the
Borrower and its Subsidiaries shall be entitled to make additional Project
Capital Expenditures in the immediately succeeding Fiscal Year in an amount
(such amount being referred to herein as the “Carryover Project Capex Amount”)
equal to the lesser of (i) the Excess Project Capex Amount and (ii) 50% of the
amount permitted to be made in such immediately preceding Fiscal Year (after
giving effect to any Carryover Project Capex Amount); provided, further, that
the amount specified above for any Fiscal Year shall not be deemed to have been
utilized to make Project Capital Expenditures until the Carryover Project Capex
Amount, if any, applicable to such Fiscal Year shall be utilized in full; and

 

(ii) Maintenance Capital Expenditures made by the Borrower and its Subsidiaries;
provided, however, that the aggregate amount of such Maintenance Capital
Expenditures made in any Fiscal Year shall not exceed (A) for the Fiscal Year
ending December 31, 2005, 7.25% and (B) for each Fiscal Year thereafter, 6.0%,
in each case of Consolidated gross revenues of the General Partner and its
Subsidiaries for such Fiscal Year as determined in accordance with GAAP;
provided, further, that if, for any Fiscal Year, the amount of Maintenance
Capital Expenditures permitted to be made in such Fiscal Year exceeds the
aggregate amount of Maintenance Capital Expenditures made by the Borrower and
its Subsidiaries during such Fiscal Year (the amount of such excess being the
“Excess Maintenance Capex Amount”), the Borrower and its Subsidiaries shall be
entitled to make additional Maintenance Capital Expenditures in the immediately

 

80

 

 



--------------------------------------------------------------------------------

succeeding Fiscal Year in an amount (such amount being referred to herein as the
“Carryover Maintenance Capex Amount”) equal to the lesser of (i) the Excess
Maintenance Capex Amount and (ii) 50% of the amount permitted to be made in such
immediately preceding Fiscal Year (after giving effect to any Carryover
Maintenance Capex Amount); provided, further, that the amount specified above
for any Fiscal Year shall not be deemed to have been utilized to make
Maintenance Capital Expenditures until the Carryover Maintenance Capex Amount,
if any, applicable to such Fiscal Year shall be utilized in full.

 

(p) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Borrower or any Subsidiary
of the Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Loan Documents, (ii) the New Notes, (iii) any agreement or instrument evidencing
Surviving Debt, (iii) any agreement in effect at the time such Subsidiary
becomes a Subsidiary of such Loan Party, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary of
such Loan Party, (iv) any purchase money Debt permitted by Section 5.02(b)(iii)
solely to the extent that the agreement or instrument governing such Debt
prohibits a Lien on the property acquired with the proceeds of such Debt, (v)
any Capitalized Lease permitted by Section 5.02(b)(iv) solely to the extent that
such Capitalized Lease prohibits a Lien on the property subject thereto, (vi)
restrictions imposed by Gaming Authorities on the payment of dividends by
entities holding Gaming Licenses, (vii) contracts for the sale of assets,
including customary restrictions with respect to a Subsidiary pursuant to an
agreement that has been entered into for the sale or disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary, provided
that such restrictions or encumbrances relate only to the assets (or Capital
Stock of an entity directly or indirectly owning such assets) being sold
pursuant to these contracts and such sale is permitted pursuant to Section
5.02(e), (viii) customary provisions in joint venture agreements and other
similar agreements so long as the related joint venture or Investment is
permitted pursuant to Section 5.02(f), and (ix) customary restrictions in
connection with Debt permitted under Section 5.02(b) so long as such
restrictions are customary in the market for similar types of Debt for issuers
or borrowers of similar credit quality.

 

(q) Restrictions on Certain Agreement. Enter into or, and permit any of its
Subsidiaries to enter into, any management or consulting agreement with Donald
J. Trump or any Affiliate of Donald J. Trump, other than (i) employment
agreements in the ordinary course of business consistent with industry practice
and approved by the Compensation Committee, (ii) the Services Agreement and
(iii) the ROFO Agreement.

 

(r) General Partner as Holding Company. In the case of the General Partner,
enter into or conduct any business, or engage in any activity other than (i) the
holding of the Equity Interests in the Borrower; (ii) the performance of its
duties as general partner of the Borrower and the performance of its Obligations
under this Agreement; (iii) the performance of its obligations under agreements
in existence on the Effective Date; (iv) the making of equity Investments in the
Borrower and its Subsidiaries; (v) the maintenance of any deposit accounts
required in connection with the conduct of business or activities otherwise
permitted under the Loan Documents; and (vi) activities incidental to each of
the foregoing. Notwithstanding anything herein to the contrary, the General
Partner shall be permitted to make Investments in Unrestricted Subsidiaries to
the extent permitted under Section 5.02(f).

 

81

 

 



--------------------------------------------------------------------------------

(s) New Notes Indenture. Agree to any amendment of the New Notes Indenture or
any waiver of the terms of the New Notes Indenture without obtaining the consent
of the Required Lenders to such amendment or waiver, except in the case of any
such amendment or waiver that seeks the consent of any of the Required Second
Lien Secured Parties (as defined in the Intercreditor Agreement) to do only one
or more of the following: (i) amend the maturity date of the New Notes to a date
later than the date set forth in the New Notes Indenture as in effect on the
date hereof, or decrease the amount of any scheduled principal amortization
payment on or any interest rate applicable to the New Notes, or delete any
mandatory prepayment provision with respect to the New Notes; (ii) amend or
modify any covenant in the New Notes Indenture or any Second Lien Collateral
Document (as defined in the Intercreditor Agreement) in such a manner as to make
such covenant less restrictive to the Loan Parties; (iii) delete or waive any
“Default” (as defined therein) under the New Notes Indenture; or (iv) cure any
ambiguity, defect or inconsistency of a technical nature in the Indenture.

 

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation (other than any Unmatured Surviving Obligation) of any Loan Party
under any Loan Document shall remain unpaid, any Letter of Credit shall be
outstanding or any Lender Party shall have any Commitment hereunder, the Loan
Parties will furnish to the Agents and the Lender Parties:

 

(a) Default Notice. As soon as possible and in any event within two Business
Days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the Responsible Officer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto.

 

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein a Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and a Consolidated statement of income and a Consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by (i) an opinion as to such audit report of independent public
accountants of recognized standing acceptable to the Administrative Agent, (ii)
a report of such independent public accountants as to the Borrower’s internal
controls required under Section 404 of the Sarbanes-Oxley Act of 2002, in each
case certified in a manner to which the Required Lenders have not reasonably
objected in writing, together with (w) a certificate of such accounting firm to
the Lender Parties stating that in the course of the regular audit of the
business of the Borrower and its Subsidiaries, which audit was conducted by such
accounting firm in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge that a Default has occurred and is
continuing, or if, in the opinion of such accounting firm, a Default has
occurred and is continuing, a statement as to the nature thereof, (x) if the
General Partner has any Unrestricted Subsidiaries, a consolidating balance
sheet, consolidating statement of income and a consolidating statement of cash
flows, in each case of the General Partner and its Subsidiaries (showing the
General Partner and its Subsidiaries (other than Unrestricted Subsidiaries),
taken as a whole, and the Unrestricted Subsidiaries of the General Partner,
taken as a whole) as at the end of such Fiscal Year certified by a Responsible
Officer of the General Partner, (y) a schedule in form reasonably satisfactory
to the Administrative Agent of the computations used by the Borrower in
determining, as of the end of such Fiscal Year, compliance with the covenants
contained in Section 5.04 and certified by a Responsible Officer of the General
Partner, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
General Partner shall also provide, if necessary for the determination of
compliance with Section 5.04, a statement of reconciliation conforming such

 

82

 

 



--------------------------------------------------------------------------------

financial statements to GAAP and (z) a certificate of the Responsible Officer of
the Borrower stating that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the Borrower has taken and proposes to take with respect
thereto.

 

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of the General Partner and its Subsidiaries as of the
end of such fiscal quarter and a Consolidated statement of income and a
Consolidated statement of cash flows of the General Partner and its Subsidiaries
for the period commencing at the end of the previous fiscal quarter and ending
with the end of such fiscal quarter and a Consolidated statement of income and a
Consolidated statement of cash flows of the General Partner and its Subsidiaries
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments) by the Responsible Officer of the General Partner as
having been prepared in accordance with generally accepted accounting
principles, together with (i) a certificate of said officer stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto, (ii) if the
General Partner has any Unrestricted Subsidiaries, a consolidating balance
sheet, consolidating statement of income and a consolidating statement of cash
flows, in each case of the General Partner and its Subsidiaries (showing the
General Partner and its Subsidiaries (other than Unrestricted Subsidiaries), and
taken as a whole, and the Unrestricted Subsidiaries of the General Partner,
taken as a whole) as at the end of such quarter certified by a Responsible
Officer of the General Partner, and (iii) a schedule in form reasonably
satisfactory to the Administrative Agent of the computations used by the General
Partner in determining compliance with the covenants contained in Section 5.04;
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the General
Partner shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP.

 

(d) Annual Forecasts. As soon as available and in any event no later than 30
days after the end of each Fiscal Year, forecasts prepared by management of the
General Partner, in form reasonably satisfactory to the Administrative Agent, of
balance sheets, income statements and cash flow statements of the General
Partner and Subsidiaries (other than Unrestricted Subsidiaries) on a quarterly
basis for the Fiscal Year following such Fiscal Year and on a quarterly basis
for each Fiscal Year thereafter until the Term B Maturity Date.

 

(e) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(f), and promptly after the occurrence thereof, notice
of any adverse change in the status or the financial effect on any Loan Party or
any of its Subsidiaries of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

 

(f) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that any Loan
Party or any of its Subsidiaries files with the Securities and Exchange

 

83

 

 



--------------------------------------------------------------------------------

Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.

 

(g) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lender Parties pursuant to any other clause of this Section 5.03.

 

(h) Agreement Notices. Promptly upon receipt thereof, copies of all notices,
requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to any Related Document or instrument, indenture,
loan or credit or similar agreement with respect to Debt in excess of
$20,000,000 and, from time to time upon request by the Administrative Agent,
such information and reports regarding the Related Documents and such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may reasonably request.

 

(i) Revenue Agent Reports. Within 10 days after receipt, copies of all Revenue
Agent Reports (Internal Revenue Service Form 886), or other written proposals of
the Internal Revenue Service, that propose, determine or otherwise set forth
positive adjustments to the Federal income tax liability of any Loan Party or,
as applicable, the affiliated group (within the meaning of Section 1504(a)(1) of
the Internal Revenue Code) of which any Loan Party is a member aggregating
$15,000,000 or more.

 

(j) ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any event
within 10 days after any Loan Party or any ERISA Affiliate knows or has reason
to know that any ERISA Event has occurred, a statement of the Responsible
Officer of the Borrower describing such ERISA Event and the action, if any, that
such Loan Party or such ERISA Affiliate has taken and proposes to take with
respect thereto and (B) on the date any records, documents or other information
must be furnished to the PBGC with respect to any Plan pursuant to Section 4010
of ERISA, a copy of such records, documents and information.

 

(ii) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

 

(iii) Plan Annual Reports. Promptly and in any event within 30 days after the
filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan.

 

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).

 

(k) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages

 

84

 

 



--------------------------------------------------------------------------------

to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law.

 

(l) Real Property. At the same time as delivery of financial statements under
Section 5.03(b), a report supplementing Schedule 4.01(v) hereto, including an
identification of all owned and leased real property disposed of by the Borrower
or any of its Subsidiaries during such Fiscal Year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, book value thereof and, in the case of leases of property, lessor,
lessee, expiration date and annual rental cost thereof) of all real property
acquired or leased during such Fiscal Year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete.

 

(m) Insurance. At the same time as delivery of financial statements under
Section 5.03(b), a report summarizing the insurance coverage (specifying type,
amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as any Agent, or any Lender Party through
the Administrative Agent, may reasonably specify.

 

(n) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as any Agent, or any Lender Party
through the Administrative Agent, may from time to time reasonably request.

 

SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation (other than any Unmatured Surviving Obligations) of any Loan Party
under any Loan Document shall remain unpaid, any Letter of Credit shall be
outstanding or any Lender Party shall have any Commitment hereunder, the General
Partner will:

 

(a) Leverage Ratio. Maintain at all times a Leverage Ratio of not more than the
amount set forth below for each period set forth below:

 

Quarter Ending

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

June 30, 2005 through September 30, 2008

   8.75:1.00

December 31, 2008 through September 30, 2009

   8.50:1.00

December 31, 2009 through September 30, 2010

   7.50:1.00

December 31, 2010 through September 30, 2011

   7.00:1.00

December 31, 2011 and thereafter

   6.50:1.00

 

85

 

 



--------------------------------------------------------------------------------

(b) First Lien Leverage Ratio. Maintain at all times a First Lien Leverage Ratio
of not more than the amount set forth below for each period set forth below:

 

Quarter Ending

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

June 30, 2005 through September 30, 2008

   2.25:1.00

December 31, 2008 through September 30, 2009

   2.00:1.00

December 31, 2009 through September 30, 2010

   1.75:1.00

December 31, 2010 and thereafter

   1.50:1.00

 

(c) Interest Coverage Ratio. Maintain at all times an Interest Coverage Ratio of
not less than the amount set forth below for each period set forth below:

 

Quarter Ending

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

June 30, 2005 through September 30, 2008

   1.35:1.00

December 31, 2008 through September 30, 2009

   1.50:1.00

December 31, 2009 through September 30, 2010

   1.75:1.00

December 31, 2010 and thereafter

   2.00:1.00

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within five
Business Days after the same shall become due and payable; or

 

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or

 

(c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 5.01(e) (as it relates to preservation of
existence) or (i), 5.02, 5.03(a), (b) or (c) or 5.04; or

 

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such

 

86

 

 



--------------------------------------------------------------------------------

failure shall remain unremedied for 30 days after the earlier of the date on
which (i) any officer of a Loan Party becomes aware of such failure or (ii)
written notice thereof shall have been given to the Borrower by any Agent or any
Lender Party; or

 

(e) any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt of
such Loan Party or such Subsidiary (as the case may be) that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $15,000,000 either individually or in the aggregate for all such Loan
Parties and Subsidiaries (but excluding Debt outstanding hereunder), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or any such Debt shall be declared to be due and payable or required to
be prepaid or redeemed (other than by a regularly scheduled required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; or

 

(f) any Loan Party or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 30 consecutive days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or

 

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $15,000,000 shall be rendered against any Loan
Party or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect and such judgment has not been paid or discharged; or

 

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could be reasonably likely to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect and such judgment or order remains
in effect; or

 

87

 

 



--------------------------------------------------------------------------------

(i) any Loan Document after delivery thereof pursuant to Section 3.01 or 5.01(j)
shall for any reason cease to be valid and binding on or enforceable against any
Loan Party party to it, or any such Loan Party shall so state in writing; or

 

(j) any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 5.01(j) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority lien on
and security interest in the Collateral covered thereby or any Loan Party shall
so assert in writing; or

 

(k) a Change of Control shall occur; or

 

(l) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $15,000,000; or

 

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $15,000,000 or requires payments exceeding $5,000,000 per
annum; or

 

(n) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $5,000,000; or

 

(o) the occurrence of a License Revocation with respect to a Gaming License in
any jurisdiction in which any Loan Party owns or operates a Gaming Facility
(except where such License Revocation or such revocation could not be reasonably
expected to have a Material Adverse Effect); provided that such License
Revocation continues for at least ten consecutive Business Days;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Revolving Credit Lender pursuant to Section 2.03(c) and Swing Line Advances
by a Revolving Credit Lender pursuant to Section 2.02(b)) and of the Issuing
Bank to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, (A) by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the Advances,
all such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower, (B) by notice to each
party required under the terms of any agreement in support of which a Letter of
Credit is issued, request that all Obligations under

 

88

 

 



--------------------------------------------------------------------------------

such agreement be declared to be due and payable; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (x) the Commitments of each Lender
Party and the obligation of each Lender Party to make Advances (other than
Letter of Credit Advances by an Issuing Bank or a Revolving Credit Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Revolving Credit Lender
pursuant to Section 2.02(b)) and of the Issuing Bank to issue Letters of Credit
shall automatically be terminated and (y) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Collateral Agent on behalf of the Lender Parties in same day funds at the
Collateral Agent’s Office, for deposit in the Collateral Account, an amount
equal to 105% of the aggregate Available Amount of all Letters of Credit then
outstanding; provided, however, that in the event of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Law,
the Borrower will pay to the Collateral Agent on behalf of the Lender Parties in
same day funds at the Collateral Agent’s Office, for deposit in the Collateral
Account, an amount equal to 105% of the aggregate Available Amount of all
Letters of Credit then outstanding, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower. If
at any time the Administrative Agent or the Collateral Agent determines that any
funds held in the Collateral Account are subject to any right or claim of any
Person other than the Agents and the Lender Parties or that the total amount of
such funds is less than 105% of the aggregate Available Amount of all Letters of
Credit, the Borrower will, forthwith upon demand by the Administrative Agent or
the Collateral Agent, pay to the Collateral Agent, as additional funds to be
deposited and held in the Collateral Account, an amount equal to the excess of
(a) 105% of such aggregate Available Amount over (b) the total amount of funds,
if any, then held in the Collateral Account that the Administrative Agent or the
Collateral Agent, as the case may be, determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit in the Collateral Account, such funds shall be applied to
reimburse the relevant Issuing Bank or Revolving Credit Lenders, as applicable,
to the extent permitted by applicable law.

 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01. Authorization and Action. (a) Each Lender Party (in its capacities
as a Lender, a Swing Line Bank (if applicable), an Issuing Bank (if applicable)
and on behalf of itself and its Affiliates as potential Hedge Banks) hereby
appoints and authorizes each Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and the other
Loan Documents as are delegated to such Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto,
including the execution and filing of documents in accordance with the
regulatory requirements of any Gaming Authority and consistent with this
Agreement. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of the Advances), no
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lender Parties, all Hedge Banks
and all holders of Notes; provided, however, that no Agent shall be required to
take any action that exposes such Agent to personal liability or that is
contrary to this

 

89

 

 



--------------------------------------------------------------------------------

Agreement or applicable law. Each Agent agrees to give to each Lender Party
prompt notice of each notice given to it by the Borrower pursuant to the terms
of this Agreement.

 

(b) In furtherance of the foregoing, each Lender Party (in its capacities as a
Lender, a Swing Line Bank (if applicable), an Issuing Bank (if applicable) and
on behalf of itself and its Affiliates as potential Hedge Banks) hereby appoints
and authorizes the Collateral Agent to act as the agent of such Lender Party for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any Supplemental Collateral Agents
appointed by the Collateral Agent pursuant to Section 7.01(c) for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of this Article VII (including, without limitation, Section 7.05 as
though any such Supplemental Collateral Agents were an “Agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

 

(c) Any Agent may execute any of its duties under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder at the direction of the Collateral
Agent) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Collateral Agent may also from time to
time, when the Collateral Agent deems it to be necessary or desirable, appoint
one or more trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Supplemental Collateral Agent”) with respect to all
or any part of the Collateral; provided, however, that no such Supplemental
Collateral Agent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent. Should any instrument in writing from the Borrower or any
other Loan Party be required by any Supplemental Collateral Agent so appointed
by the Collateral Agent to more fully or certainly vest in and confirm to such
Supplemental Collateral Agent such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Collateral
Agent. If any Supplemental Collateral Agent, or successor thereto, shall die,
become incapable of acting, resign or be removed, all rights, powers, privileges
and duties of such Supplemental Collateral Agent, to the extent permitted by
law, shall automatically vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent. No Agent shall be
responsible for the negligence or misconduct of any agent, attorney-in-fact or
Supplemental Collateral Agent that it selects in accordance with the foregoing
provisions of this Section 7.01(c) in the absence of such Agent’s gross
negligence or willful misconduct.

 

SECTION 7.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Lender Party and shall not be responsible to
any Lender Party for any statements, warranties or representations (whether
written or oral) made in or in connection with the Loan Documents; (c) shall not
have any duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (d) shall not be responsible to any Lender Party for the due
execution,

 

90

 

 



--------------------------------------------------------------------------------

legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram or
telecopy) believed by it to be genuine and signed or sent by the proper party or
parties.

 

SECTION 7.03. MSSF, UBSS and Affiliates. With respect to its Commitments, the
Advances made by it and any Notes issued to it, each of MSSF and UBSS shall have
the same rights and powers under the Loan Documents as any other Lender Party
and may exercise the same as though they were not Agents; and the term “Lender
Party” or “Lender Parties” shall, unless otherwise expressly indicated, include
MSSF and UBSS in their individual capacities. MSSF, UBSS and their affiliates
may accept deposits from, lend money to, act as trustee under indentures of,
accept investment banking engagements from and generally engage in any kind of
business with, any Loan Party, any of its Subsidiaries and any Person that may
do business with or own securities of any Loan Party or any such Subsidiary, all
as if MSSF and UBSS were not an Agents and without any duty to account therefor
to the Lender Parties. No Agent shall have any duty to disclose any information
obtained or received by it or any of its Affiliates relating to any Loan Party
or any of its Subsidiaries to the extent such information was obtained or
received in any capacity other than as such Agent.

 

SECTION 7.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon any Agent or any other Lender
Party and based on the financial statements referred to in Section 4.01 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender Party and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.

 

SECTION 7.05. Indemnification. (a) Each Lender Party severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender Party’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) payable by the Borrower
under Section 9.04, to the extent that such Agent is not promptly reimbursed for
such costs and expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
any Lender Party or any other Person.

 

(b) Each Revolving Credit Lender severally agrees to indemnify the Issuing Bank
(to the extent not promptly reimbursed by the Borrower) from and against such
Revolving Credit Lender’s ratable share (determined as provided below) of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Issuing
Bank in any way relating to or arising out of the Letters of Credit or the Loan
Documents or any action taken or omitted by the Issuing Bank

 

91

 

 



--------------------------------------------------------------------------------

under the Letters of Credit or the Loan Documents; provided, however, that no
Revolving Credit Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Issuing Bank’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Revolving
Credit Lender agrees to reimburse the Issuing Bank promptly upon demand for its
ratable share of any costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) payable by the Borrower under Section
9.04, to the extent that the Issuing Bank is not promptly reimbursed for such
costs and expenses by the Borrower.

 

(c) For purposes of this Section 7.05, each Lender Party’s respective ratable
share of any amount shall be determined, at any time, according to the sum of
(i) the aggregate principal amount of the Advances outstanding at such time and
owing to such Lender Party, (ii) such Lender Party’s Pro Rata Share of the
aggregate Available Amount of all Letters of Credit outstanding at such time,
(iii) such Lender Party’s Unused Term B-2 Commitments at such time and (iv) such
Lender Party’s Unused Revolving Credit Commitments at such time; provided that
the aggregate principal amount of Swing Line Advances owing to the Swing Line
Bank and of Letter of Credit Advances owing to the Issuing Bank shall be
considered to be owed to the Revolving Credit Lenders ratably in accordance with
their respective Revolving Credit Commitments. The failure of any Lender Party
to reimburse any Agent or the Issuing Bank, as the case may be, promptly upon
demand for its ratable share of any amount required to be paid by the Lender
Parties to such Agent or the Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender Party of its obligation hereunder to
reimburse such Agent or the Issuing Bank, as the case may be, for its ratable
share of such amount, but no Lender Party shall be responsible for the failure
of any other Lender Party to reimburse such Agent or the Issuing Bank, as the
case may be, for such other Lender Party’s ratable share of such amount. Without
prejudice to the survival of any other agreement of any Lender Party hereunder,
the agreement and obligations of each Lender Party contained in this Section
7.05 shall survive the payment in full of principal, interest and all other
amounts payable hereunder and under the other Loan Documents.

 

SECTION 7.06. Successor Agents. Any Agent may resign as to any or all of the
Facilities at any time by giving written notice thereof to the Lender Parties
and the Borrower and may be removed as to all of the Facilities at any time with
or without cause by the Required Lenders; provided, however, that any removal of
the Administrative Agent will not be effective until it or its Affiliate has
also been replaced as Collateral Agent, Swing Line Bank and Issuing Bank and
discharged from all of its obligations in respect thereof. Upon any such
resignation or removal, the Required Lenders shall have the right (with the
consent of the Borrower, so long as no Event of Default has occurred or is
continuing) to appoint a successor Agent as to such of the Facilities as to
which such Agent has resigned or been removed. If no successor Agent shall have
been so appointed by the Required Lenders (or, so long as no Event of Default
has occurred or is continuing, consented to by the Borrower), and shall have
accepted such appointment, within 30 days after the retiring Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lender Parties, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent as to all of the Facilities and, in the
case of a successor Collateral Agent, upon the execution and filing or recording
of such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may reasonably request, in
order to continue the perfection of the Liens granted or purported to be granted
by the Collateral Documents, such successor Agent shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent as to less than all of the Facilities and,
in the case of a successor Collateral Agent, upon

 

92

 

 



--------------------------------------------------------------------------------

the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be reasonably necessary or desirable,
or as the Required Lenders may request, in order to continue the perfection of
the Liens granted or purported to be granted by the Collateral Documents, such
successor Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Agent as to such Facilities,
other than with respect to funds transfers and other similar aspects of the
administration of Borrowings under such Facilities, issuances of Letters of
Credit (notwithstanding any resignation as Agent with respect to the Letter of
Credit Facility) and payments by the Borrower in respect of such Facilities, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement as to such Facilities, other than as aforesaid.
If within 45 days after written notice is given of the retiring Agent’s
resignation or removal under this Section 7.06 no successor Agent shall have
been appointed and shall have accepted such appointment, then on such 45th day
(a) the retiring Agent’s resignation or removal shall become effective, (b) the
retiring Agent shall thereupon be discharged from its duties and obligations
under the Loan Documents and (c) the Required Lenders shall thereafter perform
all duties of the retiring Agent under the Loan Documents until such time, if
any, as the Required Lenders appoint a successor Agent as provided above. After
any retiring Agent’s resignation or removal hereunder as Agent as to any of the
Facilities shall have become effective, the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent as to such Facilities under this Agreement.

 

SECTION 7.07. Other Agents; Arrangers and Managers. None of the Lender Parties
or other Persons identified on the facing page or signature pages of this
Agreement as a “syndication agent,” “documentation agent,” “bookrunner,” or
“lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than to the extent expressly
set forth herein and, in the case of such Lenders, those applicable to all
Lender Parties as such. Without limiting the foregoing, none of the Lender
Parties or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender Party acknowledges that it
has not relied, and will not rely, on any of the Lender Parties or other Persons
so identified in deciding to enter into this Agreement or in taking or not
taking action hereunder.

 

ARTICLE VIII

 

GUARANTY

 

SECTION 8.01. Guaranty; Limitation of Liability. (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by any
Agent or any Lender Party in enforcing any rights under this Guaranty or any
other Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Agent or
any Lender Party under or in respect of the Loan Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

 

93

 

 



--------------------------------------------------------------------------------

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each Lender Party, hereby confirms that it is the intention of all
such Persons that this Guaranty and the Obligations of each Subsidiary Guarantor
(that is a Subsidiary of the Borrower) hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Subsidiary Guarantor (that is a Subsidiary of the Borrower)
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
Lender Parties and the Guarantors hereby irrevocably agree that the Obligations
of each Guarantor under this Guaranty at any time shall be limited to the
maximum amount as will result in the Obligations of such Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance.

 

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Agents and the
Lender Parties under or in respect of the Loan Documents.

 

SECTION 8.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Agent or
any Lender Party with respect thereto. The Obligations of each Guarantor under
or in respect of this Guaranty are independent of the Guaranteed Obligations or
any other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

 

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

 

94

 

 



--------------------------------------------------------------------------------

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

(f) any failure of any Agent or any Lender Party to disclose to any Loan Party
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Agent or such Lender Party, as the case may be (each
Guarantor waiving any duty on the part of the Agents and the Lender Parties to
disclose such information);

 

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

 

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Agent
or any Lender Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety, in its capacity
as a guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Agent or any Lender Party or any other
Person upon the insolvency, bankruptcy or reorganization of the Borrower or any
other Loan Party or otherwise, all as though such payment had not been made.

 

SECTION 8.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, intent to accelerate, acceleration, protest or dishonor and any other
notice with respect to any of the Guaranteed Obligations and this Guaranty and
any requirement that any Agent or any Lender Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any Collateral.

 

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Agent or any Lender Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.

 

(d) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.

 

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Agent or any Lender Party to disclose to such Guarantor any matter,
fact or thing relating to

 

95

 

 



--------------------------------------------------------------------------------

the business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Loan Party or any of its Subsidiaries now
or hereafter known by such Agent or such Secured Party, as the case may be.

 

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 8.02 and this Section 8.03
are knowingly made in contemplation of such benefits.

 

SECTION 8.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Agent or any Lender Party against the
Borrower, any other Loan Party or any other insider guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations (other than Unmatured Surviving
Obligations) and all other amounts payable under this Guaranty shall have been
paid in full in cash, all Letters of Credit and all Secured Hedge Agreements
shall have expired or been terminated and the Commitments shall have expired or
been terminated. If any amount shall be paid to any Guarantor in violation of
the immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations (other than Unmatured
Surviving Obligations) and all other amounts payable under this Guaranty, (b)
the Termination Date and (c) the latest date of expiration or termination of all
Letters of Credit and all Secured Hedge Agreements, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, (iii) the
Termination Date shall have occurred and (iv) all Letters of Credit and all
Secured Hedge Agreements shall have expired or been terminated, the Agents and
the Lender Parties will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

 

SECTION 8.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit E hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(b) each reference herein to “ this Guaranty,” “hereunder,” “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty,” “thereunder,” “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

 

96

 



--------------------------------------------------------------------------------

SECTION 8.06. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 8.06:

 

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default, each Guarantor may receive payments from any other Loan Party on
account of the Subordinated Obligations. After the occurrence and during the
continuance of any Event of Default, however, unless the Required Lenders
otherwise agree, no Guarantor shall demand, accept or take any action to collect
any payment on account of the Subordinated Obligations.

 

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Agents and the Lender Parties shall be entitled to receive payment in full in
cash of all Guaranteed Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor shall, if the Administrative Agent, acting at the
direction of, or with the consent of, the Required Lenders, so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Agents and the Lender Parties and deliver such payments to
the Administrative Agent on account of the Guaranteed Obligations (including all
Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.

 

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Administrative Agent acting at the
direction of, or with the consent of, the Required Lenders, is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, the Subordinated Obligations and to apply any amounts received thereon to
the Guaranteed Obligations (including any and all Post-Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post-Petition Interest).

 

SECTION 8.07. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of (i)
the payment in full in cash of the Guaranteed Obligations (other than Unmatured
Surviving Obligations) and all other amounts payable under this Guaranty, (ii)
the Termination Date and (iii) the latest date of expiration or termination of
all Letters of Credit and all Secured Hedge Agreements, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Agents and the Lender Parties and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, any Lender Party may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and any Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender Party herein or otherwise, in each case as and to
the extent provided in Section 9.07. No Guarantor shall have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Secured

 

97

 

 



--------------------------------------------------------------------------------

Parties; provided that any Guarantor may assign its rights to the applicable
Loan Party in a transaction permitted pursuant to Section 5.02(d).

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Amendments, Etc. No amendment or waiver of, or forbearance from
taking any action in respect of, any provision of this Agreement or any other
Loan Document, nor consent to any departure by any Loan Party therefrom, shall
in any event be effective unless the same shall be in writing and signed (or, in
the case of the Collateral Documents, consented to) by the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that (a) no
amendment, waiver or consent shall, unless in writing and signed by all of the
Lender Parties (other than any Lender Party that is, at such time, a Defaulting
Lender), do any of the following at any time:

 

(i) waive any of the conditions specified in Section 3.01 or, in the case of the
Initial Extension of Credit, Section 3.02;

 

(ii) change the definition of “Required Lenders” or otherwise change the number
of Lenders or the percentage of (x) the Commitments, (y) the aggregate unpaid
principal amount of the Advances or (z) the aggregate Available Amount of
outstanding Letters of Credit that, in each case, shall be required for the
Lenders or any of them to take any action hereunder;

 

(iii) change the order of application of payments set forth in Section 2.11(f);

 

(iv) other than in connection with a transaction specifically permitted hereby,
release one or more Guarantors (or otherwise limit such Guarantors’ liability
with respect to the Obligations owing to the Agents and the Lender Parties under
the Guaranties) if such release or limitation is in respect of all or
substantially all of the value of the Guaranties to the Lender Parties; or

 

(v) release all or substantially all of the Collateral in any transaction or
series of related transactions;

 

and (b) no amendment, waiver or consent shall, unless in writing and signed by
the Required Lenders and each Lender specified below for such amendment, waiver
or consent:

 

(i) increase the Commitments of a Lender Party without the consent of such
Lender Party;

 

(ii) reduce or forgive the principal of, or stated rate of interest (other than
default interest) on, the Advances owed to a Lender Party or any fees or other
amounts stated to be payable hereunder or under the other Loan Documents to such
Lender Party without the consent of such Lender Party;

 

(iii) postpone any date scheduled for any payment of principal of, or interest
(other than default interest) on, the Advances pursuant to Section 2.04 or 2.07
or any date fixed for any payment of fees hereunder to a Lender Party without
the consent of such Lender Party;

 

98

 

 



--------------------------------------------------------------------------------

(iv) amend, waive, modify or consent to any departure from the conditions set
forth in Section 3.02 without the consent of Revolving Credit Lenders holding at
least a majority in interest of the Revolving Credit Commitments;

 

(v) change the order of application of any reduction in the Commitments or any
prepayment of Advances among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.05(b) or 2.06(b), respectively,
in any manner that materially adversely affects the Lenders under one Facility
without the consent of holders of a majority of the Commitments or Advances
outstanding under such Facility;

 

(vi) shorten the time period in which any Lender is required to fund any Advance
without the consent of such Lender; or

 

(vii) amend, waive, modify or consent to any departure from the provisions of
this Section 9.01 in a manner that would adversely affect the rights of any
Lender under this Section 9.01 without the consent of such Lender;

 

provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank or the Issuing Bank, as the case may be, in
addition to the Lenders required above to take such action, affect the rights or
obligations of the Swing Line Bank or of the Issuing Bank, as the case may be,
under this Agreement; and provided, further, that no amendment, waiver or
consent shall, unless in writing and signed by an Agent in addition to the
Lenders required above to take such action, affect the rights or duties of such
Agent under this Agreement or the other Loan Documents.

 

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telegraphic or telecopy
communication) and mailed, telegraphed, telecopied or delivered, or (y) as and
to the extent set forth in Section 9.02(b) and in the proviso to this Section
9.02(a), in an electronic medium and as delivered as set forth in Section
9.02(b) if to any Loan Party, at the Borrower’s address at 725 Fifth Avenue, New
York, New York 10022, Attention: Mr. Scott C. Butera, President and Chief
Operating Officer; if to any Initial Lender Party, at its Domestic Lending
Office specified opposite its name on Schedule I hereto; if to any other Lender
Party, at its Domestic Lending Office specified in the Assignment and Acceptance
pursuant to which it became a Lender Party; if to the Collateral Agent or the
Administrative Agent, at its address at 1633 Broadway, 25th Floor, New York, New
York 10019, Attention: Larry Benison, or, as to any party, at such other address
as shall be designated by such party in a written notice to the other parties;
provided, however, that materials and information described in Section 9.02(b)
shall be delivered to the Administrative Agent in accordance with the provisions
thereof or as otherwise specified to the Borrower by the Administrative Agent.
All such notices and other communications shall, when mailed, telegraphed or
telecopied, be effective when deposited in the mails, delivered to the telegraph
company or transmitted by telecopier, respectively, except that notices and
communications to any Agent pursuant to Article II, III or VII shall not be
effective until received by such Agent. Delivery by telecopier of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Agreement or the Notes or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof. As agreed to among the Borrower, including as set forth in
subsection (b) below, the Administrative Agent and the applicable Lender Parties
from time to time, notices and other communications may also be delivered by
e-mail to the e-mail address of a representative of the applicable Person
provided from time to time by such Person.

 

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements,

 

99

 

 



--------------------------------------------------------------------------------

financial and other reports, certificates and other information materials, but
excluding (i) any Notice of Borrowing, Notice of Issuance, Notice of Renewal or
Notice of Conversion pursuant to Section 2.09, (ii) any notice of any prepayment
of the Advances pursuant to Section 2.06, (iii) any notice of a Default or Event
of Default under this Agreement or (iv) any certificate, agreement or other
document required to be delivered to satisfy any condition set forth in Article
III of this Agreement (all such non-excluded communications being referred to
herein collectively as “Communications”), by delivering the Communications by
e-mail to an e-mail address specified by the Administrative Agent to the
Borrower. In addition, the Borrower agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent. The
Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system reasonably
acceptable to the Borrower (the “Platform”).

 

(c) The Platform is provided on an “as is” and “as available” basis and the
Agent Parties (as defined below) make no representation or warranty of any kind
as the accuracy or completeness of the Communications or as to the adequacy of
the Platform, and expressly disclaim any liability for any errors or omissions
in the Communications. In no event shall the Administrative Agent or any of its
Affiliates or any of their respective officers, directors, employees, agents,
Advisors or representatives (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender Party or any other Person or entity for
damages of any kind, including, without limitation, any direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of either Borrower’s or the
Administrative Agent’s delivery of any Communications through the internet,
except to the extent the liability of any Agent Party is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Agent Party’s gross negligence or willful misconduct.

 

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender Party agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender Party for purposes of the Loan Documents. Each Lender Party
agrees to notify the Administrative Agent in writing (including by e-mail) from
time to time of such Lender Party’s e-mail address to which the foregoing notice
may be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender Party to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

 

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender Party or
any Agent to exercise, and no delay in exercising, any right hereunder or under
any Note or any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay on demand (i)
all reasonable costs and expenses of each Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of,
or any consent or waiver under, the Loan Documents (including, without
limitation, (A) all reasonable due diligence, collateral review, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses and (B) the reasonable fees and
expenses of counsel for each Agent with respect thereto, with respect to
advising such Agent as to its rights and responsibilities, or the perfection,

 

100

 

 



--------------------------------------------------------------------------------

protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and (ii) all reasonable costs and expenses of each
Agent and each Lender Party in connection with the enforcement of the Loan
Documents, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including, without limitation, the reasonable fees and expenses of counsel (A)
for the Administrative Agent and (B) counsel for each Lender Party with respect
thereto).

 

(b) The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, each Lender Party and each of their Affiliates and their respective
officers, directors, trustees, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and reasonable expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the Transaction
Documents or any of the transactions contemplated thereby or (ii) the actual or
alleged presence of Hazardous Materials on any property of any Loan Party or any
of its Subsidiaries or any Environmental Action relating in any way to any Loan
Party or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or any Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated. The Borrower also agrees not to assert any claim
against any Agent, any Lender Party or any of their Affiliates, or any of their
respective officers, directors, employees, agents and advisors, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Transaction Documents or
any of the transactions contemplated by the Transaction Documents.

 

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender Party other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Borrower pursuant to Section 2.10(e), Section 9.10 or Section
9.15(b), or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender Party to fund or
maintain such Advance.

 

101

 

 



--------------------------------------------------------------------------------

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

 

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.10 and 2.12 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

 

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Agreement or the other Loan Documents and
although such Obligations may be unmatured. Each Agent and each Lender Party
agrees promptly to notify the Borrower after any such set–off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set–off and application. The rights of each Agent and each
Lender Party and their respective Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set–off) that such Agent, such Lender Party and their respective Affiliates may
have.

 

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Initial Lender Party that such Initial
Lender Party has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender Party and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of each Lender Party.

 

SECTION 9.07. Assignments and Participations. (a) Each Lender may assign all or
a portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of any or all Facilities, (ii)
except in the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of any
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $1,000,000 (or such lesser amount as shall be approved by the
Administrative Agent and, so long as no Default shall have occurred and be
continuing at the time of effectiveness of such assignment, the Borrower) under
each Facility for which a Commitment is being assigned, (iii) each such
assignment shall be to an Eligible Assignee, (iv) each such assignment made as a
result of a demand by the Borrower pursuant to Section 2.10(e) or Section
9.15(b) shall be arranged by the Borrower after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments

 

102

 

 



--------------------------------------------------------------------------------

that together cover all of the rights and obligations of the assigning Lender
under this Agreement, (v) no Lender shall be obligated to make any such
assignment as a result of a demand by the Borrower pursuant to Section 2.10(e)
or Section 9.15(b) unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement and (vi) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
or Notes (if any) subject to such assignment.

 

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12 and 9.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender’s or
Issuing Bank’s rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto).

 

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender Party or any other Lender Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or Issuing Bank, as the case may be.

 

(d) The Administrative Agent, acting for this purpose (but only for this
purpose) as the agent of the Borrower, shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the Commitment under each Facility of, and principal
amount of the Advances owing under each Facility to, each Lender Party from time
to time (the

 

103

 

 



--------------------------------------------------------------------------------

“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agents and the Lender
Parties may treat each Person whose name is recorded in the Register as a Lender
Party hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Agent or any Lender Party at any
reasonable time and from time to time upon reasonable prior notice.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
each other Agent. In the case of any assignment by a Lender, within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes (if any) a new Note to the order of such Eligible
Assignee in an amount equal to the Commitment assumed by it under each Facility
pursuant to such Assignment and Acceptance and, if any assigning Lender that had
a Note or Notes prior to such assignment has retained a Commitment hereunder
under such Facility, a new Note to the order of such assigning Lender in an
amount equal to the Commitment retained by it hereunder. Such new Note or Notes
shall be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit A-1 or A-2 hereto, as the case
may be.

 

(f) The Issuing Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) each such assignment
shall be to an Eligible Assignee and (ii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance.

 

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and any Note or Notes held
by it); provided, however, that (i) such Lender Party’s obligations under this
Agreement (including, without limitation, its Commitments) shall remain
unchanged, (ii) such Lender Party shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender Party
shall remain the holder of any such Note for all purposes of this Agreement,
(iv) the Borrower, the Agents and the other Lender Parties shall continue to
deal solely and directly with such Lender Party in connection with such Lender
Party’s rights and obligations under this Agreement, (v) no participant under
any such participation shall have any right to approve any amendment or waiver
of any provision of any Loan Document, or any consent to any departure by any
Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest (other than default interest)
on, the Advances or any fees or other amounts payable hereunder, in each case to
the extent subject to such participation, postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or release a substantial portion of the value of the Collateral
or the value of the Guaranties and (vi) the participating banks or other
entities shall be entitled to the benefit of Section 2.12 to the same extent as
if they were a Lender Party but, with respect to any particular participant, to
no greater extent than the Lender Party that sold the participation to such
participant and only if such participant agrees to comply with Section 2.12(e)
and 2.12(g) as though it were a Lender Party.

 

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender

 

104

 

 



--------------------------------------------------------------------------------

Party by or on behalf of the Borrower; provided, however, that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
received by it from such Lender Party.

 

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time (and without the consent of the Administrative Agent or
the Borrower) create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

 

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a fund that invests in bank loans may create a security interest in all or
any portion of the Advances owing to it and the Note or Notes held by it to the
trustee for holders of obligations owed, or securities issued, by such fund as
security for such obligations or securities, provided, however, that unless and
until such trustee actually becomes a Lender in compliance with the other
provisions of this Section 9.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.

 

(k) Notwithstanding anything to the contrary contained herein, any Lender Party
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Advance that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement; provided, however, that (i) nothing herein
shall constitute a commitment by any SPC to fund any Advance, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender Party would be liable, (ii) no SPC shall
be entitled to the benefits of Sections 2.10 and 2.12 (or any other increased
costs protection provision) and (iii) the Granting Lender shall for all
purposes, including, without limitation, the approval of any amendment or waiver
of any provision of any Loan Document, remain the Lender Party of record
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior Debt of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained in this Agreement, any SPC may (i) with
notice to, but without prior consent of, the Borrower and the Administrative
Agent, assign all or any portion of its interest in any Advance to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Advances to any rating agency, commercial paper
dealer or provider of any surety or guarantee or credit or liquidity enhancement
to such SPC. This subsection (k) may not be amended without the prior written
consent of each Granting Lender, all or any part of whose Advances are being
funded by the SPC at the time of such amendment.

 

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same

 

105



--------------------------------------------------------------------------------

agreement. Delivery by telecopier of an executed counterpart of a signature page
to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.

 

SECTION 9.09. No Liability of the Issuing Bank. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the Issuing
Bank nor its Affiliates nor any of their respective officers or directors shall
be liable or responsible for: (a) the use that may be made of any Letter of
Credit or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by the Issuing
Bank or its Affiliates against presentation of documents that do not comply with
the terms of a Letter of Credit, including failure of any documents to bear any
reference or adequate reference to the Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that the Borrower shall have a claim against the Issuing Bank,
and the Issuing Bank shall be liable to the Borrower, to the extent of any
direct, but not consequential, damages suffered by the Borrower that the
Borrower proves were caused by (i) the Issuing Bank’s willful misconduct or
gross negligence as determined in a final, non-appealable judgment by a court of
competent jurisdiction in determining whether documents presented under any
Letter of Credit comply with the terms of the Letter of Credit or (ii) the
Issuing Bank’s willful failure to make lawful payment under a Letter of Credit
after the presentation to it of a draft and certificates strictly complying with
the terms and conditions of the Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

 

SECTION 9.10. Non-Consenting Lenders. If at any time, any Lender becomes a
Non-Consenting Lender, then the Borrower may, at its sole cost and expense, on
five Business Days’ prior written notice to the Administrative Agent and such
Lender, replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 9.07 all of its rights and obligations
under this Agreement to one or more Eligible Assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; provided, further,
that such Non-Consenting Lender shall be entitled to receive the full
outstanding principal amount of Advances so assigned, together with accrued
interest and fees payable in respect of such Advances as of the date of such
assignment.

 

SECTION 9.11. Confidentiality. Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates and
their officers, directors, employees, agents and advisors and to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process, (c)
as requested or required by any state, Federal or foreign authority or examiner
(including the National Association of Insurance Commissioners or any similar
organization or quasi-regulatory authority) regulating such Lender Party, (d) to
any rating agency when required by it; provided that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Loan Parties received by it from
such Lender Party, (e) in connection with any litigation or proceeding to which
such Agent or such Lender Party or any of its Affiliates may be a party or (f)
in connection with the exercise of any right or remedy under this Agreement or
any other Loan Document.

 

SECTION 9.12. Release of Collateral. Upon the sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party (including, without
limitation, as a result of the sale, in accordance with the terms of the Loan
Documents, of the Loan Party that owns such Collateral) in accordance with the
terms of the Loan Documents or sale of all of the assets of, or all of the
Equity Interests in, a

 

106

 

 



--------------------------------------------------------------------------------

Subsidiary in a transaction permitted by Section 5.02(e), the Collateral Agent
will, at the Borrower’s expense, execute and deliver to such Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item or such Subsidiary of Collateral from the assignment and security
interest granted under the Collateral Documents in accordance with the terms of
the Loan Documents.

 

SECTION 9.13. Patriot Act Notice. Each Lender Party and each Agent (for itself
and not on behalf of any Lender Party) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender Party or such Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act. The Borrower shall, and shall cause
each of its Subsidiaries to, provide to the extent commercially reasonable, such
information and take such actions as are reasonably requested by any Agents or
any Lender Party in order to assist the Agents and the Lender Parties in
maintaining compliance with the Patriot Act.

 

SECTION 9.14. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

SECTION 9.15. Application of Liquor Laws and Gaming Laws.

 

(a) This Agreement and the other Loan Documents are subject to laws involving
the sale or distribution of liquor (the “Liquor Laws”). Without limiting the
foregoing, each of the Administrative Agent and the Lenders acknowledges that
(i) it is subject to being called forward by the Governmental Authorities
enforcing the Liquor Laws, in their discretion, for licensing or a finding of
suitability or to file or provide other information, and (ii) all rights,
remedies and powers in or under this Agreement and the other Loan Documents,
including with respect to the Collateral (including the Pledged Equity) and the
ownership and operation of Gaming Facilities, may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
the Liquor Laws and only to the extent that required approvals (including prior
approvals) are obtained from the requisite Governmental Authorities.

 

(b) This Agreement and the other Loan Documents are subject to Gaming Laws.
Without limiting the foregoing, each of the Administrative Agent and the Lenders
acknowledges that if

 

107

 

 



--------------------------------------------------------------------------------

the Borrower receives a notice from any applicable Gaming Authority that a
Lender is not qualified to make Advances to the Borrower under applicable Gaming
Laws (and such Lender is notified by the Borrower and the Administrative Agent
in writing of such disqualification), the Borrower shall have the right to
replace such Lender with a Person that is both an Eligible Assignee and an
Eligible Transferee or prepay the Advances held by such Lender, even where a
Default has occurred and is continuing. Any such payment under this Section
9.15(b) shall be deemed to be a prepayment as set forth in Section 2.06(a).
Notice to such Lender shall be given ten days prior to the required date of
transfer or prepayment, as the case may be, and shall be accompanied by evidence
demonstrating that such transfer or prepayment is required pursuant to Gaming
Laws. Upon receipt of a notice in accordance with the foregoing, the replaced
Lender shall cooperate with the Borrower in effectuating the required transfer
or prepayment within the time period set forth in such notice, in any event not
to be less than the minimum notice period set forth in the foregoing sentence.
If the transfer or prepayment is triggered by notice from the Gaming Authority
that the Lender is disqualified, commencing on the date the Gaming Authority
serves the disqualification notice upon the Borrower, (i) such Lender shall no
longer receive any interest payment on the Advances, (ii) such Lender shall no
longer exercise, directly or indirectly, any right conferred by the Advances,
and (iii) such Lender shall not receive any remuneration in any form from the
Borrower for services or otherwise in respect of the Advances.

 

(c) Each of the Administrative Agent and the Lenders agrees to cooperate with
all Gaming Authorities (or be subject to the provisions of Section 2.15) in
connection with the provision of such documents or other information as may be
requested by such Gaming Authorities relating to the Loan Parties or to the Loan
Documents.

 

(d) If during the existence of an Event of Default hereunder or under any of the
other Loan Documents it shall become necessary, or in the opinion of the
Required Lenders advisable, for an agent, supervisor, receiver or other
representative of the Administrative Agent and the Lenders to become licensed
under any Gaming Law as a condition to receiving the benefit of any Collateral
encumbered by the Collateral Documents or other Loan Documents or to otherwise
enforce the rights of the Administrative Agent and the Lenders under the Loan
Documents, the Borrower hereby agrees to grant such license or licenses and to
execute such further documents as may be required in connection with the
evidencing of such consent.

 

SECTION 9.16. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

SECTION 9.17. Waiver of Jury Trial. Each of the Borrower, the Agents and the
Lender Parties irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to any of the Loan Documents, the Advances, the
Letters of Credit or the actions of any Agent or any Lender Party in the
negotiation, administration, performance or enforcement thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

108

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P., as Borrower

By:

  Trump Entertainment Resorts, Inc., its general partner

By:   /S/    JOHN P. BURKE

Name:

  John P. Burke

Title:

 

Executive Vice President and

Corporate Treasurer

 

109

 

 



--------------------------------------------------------------------------------

TRUMP ENTERTAINMENT RESORTS, INC.,
as Guarantor

By:   /S/    JOHN P. BURKE

Name:

  John P. Burke

Title:

 

Executive Vice President and

Corporate Treasurer

TCI 2 HOLDINGS, LLC,

as a Subsidiary Guarantor

By:   Trump Entertainment Resorts, Inc., its sole member

By:   /S/    JOHN P. BURKE

Name:

  John P. Burke

Title:

 

Executive Vice President and

Corporate Treasurer

TRUMP INDIANA REALTY, LLC;

TRUMP MARINA ASSOCIATES, LLC;

TRUMP PLAZA ASSOCIATES, LLC;

TRUMP TAJ MAHAL ASSOCIATES, LLC;

TRUMP ENTERTAINMENT RESORTS     DEVELOPMENT COMPANY, LLC;

    each as a Subsidiary Guarantor

By:   

  Trump Entertainment Resorts Holdings, L.P., their sole member

By:   

  Trump Entertainment Resorts, Inc., its general partner

By:   /S/    JOHN P. BURKE

Name:

  John P. Burke

Title:

 

Executive Vice President and

Corporate Treasurer

 

110

 

 



--------------------------------------------------------------------------------

TRUMP INDIANA, INC.,

    as a Subsidiary Guarantor

By:   /S/    JOHN P. BURKE

Name:

  John P. Burke

Title:

  Treasurer

TRUMP ENTERTAINMENT RESORTS

    FUNDING, INC., as a Subsidiary Guarantor

By:   /S/    JOHN P. BURKE

Name:

  John P. Burke

Title:

  Corporate Treasurer

 

111

 

 



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,     as Administrative Agent By  
/S/    TODD VANNUCCI

Title:

  Executive Director

MORGAN STANLEY & CO. INCORPORATED,

    as Collateral Agent

By   /S/    TODD VANNUCCI

Title:

  Executive Director

 

112



--------------------------------------------------------------------------------

UBS SECURITIES LLC,

    as Syndication Agent

By   /S/    JOHN C. CROCKETT

Title:

  Director By   /S/    OLIVER O. TRUMBO II

Title:

  Director

 

113



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

    as Initial Lender

By   /S/    TODD VANNUCCI

Title:

  Executive Director

 

114



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Initial Lender By  

/S/    WILFRED N. SAINT

Title:

 

Director

Banking Products Services, US

  By  

/S/    JOSELIN FERNANDES

Title:

 

Associated Director

Banking Products Services, US

 

115



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, INC., as Initial

    Lender

By   /S/    JIM FARMER

Title:

  SVP

 

116



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES,
INC., as Initial Lender

By   /S/    MICHELE KOVATCHIS

Title:

  Director

 

117



--------------------------------------------------------------------------------

MASTER SENIOR FLOATING RATE TRUST,

    as Initial Lender

By   /S/    PHILLIP BRENDEL

Title:

  Vice President

 

118



--------------------------------------------------------------------------------

FLOATING RATE INCOME STRATEGIES FUND

    II, INC., as Initial Lender

By   /S/    PHILLIP BRENDEL

Title:

  Vice President

 

119



--------------------------------------------------------------------------------

FLOATING RATE INCOME STRATEGIES
FUND, INC., as Initial Lender

By   /S/    PHILLIP BRENDEL

Title:

  Vice President

 

120



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

    as Initial Issuing Bank

By   /S/    TODD VANNUCCI

Title:

   

 

121